       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 1 of 221 PageID #:2780
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 1

   1                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
   2                          COUNTY DEPARTMENT, LAW DIVISION
   3       ---------------------------------------------------------
   4       SOUTHGATE TOWNHOME ASSOCIATION,
   5                                   Plaintiff,
   6              vs.                                             File No. 12 l 003185
   7       ALLSTATE INSURANCE COMPANY,
   8                                   Defendant.
   9       ---------------------------------------------------------
 10

 11                                         DEPOSITION OF
 12                                         THOMAS IRMITER
 13

 14

 15        DATE:         May 13, 2014
 16        TIME:         9:58 AM
 17        PLACE:        Paradigm Reporting & Captioning
 18                      527 Marquette Avenue South
 19                      1400 Rand Tower
 20                      Minneapolis, Minnesota 55402
 21

 22        REPORTED BY:
 23                      Elizabeth J. Gangl
 24                      Registered Professional Reporter
 25                      Notary Public, State of Minnesota

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 2 of 221 PageID #:2781
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 2

   1                                          APPEARANCES
   2

   3       ON BEHALF OF THE PLAINTIFF:
   4              Christina M. Phillips, Esq.
   5              Childress Duffy
   6              500 North Dearborn Street
   7              Suite 1200
   8              Chicago, Illinois 60654
   9              312.494.0200
 10               cphillips@childresslawyers.com
 11

 12        ON BEHALF OF THE DEFENDANT:
 13               Mark B. Ruda, Esq.
 14               Condon & Cook
 15               745 North Dearborn Street
 16               Chicago, Illinois 60654-4886
 17               312.266.1313
 18               mruda@condoncook.com
 19

 20

 21

 22

 23        NOTE:     The original deposition transcript will be
 24        delivered to Mark B. Ruda, Esq.
 25

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 3 of 221 PageID #:2782
                                           Thomas Irmiter
                                              5/13/2014                                     Page: 3

   1                                                INDEX
   2       WITNESS:      THOMAS IRMITER                                                    PAGE
   3              EXAMINATION BY MR. RUDA........................                             4
   4              EXAMINATION BY MS. PHILLIPS....................                           186
   5              FURTHER EXAMINATION BY MR. RUDA................                           205
   6

   7       OBJECTIONS:        49, 50, 56, 59, 62, 63, 66, 76, 78, 82, 85,
   8       89, 119, 120, 128, 129, 132, 149, 160, 161, 162, 164,
   9       166, 170, 171, 172, 175, 200, 209, 210, 213, 215, 217,
 10        218
 11

 12        IRMITER EXHIBITS MARKED:
 13        Exhibit 5:       000001-000770 = Thomas Irmiter file.....                          5
 14        Exhibit 6:       Thomas Irmiter Resume...................                         13
 15        Exhibit 7:       Cook photos.............................                        110
 16        Exhibit 8:       Bruno photos............................                        111
 17        Exhibit 9:       7/24/13 letter to Tom Irmiter from
 18               Christina Phillips.............................                           111
 19        Exhibit 10:        Southgate-FBS002709-714 = Photos of
 20               siding damage..................................                           112
 21        Exhibit 11:        Southgate00947960 = 10/17/10 letter
 22               to Vanguard Community Management from Siebert
 23               Engineers......................................                           114
 24        Exhibit 12:        Village of Streamwood Reroofing
 25               permit procedure...............................                           114

800-545-9668                          Paradigm Reporting & Captioning                        #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 4 of 221 PageID #:2783
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 4

   1       IRMITER EXHIBITS MARKED (Continued):
   2       Exhibit 13:        Storm Events Database..................                      186
   3       Exhibit 14:        Southgate004097, 4096, 4098 = Photos
   4              of hailstones..................................                          191
   5       Exhibit 15:        Handwritten notes of witness relating
   6              to building sizes..............................                          200
   7

   8       MOE EXHIBITS PREVIOUSLY MARKED AND REFERENCED:
   9       Exhibit 1:       Plaintiff's Rule 213(f)(2) and
 10               Rule 213(f)(3) Expert Disclosures..............                           42
 11        Exhibit 2:       Southgate Josh Moe000001-248 = Joshua
 12               Moe file.......................................                          187
 13        Exhibit 3:       Forensic Building Science, Inc. Field
 14               Report for Initial Storm Damage Investigation..                           46
 15

 16

 17

 18        (Original exhibits attached to original transcript;
 19        copies to counsel.            Previously marked exhibits not
 20        attached.)
 21

 22

 23

 24

 25

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 5 of 221 PageID #:2784
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 5

   1                           (Irmiter Exhibit 5 marked.)
   2                                       THOMAS IRMITER,
   3             duly sworn, was examined and testified as follows:
   4                                          EXAMINATION
   5       BY MR. RUDA:
   6             Q.     Sir, would you state your name for us, please?
   7             A.     Thomas Irmiter, I-R-M-I-T-E-R.
   8             Q.     This is to be the discovery deposition of
   9       Mr. Thomas Irmiter being taken pursuant to notice set
 10        today by agreement of the parties.                           Sir, my name is Mark
 11        Ruda, I'm going to be asking you some questions today.
 12        What I would ask is that you listen to each one of my
 13        questions and give me a spoken answer to each question,
 14        and if I ask a question and for some reason you didn't
 15        hear all of it, let me know that and I'll have the
 16        question repeated for you, okay?
 17              A.     That sound great.
 18              Q.     And if I ask a question that you don't
 19        understand, just tell me you don't understand it, that's
 20        my fault, and then I will give you a different question,
 21        all right?
 22              A.     Sounds good.
 23              Q.     Good enough.          All right.            Let me ask you, sir,
 24        in regard to this matter you've been retained to act as
 25        an expert witness, is that correct?

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 6 of 221 PageID #:2785
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 6

   1             A.     Correct.
   2             Q.     And who retained you?
   3             A.     Well, the association retained us through the
   4       Childress Duffy law firm in Chicago.
   5             Q.     So the attorneys for the association retained
   6       you or the association contacted you directly?
   7             A.     No, the attorneys contacted us.
   8             Q.     Okay.
   9             A.     Yeah.
 10              Q.     Would you take a look at what's been marked as,
 11        it's Exhibit No. 5, Irmiter Exhibit No. 5, and tell me,
 12        sir, the first thing I want you to do is look at -- the
 13        pages are Bates stamped at the top, you see the top right
 14        corner?
 15              A.     Yes, I do.
 16              Q.     That will make it, hopefully, easy.                    Look at
 17        Bates stamp page 17.
 18              A.     Yes.
 19              Q.     Okay.     Do you recognize what appears at the
 20        beginning of page 17?              It looks like it's a five-page
 21        document that's titled "Inspection Agreement."                         Do you
 22        recognize that?
 23              A.     I do, yes.
 24              Q.     What is that document?
 25              A.     This is an agreement to provide inspection

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 7 of 221 PageID #:2786
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 7

   1       services at the Southgate Townhome Association, the 55 or
   2       56 buildings, I believe, at that complex, and issue a
   3       causation report.
   4             Q.     Okay.     Is this a standard agreement that you
   5       enter into when you are retained to provide opinions in
   6       regard to legal matters such as we have pending here?
   7             A.     Yes, fairly standard.
   8             Q.     And the agreement is entered into with Childress
   9       Duffy, is that correct?
 10              A.     Correct.
 11              Q.     Does the agreement indicate it's entered into
 12        with the Southgate Townhome Association or does it
 13        indicate it's entered into with Childress Duffy?
 14              A.     It indicates that the project address is
 15        Southgate Townhome Association and is entered in with
 16        Childress Duffy.
 17              Q.     Okay.     And does this contain the initial
 18        agreement of terms of compensation for the opinions that
 19        you are going to provide in this case?
 20              A.     Yes.
 21              Q.     Could you tell me, sir, and certainly you can
 22        refer to the agreement if you need to do so, but what are
 23        the charges in regard to your review and opinions in this
 24        matter?
 25              A.     Our costs were 22,500 on a fixed fee basis plus

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 8 of 221 PageID #:2787
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 8

   1       flights and hotel and car rental.
   2             Q.     Okay.
   3             A.     And then that is for the inspection process and
   4       the issuing of the report.                  When that is done we are
   5       completed with our assignment, and any additional work,
   6       including depositions, trial preparation, appearances at
   7       trials, mediations, those types of things are all done on
   8       an hourly basis.
   9             Q.     Okay.     And the hourly charge for your work is
 10        how much, sir?
 11              A.     Currently my hourly charge is 350 an hour.
 12              Q.     This agreement says 250, so it is 350 an hour
 13        today, or is it 250 an hour today?
 14              A.     It's 350.        We raised our, those prices were
 15        raised in January of this year.
 16              Q.     Okay.     And then in regard to Brian Johnson, who
 17        we will be deposing later, what is his charge per hour
 18        currently?
 19              A.     I think it's 225, if I remember right.
 20              Q.     And the agreement indicates 200 an hour, other
 21        work 225 per hour.
 22              A.     Right.
 23              Q.     But was his rate raised, too?
 24              A.     I believe it's 225 straight across the board
 25        now.

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
       Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 9 of 221 PageID #:2788
                                           Thomas Irmiter
                                              5/13/2014                                    Page: 9

   1             Q.     So that's for reviewing, talking to lawyers,
   2       testifying, trial, that sort of thing?
   3             A.     Sure, yeah.
   4             Q.     Same thing for you, 350 an hour?
   5             A.     Yes.
   6             Q.     Do you charge portal to portal?                  By that I mean
   7       from when you leave the house until you're back home?
   8             A.     That depends.           By that I mean the assignment,
   9       where we're going.            My rate is 350 on everything that I
 10        do now.
 11              Q.     So, for example, this case is pending in Cook
 12        County in Chicago.            You reside in Minneapolis, sir?
 13              A.     I do, yes.
 14              Q.     So if you have to testify at trial, will you be
 15        charging from when you leave your house in Minneapolis
 16        until you return; go to Chicago, time spent there
 17        testifying and your return to Minneapolis, is it going to
 18        be a fee from when you leave Minneapolis until you
 19        return?
 20              A.     Well, typically, yeah, the travel, the time, the
 21        45 minutes that I'll be in the airline will be accounted
 22        for.     If I am, having done enough trials in the past,
 23        those are typically 10-hour, 12-hour days.                       It's not just
 24        the trial time.
 25              Q.     You have to make sure you get there in time, you

800-545-9668                          Paradigm Reporting & Captioning                       #78869
612-339-0545                            www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 10 of 221 PageID #:2789
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 10

   1     don't know when you're called and you're not sure when
   2     you're back?
   3           A.   Correct, but I'm not charging for when I'm
   4     sleeping in a hotel at night.
   5           Q.   I got it.
   6           A.   Okay.
   7           Q.   When you're off the clock after business hours?
   8           A.   After business hours.
   9           Q.   Other than traveling for --
 10            A.   Other than travel, unless after business hours
 11      we're working on trial prep for the next day.
 12            Q.   Okay.      Now, sir, would you take a look at Bates
 13      stamp page 583 towards the bottom?                         Right around there
 14      (indicating).       So 583.
 15            A.   Okay.      Yes.
 16            Q.   If you look at the beginning of page 583, there
 17      are invoices, is that a good way to put it?
 18            A.   Yes.
 19            Q.   Okay.      So just let's go through, the invoices
 20      begin at 583 and forward.                The invoice at 583, which is
 21      dated 5/6 of 2014, that's one of the invoices that your
 22      firm has generated, is that correct?
 23            A.   Correct.       And it appears on here that we are
 24      billing Mr. Johnson at 250 an hour.
 25            Q.   And what is this invoice for?

800-545-9668                      Paradigm Reporting & Captioning                        #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 11 of 221 PageID #:2790
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 11

   1           A.   This is for deposition prep, this is a large
   2     file to review, and prepare for this deposition.
   3           Q.   Okay.      Then would you look at Bates stamp page
   4     584, and this is another invoice dated 5/5 of 2014.                         What
   5     is this for?
   6           A.   This is for the actual time to sit here today
   7     and have this engaging conversation with you.
   8           Q.   Okay.      I note in looking at it, the date is 5/5.
   9     That's not the date you did it.                    Today's 5/12.
 10            A.   This is the date it was billed.
 11            Q.   Okay.
 12            A.   Yeah.
 13            Q.   So I note here, for example, it looks like for
 14      you it's a half-day depo fee, $1,300 flat rate, so it
 15      isn't -- is it by hour, or do you just charge a half day
 16      if that's how long it -- for every deposition?
 17            A.   We bill half-day or full-day rates, set rates.
 18      That is pretty standard.               We've established that in the
 19      last year and a half, two years.
 20            Q.   Okay.      Would you look at Bates stamp 585?
 21            A.   Yes.
 22            Q.   This is an invoice dated 11/26/13, and is that
 23      for, basically the charge for writing the report?                        Do you
 24      want to look back at your original contract?
 25            A.   Yeah, I mean it's billed at the phase 2 portion

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 12 of 221 PageID #:2791
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 12

   1     of it, so this is -- we don't, we don't track it that
   2     way.    We don't, we don't track it that way.
   3           Q.   All right.
   4           A.   This is just the second part of the agreement
   5     that says when the report is issued we want to be paid
   6     our second amount.
   7           Q.   So the phase 2 charge was 11,250?
   8           A.   Correct.
   9           Q.   And then if you look at Bates stamp page 586,
 10      that's dated 7/23/13, and that reflects a charge of
 11      11,250.    Is that the phase 1 charge then?
 12            A.   Yes.
 13            Q.   And I assume, as of the moment, that consists of
 14      all of your invoices that you've sent as of today?
 15            A.   Yes.
 16            Q.   Okay.      So if, for example, you've got to come to
 17      Chicago and testify, is there a set fee then, such as
 18      you're doing for the deposition today?
 19            A.   No.
 20            Q.   So that's actual time spent, I take it then?
 21            A.   Yes.
 22            Q.   Now, sir, would you take a look at what's been
 23      marked as Exhibit No. 1?               And if you need to, you can
 24      refer to that, but in particular I flagged, we'll be
 25      going back and forth, so you can put --

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 13 of 221 PageID #:2792
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 13

   1           A.   Yep.
   2           Q.   I flagged at the bottom your resume, if you need
   3     to refer to it.
   4           A.   Yeah, I will put on the record that that is
   5     dated at the top 1/7/14, and I have brought with me
   6     today, which is my typical practice, an updated
   7     curriculum vitae with a date of 5/13/14.
   8           Q.   All right.         So let's, why don't we mark this.
   9                        MR. RUDA:         Can we get copies of this?
 10                         (Break taken from 10:09 a.m. to 10:12 a.m.)
 11                         (Irmiter Exhibit 6 marked.)
 12            Q.   BY MR. RUDA:          All right.            Would you take a look
 13      at what's been marked as Exhibit No. 6?
 14            A.   Yes.
 15            Q.   Is this your current resume?
 16            A.   Yes.
 17            Q.   And I looked at the old one, so can you tell me,
 18      what did you add to it from the attached disclosure?
 19            A.   The additions would be related to pages 11
 20      through 15, and primarily that would have to do with
 21      first-party appraisals and depositions and/or affidavits
 22      filed in trials.         That's a continuing process, and so I
 23      would have added probably, let's see, how many do we have
 24      on this document here?             (Examining document.)
 25      First-party appraisals is 58 on that document and

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 14 of 221 PageID #:2793
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 14

   1     first-party appraisals is 82 on this document.                       So since
   2     January to -- actually, I have one this afternoon and
   3     that's on there, so after this deposition, so through
   4     today that's another, what, 30-some appraisals that I've
   5     done.
   6           Q.     Okay.    And now that we're on the issue of
   7     appraisals, in terms of looking at your resume it appears
   8     that, for the most part, most of the appraisals in which
   9     you've been involved you've acted as the appraiser for a
 10      plaintiff, is that a fair way to put it, the overwhelming
 11      majority of them?
 12            A.     Yeah, there's one instance where a district
 13      court judge here in Minnesota appointed me as appraiser
 14      for the insurance company, North Star.                     They went to
 15      court seeking to appoint an umpire, which often happens,
 16      and the judge noted that they hadn't appointed an
 17      appraiser yet for the insurance company, and I was on the
 18      list as an umpire and he appointed me as appraiser.
 19                   I will also put on the record that in all of the
 20      instances that are on there where I have been named as an
 21      umpire, I have been selected by the appraiser or
 22      appraisers that I have been adverse to from the other
 23      side.      So in every instance I have been recommended by
 24      them and have been suggested to be used as a neutral
 25      umpire.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 15 of 221 PageID #:2794
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 15

   1           Q.   In order for someone to be selected as an
   2     umpire, the appraisers have to agree on who the umpire
   3     is, and if they cannot the court will select an umpire,
   4     right?
   5           A.   Typically, yes.             There are a number of times
   6     where the umpire is not needed even though they're
   7     selected.
   8           Q.   You only appoint an umpire if the parties can't
   9     come to agreement?          That is, the appraisers can't?
 10            A.   Well, I would disagree with that approach.                       At
 11      least in the appraisals I'm involved in, we name our
 12      umpire, we put that umpire on the record, we meet and
 13      then we take our differences, if there are any, to the
 14      umpire.
 15            Q.   It's not bad practice to name an umpire
 16      immediately just to speed up the process if there's
 17      disagreement, but if the appraisers agree, the umpire is
 18      not involved?
 19            A.   Correct.       Absolutely.             Takes two out of the
 20      three on the panel to sign the order.
 21            Q.   Did you add to the depositions or affidavits
 22      that you've filed?
 23            A.   Yeah, I think there's been a few depositions,
 24      two or three, I think.
 25            Q.   Are they added at the end then?

800-545-9668                      Paradigm Reporting & Captioning                         #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 16 of 221 PageID #:2795
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 16

   1           A.   Yes.
   2           Q.   Is that how you do it, chronologically?
   3           A.   Yes.
   4           Q.   All right.         So tell me, how long have you been
   5     engaged in the practice of acting as an expert witness?
   6     When did you first start doing that?
   7           A.   1984, I think.            '85 is the first case I worked
   8     on.
   9           Q.   What sort of expert were you initially?                      What
 10      did you --
 11            A.   First case I worked on I represented Marvin
 12      Windows in a product defect case.                      They were on the
 13      defense part of that.            In fact, most of the cases I did
 14      initially were on the defense side.
 15            Q.   Now in terms of your educational background,
 16      sir, let's turn to your resume, which is page 7, I think
 17      it has education?
 18            A.   Yes.
 19            Q.   All right.         So you graduated, I take it, from
 20      Hamline University, is that correct?
 21            A.   Yes.
 22            Q.   What's your degree in?
 23            A.   Bachelor of arts degree in English.
 24            Q.   And you graduated in 1979?
 25            A.   I did, yes.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 17 of 221 PageID #:2796
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 17

   1           Q.   By the way, what's your date of birth?
   2           A.   10/19/57.
   3           Q.   So you graduated at 22, I take it, or you were
   4     going to be 22?
   5           A.   Yes.
   6           Q.   Standard high school, et cetera?
   7           A.   Took a little time off but, yeah.                   Didn't go
   8     straight through.
   9           Q.   And so after you graduated from high school, did
 10      you take any additional -- strike that.                    After you
 11      graduated from college, did you take any master's program
 12      courses or pursue an advanced degree?
 13            A.   Yes.     I began pursuing an advanced degree in,
 14      master's in engineering at the University of Wisconsin.
 15      I tested out of, based on my experience, two of the
 16      first-level project management courses and progressed
 17      into the most advanced one that they offered.                      I took
 18      that class, passed that class.                    I think I have four
 19      credits towards my master's degree in engineering.                        And
 20      then since then have not continued pursuing that.                        I've
 21      been too busy.
 22            Q.   All right.         So you do not hold a master's degree
 23      in engineering?
 24            A.   I do not.
 25            Q.   I also note on your education you have something

800-545-9668                      Paradigm Reporting & Captioning                        #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 18 of 221 PageID #:2797
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 18

   1     here for AWCI International.                  What is that?
   2           A.   That's the American Wall and Ceiling
   3     International.        This was a certificate class that I took
   4     on EFIS and stucco water intrusion issues, which was part
   5     of our practice, and still is today.
   6           Q.   So I'm correct that the college degree you hold
   7     is an English degree, correct?
   8           A.   Yes, it is.
   9           Q.   And no other degrees of any kind, right?
 10            A.   Correct.
 11            Q.   Now in terms of your current position, what's
 12      your current employment?
 13            A.   I work for Forensic Building Science.                     I own
 14      that company.
 15            Q.   Did you found the company?
 16            A.   I did, yes.
 17            Q.   When did you found it?
 18            A.   2004.      We just celebrated our 10th anniversary
 19      last week.
 20            Q.   And what is Forensic Building Science,
 21      Incorporated?
 22            A.   Forensic Building Science is an inspection
 23      company that deals with all types of building failures;
 24      collapses, fires, construction defect, product failure.
 25      We also do some trip-and-fall personal injury type work.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 19 of 221 PageID #:2798
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 19

   1     We've done some OSHA-related work in terms of personal
   2     injury type things.           Let's see, what else.            I have, we
   3     have done in the last year, I have in particular, done
   4     some work on some bad faith claims in terms of the claims
   5     handling process and the inspection process with a firm
   6     out of Houston and issued reports on that.
   7           Q.   All right.         How many employees does FBS
   8     currently have?
   9           A.   Well, counting my wife and I as employees of the
 10      company, we have 11.
 11            Q.   What's your wife's position?
 12            A.   She basically runs our marketing.
 13            Q.   So the other nine employees that you have, what
 14      type of positions do they hold?                    What are they?
 15            A.   Yeah.      Three, I have three registered
 16      professional engineers on staff.                     Brian Johnson, our
 17      chief engineer, is licensed in, I think, 18 states.
 18      Peter Korolchuk is our chief operating officer, he's a
 19      licensed PE in Minnesota and has applied for licensing in
 20      those additional 18 states, and then Shawn Peatrowsky
 21      runs our Dallas office, and he's licensed in the states
 22      of Texas, Colorado and Phoenix, and then Ryan
 23      Nierengarten and Jim Irmiter, my son, are both field
 24      technicians and do inspections for us.                     Ryan, for
 25      example, has gone through the Haag certification classes,

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 20 of 221 PageID #:2799
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 20

   1     does a lot of our inspections, helps with report writing.
   2     And then I have three office administrative people who
   3     keep us all in line.
   4           Q.    Now prior to founding, and it's okay if I call
   5     it FBS?
   6           A.    Yeah, please.
   7           Q.    My guess is that you probably call it that, too?
   8           A.    We do.
   9           Q.    Prior to founding FBS, where were you employed,
 10      sir?
 11            A.    Advanced Building Solutions for just short of
 12      one year.     Advanced Building Solutions was a bit of the
 13      incubator, if you will, for the company that FBS is
 14      today.     It was primarily a building causation and
 15      inspection company, failure company.
 16            Q.    And you weren't an owner, you were employed
 17      there?
 18            A.    That's correct, I was not an owner.
 19            Q.    And when did you leave that job?
 20            A.    Left that job the last day of April of 2004, and
 21      opened the doors of FBS May 1st, the next day.
 22            Q.    Prior to working at Advanced Building Solutions,
 23      Inc., where did you work at?
 24            A.    Donnelly Management Services.
 25            Q.    What kind of company is that?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 21 of 221 PageID #:2800
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 21

   1           A.   Donnelly Management Services was a spin-off
   2     company for Donnelly Stucco, the company I worked at
   3     before that.       That was essentially the launching pad, if
   4     you will, for the company that FBS is today.                      It was the
   5     forensic inspection business that was set up by Donnelly
   6     Stucco primarily focused on exterior envelope and
   7     cladding window failures related to construction defects.
   8           Q.   And before you worked at Donnelly Management --
   9     well, strike that.          At Donnelly Management Services, what
 10      exactly did you do?           What was your job there?
 11            A.   Pretty much what I do today at Forensic Building
 12      Science.     Led the inspection effort.                    Served on all of
 13      the cases that we worked on as the designated expert.                          We
 14      did estimating, we produced project specifications, and
 15      about 40 percent of the matters that we worked on, our
 16      clients pursued what we called fix and chase back then,
 17      where once the, once all the notices had been sent out,
 18      everybody had a chance to do their inspections, they
 19      actually dug into their own pockets and fixed their
 20      buildings or their residences, and we managed or oversaw
 21      the reconstruction process as a third-party owner's rep.
 22            Q.   Basically as a project manager?
 23            A.   Yeah, and we still do that today under a sister
 24      company that I have called Lindsay Consulting Group.
 25            Q.   How long has Lindsay Consulting Group been in

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 22 of 221 PageID #:2801
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 22

   1     operation?
   2           A.   About five years.
   3           Q.   And you're the owner?
   4           A.   My wife owns it.              I own 50 percent of it.
   5           Q.   And what are your job duties at Lindsay
   6     Consulting Group, if any?
   7           A.   Well, Lindsay Consulting Group is really a
   8     holding company, I mean, for lack of a better word.                         So
   9     when someone wants to retain us to perform site
 10      observations or help manage a reconstruction of their
 11      property, we're retained to do that.                       So we'll actually
 12      put together a Request For Proposal, RFP, we'll submit it
 13      to the marketplace, we'll get bids, review all of those,
 14      we'll review contracts and we'll establish timelines for
 15      the contractors, make site visits, we'll handle the
 16      payment draws, change orders, all of those kinds of
 17      things.
 18            Q.   So for example, in regard to Southgate, if you
 19      were, if they wanted you to manage that project and
 20      organize it in terms of any repairs, replacements to be
 21      done, you would do that out of Lindsay Consulting Group,
 22      not out of Forensic Building Science?
 23            A.   Correct.
 24            Q.   At Donnelly Stucco Sales, what were your job
 25      duties there?

800-545-9668                      Paradigm Reporting & Captioning                         #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 23 of 221 PageID #:2802
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 23

   1           A.     I basically joined Donnelly when they were on a
   2     pretty significant downward slope.                         Tom Donnelly is about
   3     15 years older than I am, our families had done business
   4     together for three generations, and I found myself
   5     needing a job.        Went to work for him and helped him
   6     basically reorganize his company.                      He handled the
   7     production end and I handled the sales and marketing end,
   8     and we basically re-jumpstarted it over a two-year
   9     period, and part of that was doing some, getting into
 10      some water intrusion issues on stucco buildings, and
 11      that's where we spun off the Donnelly Management Company
 12      to keep an arm's length away from, from that.
 13            Q.     Were your primary job duties at Donnelly sales
 14      and marketing of their products?
 15            A.     Sales, marketing.            I did get into some, just
 16      because I grew up in it, I did do some field work for
 17      them.      I got out onto some of the projects that, where
 18      there was, you know, construction defect issues that they
 19      were working on, and actually worked in the field once in
 20      a while because I like doing it.
 21            Q.     How often did Donnelly Stucco get involved in
 22      construction defect issues?                 I guess -- I'll strike the
 23      question.      What percentage of your time was spent on
 24      construction defect issues at Donnelly Stucco Sales?
 25            A.     Well, it started out initially as zero until I

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 24 of 221 PageID #:2803
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 24

   1     ran into a 16,000-square-foot house on Lake Minnetonka
   2     here and they wanted to recolor their stucco, and I
   3     indicated to them in about the first five minutes that
   4     they had a bigger issue probably, and so that was in
   5     January of 2002, little over a year after I joined
   6     Donnelly.     So in that first year, zero percent of it.                       I
   7     focused primarily just on the core business.                      And then
   8     that second year at Donnelly is when we really, I would
   9     say almost a hundred percent of my work in that second
 10      year ended up being in that area because I had trained
 11      additional salespeople to handle the other stuff.
 12            Q.   Did that matter that you indicated in January
 13      2002, where you discovered a house that had issues, water
 14      intrusion issues, did that turn into a lawsuit of some
 15      kind?
 16            A.   Yeah.
 17            Q.   What was the name of that?
 18            A.   Tony and Carolyn Johnson.
 19            Q.   Did you act as an expert on their behalf in that
 20      case?
 21            A.   I did, yes.
 22            Q.   Now prior to working at Donnelly Stucco Sales,
 23      where were you employed at?
 24            A.   I owned Irmiter Contractors & Builders.
 25            Q.   How long did you have Irmiter Contractors &

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 25 of 221 PageID #:2804
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 25

   1     Builders?
   2           A.   17 years.
   3           Q.   And what did Irmiter Contractors & Builders do?
   4           A.   We were, when I formed the company I purchased
   5     the company from my father, so it was a four-generation
   6     business.     He had a, I can't remember if it was an LLC or
   7     a limited, or a sole proprietorship, but I purchased it
   8     in '84 and expanded it from a five-person operation up to
   9     about 70 employees at its height, and we were a
 10      design/build firm.          We did residential and light
 11      commercial construction.               We did some ground-up,
 12      brand-new construction, and a lot of historic restoration
 13      kinds of things.
 14            Q.   Primarily residential?
 15            A.   Yeah, primarily.              Although some of the
 16      residential stuff we were working on, I mean they were
 17      10,000-square-foot homes and we were building
 18      5,000-square-foot additions.                  I mean they were built out
 19      of steel and concrete, very much like commercial in some
 20      of them.
 21            Q.   So was it primarily restoration, remodeling work
 22      as opposed to build from scratch?
 23            A.   Primarily.         We did design a 12,000-square-foot
 24      house in Edina ground up and built that, a brick house.
 25            Q.   At Irmiter Contractors & Builders, Limited

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 26 of 221 PageID #:2805
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 26

   1     during that period from '84 to 2000, did you do any
   2     construction defect consulting with regard to legal
   3     matters?
   4           A.   Yeah, I started, when I started that first case
   5     in '84 for Marvin, I did probably five to ten cases a
   6     year as an expert.          Primarily because I was the, I ran
   7     the ethics committee for the National Association of the
   8     Remodeling Industry, Minnesota chapter, and as the
   9     chairman of that ethics committee I dealt with internal
 10      disputes between subcontractors and contractors in the
 11      association.       And through my work in that area I was
 12      introduced to various attorneys over the years who had
 13      problems with projects, and so I was brought in to work
 14      on those.     A couple of cases I was named by a district
 15      court judge here to serve as an official arbitrator on
 16      construction defect cases to try to settle those, which
 17      is kind of interesting work, so I did about ten a year.
 18            Q.   What sort of construction defects did you do
 19      during that time period when you were at --
 20            A.   Boy, everything.
 21            Q.   Well, tell me what you did.
 22            A.   Sure.      We did foundation failures, we did
 23      improper, we did a lot of workmanship issues, design
 24      issues, installation of products that were improper, did
 25      a lot of roofing, roof leak issues, roof flashing issues.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 27 of 221 PageID #:2806
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 27

   1     Let's see.      Got into some mechanical issues.
   2           Q.   Meaning what?
   3           A.   Well, one house that I remember working on back,
   4     this is back when whole-house ventilating systems called
   5     Van-EE systems were first coming into play, and one home
   6     had developed a severe mold problem.                       And after bringing
   7     in numerous experts, including HVAC mechanical engineers
   8     and contractors, I was the only one to ascertain that the
   9     system had been put in backwards and was literally
 10      pumping moisture-laden air into the house causing mold
 11      everywhere.      So, again, it was just a variety of all
 12      kinds of things.
 13            Q.   So besides what you've indicated, foundation
 14      failures, improper workmanship, design issues,
 15      installation issues, roof issues and mechanical issues as
 16      you've described the ventilation system, anything else
 17      that you can recall that you did?
 18            A.   Boy.     Did a slip/fall case for the Kahler Hotel
 19      down in Rochester, Minnesota and ascertained that they
 20      had put in all of the wrong shower doors.                      They were not
 21      a laminated-over-tempered shower door, and they had used
 22      the wrong type tile on all the floors.                      I worked on one
 23      of those.
 24            Q.   Anything else that you can recall?
 25            A.   No, I can't recall.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 28 of 221 PageID #:2807
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 28

   1           Q.   Now at Donnelly Management Services,
   2     Incorporated, were most of the construction defect issues
   3     related to water intrusion and/or mold in houses?
   4           A.   Yes, yes.        That's how they started, I think, the
   5     majority of them.
   6           Q.   What percentage would you say Donnelly
   7     Management Services were water issues/mold, because they
   8     go obviously hand in hand?                What percentage would you say
   9     your consulting was in regard to acting as an expert
 10      while at Donnelly Management Services, Inc. concerning
 11      water intrusion and mold?
 12            A.   Hundred percent.
 13            Q.   Now do you have any training in the insurance
 14      industry of any kind?
 15            A.   I've never worked for an insurance company so,
 16      no, only what I have picked up as a result of the
 17      practice that I'm in.
 18            Q.   Okay.      So --
 19            A.   And let me qualify that if I can.                   Prior to
 20      Minnesota two years ago codifying, the insurance
 21      commissioner coming down on the storm chasers who were
 22      coming into town and serving as public adjustors, and I'm
 23      not a public adjustor, for about a six-year period we
 24      engaged insurance companies directly, so I spent hundreds
 25      of cases where I would, we would go out and investigate

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 29 of 221 PageID #:2808
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 29

   1     an issue and then direct the homeowner to go ahead and
   2     contact their insurance company, and then we would
   3     typically meet an adjustor out at the site, show them the
   4     damages that we were seeing, and in some instances they
   5     would say, well, can you produce an estimate for us, and
   6     we would do that, and then they would typically issue a
   7     repair, a check for repair.                 We did that on an hourly
   8     basis.     We weren't tied to the outcome like a public
   9     adjustor or a contractor, we were literally just
 10      providing an inspection service and a report.
 11            Q.    So you say for a six-year period you did what
 12      you described.        Did that stop at some point?
 13            A.    Well, we could still do it today.                  We just made
 14      a decision not to do that because we're so busy.                        I mean
 15      we're busy doing so many other things in so many other
 16      states that we really don't engage in that kind of work
 17      anymore.     Now, for example, I had a call yesterday from
 18      someone who said they think they've got possible roof
 19      collapse from ice and snow from this last year.                       They
 20      were up in the attic, they've got all kinds of mold.                         I
 21      said, what have you done?                Well, I called my insurance
 22      company and they sent somebody out and they said there's
 23      no coverage for this.            I said, well, why don't you -- I
 24      gave them the name of three public adjustors.                      I said why
 25      don't you call these public adjustors, give them a call.

800-545-9668                      Paradigm Reporting & Captioning                         #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 30 of 221 PageID #:2809
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 30

   1     And then it may come back to us later, who knows, but
   2     that's the not the kind of business that we're going to
   3     try to drum up.
   4           Q.   You mentioned a moment ago that the insurance
   5     commissioner codified something.                     What was that reference
   6     to?
   7           A.   Well, maybe codified isn't the correct word, but
   8     he sent out a bulletin to all licensed contractors in the
   9     state of Minnesota and essentially said that contractors
 10      are forbidden by statute from directly engaging
 11      homeowners and putting homeowners under a power of
 12      attorney, like a public adjustor might do or can do in
 13      the state of Minnesota.              It's interesting because even
 14      though they are not supposed to do that, we still see it
 15      happening.      It's all over.
 16            Q.   When did the insurance commissioner issue that
 17      bulletin?
 18            A.   It was after a 2010, August 2010 or September
 19      2010 storm, so probably would have been November of 2010.
 20            Q.   Okay.
 21            A.   Somewhere in that range.                    2011, I think.
 22            Q.   Is that when your company stopped doing what you
 23      described, which was, you know, being engaged to some
 24      extent directly with insurance companies in regard to
 25      assessment and evaluation of losses to homeowners'

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 31 of 221 PageID #:2810
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 31

   1     properties or commercial owners' properties?
   2           A.   Yes.     We directed clients who called us to
   3     either engage the appraisal process or to contact a
   4     public adjustor or to contact an attorney.
   5           Q.   In regard to your experience in the insurance
   6     industry then -- strike that.                   In regard to your
   7     insurance experience, let's make it that broad, your
   8     experience is based upon just your interactions with whom
   9     over the years?
 10            A.   Well, my interactions with hundreds of
 11      adjustors.      We hired a law student out of William
 12      Mitchell five years ago, Brian Lake, he's now an
 13      attorney, and we hired Brian for a five-month period.
 14      And we had Brian, during that period, review every
 15      insurance policy for every client that we were working
 16      with, their homeowner's policies, and put together a
 17      pretty significant report for us about coverages,
 18      coverage issues, cases, case laws, those kinds of things.
 19      And he and I worked on that project together, and of
 20      course that was important for me to understand generally
 21      what coverages are, where there's coverages, where there
 22      aren't coverages, those kinds of things.                    And then just
 23      generally working with law firms you learn a great deal
 24      about those kinds of things.
 25                 So in other words, have I sat and read through a

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 32 of 221 PageID #:2811
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 32

   1     90-page insurance document for a homeowner with all of
   2     the declaration pages and all of the exclusions and all
   3     of the adds-on?        Yes, I know how to do that.                I
   4     understand that.         I understand where to look for the
   5     exclusions and the inclusions and those kinds of things.
   6           Q.   So tell me if there's anything else.                    So your
   7     knowledge of insurance-related matters is based upon your
   8     interactions with adjustors over the years and a law
   9     clerk's review of all your existing clients' policies and
 10      some sort of memo he did, and you also did a report that
 11      you did together regarding those coverages and the law
 12      that applies to those coverages, and in addition you said
 13      your interactions with law firms, too?
 14            A.   Correct.       And I've attended, I've attended the
 15      WIND conference in Florida, I've attended three NAPIA
 16      events where I've sat in, you know, they're four-,
 17      five-day events where I've sat in seminars that are being
 18      taught by attorneys, that are being taught by adjustors
 19      on both sides of the fences and listened to them, for
 20      example, talk about the appraisal process, talk about how
 21      coverage, where is coverage triggered, when is coverage
 22      triggered, those kinds of things.                      And I continue to
 23      attend those kinds of events.
 24            Q.   Now in regard to your other experience, or prior
 25      to the time that you began working, started your, well,

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 33 of 221 PageID #:2812
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 33

   1     purchased your, the company in 1984, it appeared that,
   2     you know, you had worked as an apprentice, a carpenter.
   3     Is that working part-time while you attended school?
   4           A.   Yeah, I started, the very first project I worked
   5     on with my father was roofing.                    In the summer we -- I
   6     have six brothers, and so he had a natural crew.                        And so
   7     starting March 15th until about November 1st we did all
   8     types of roofing.         That was the main business that he was
   9     involved in.       And back then we did insurance work.                   A lot
 10      of our work came from insurance claims to replace roofs
 11      after storm damages, tornadoes, those kinds of things.
 12      So, yeah, my first job at age 13 was climbing around on
 13      roofs and tearing off shingles or tearing off flat roofs
 14      and putting those products in.
 15            Q.   Are you a union member of any --
 16            A.   No, we were a nonunion shop.
 17            Q.   Nonunion shop?
 18            A.   Yeah.      We paid union scale, we followed all
 19      those guidelines.         We followed those guidelines in terms
 20      of the number of hours that you had to put in as an
 21      apprentice before you became a journeyman and those kinds
 22      of things.
 23            Q.   So you had training as an apprentice, as a
 24      carpenter, and that's --
 25            A.   Well, my dad --

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 34 of 221 PageID #:2813
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 34

   1           Q.   -- the initial training in the trades I take it?
   2           A.   Well, my dad went to Dunwoody here, which is a
   3     trade school, and he had training in the late 1930s in
   4     four different trades, and so he taught all of his sons
   5     those various trades.            So carpentry was one of them,
   6     cabinetmaking was one of them.                    The mechanical trades,
   7     electrical, plumbing and heating was all encompassed in
   8     one of them, and then the other one was called the
   9     decorating trade, which is wallpapering, painting,
 10      plastering, staining, varnishing, refinishing, all those
 11      kinds of things, so those were the primary four trades
 12      that I learned.        In the carpentry trade, because until I
 13      bought the company in '84 we did everything inhouse; we
 14      dug our own holes, we put in our own foundations and we
 15      did ground up.        As I developed the construction company,
 16      we began to subcontract more of that out as the markets
 17      changed over the years.
 18            Q.   Currently do you hold any licenses of any kind
 19      from any governmental authority such as State of
 20      Minnesota, State of Illinois, et cetera?                    Are you
 21      licensed anywhere in the area?
 22            A.   Yes.
 23            Q.   Where do you hold licenses?
 24            A.   I'm licensed in the state of Minnesota as a
 25      building code official, and that is with the Department

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 35 of 221 PageID #:2814
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 35

   1     of Labor and Industry.
   2           Q.    Minnesota Department of Labor and Industry?
   3           A.    Yes.
   4           Q.    And what does that license entitle you to do?
   5           A.    I could go and work for any municipality in the
   6     state.     I could, based on my training and education and
   7     the number of points that I have accumulated, I could run
   8     a building department, I could be the chief building code
   9     official in a city, in a municipality or something like
 10      that if I wanted to.
 11            Q.    For all types of construction; residential,
 12      commercial, et cetera?
 13            A.    Yes.
 14            Q.    You also could go out to a site, I take it, take
 15      a look at a building and process and evaluate the same in
 16      terms of code analysis?
 17            A.    Exactly.
 18            Q.    Do you hold any other licenses of any kind?
 19            A.    No.    I hold two certificates with the
 20      International Code Council out of California.                      One is a
 21      building inspector and then one is a property maintenance
 22      inspector.
 23            Q.    All right.        So in regard to any other licenses
 24      from governmental authorities the answer is no, is that
 25      correct?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 36 of 221 PageID #:2815
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 36

   1           A.   Correct.
   2           Q.   Okay.      What's the International Code Council?
   3     Is there a larger name?              What is that?
   4           A.   It is the International Code Council.
   5           Q.   Okay.
   6           A.   In 2000, through an act of the U.S. Government,
   7     we, the United States decided to take five or six
   8     different building codes from around the country and fold
   9     them into one building code called the International
 10      Residential Code and the International Building Code, and
 11      there's a bunch of subcodes that go underneath that for
 12      plumbing, heating, electrical, existing buildings, those
 13      kinds of things, and we now have, all 50 states have now
 14      adopted the international codes.                     It took about five, six
 15      years to get them all in line with that, but now
 16      typically -- and Minnesota is one of the only states that
 17      actually licenses and trains building code officials.
 18                 So as part of our practice, it's important to
 19      understand what those codes are.                     So when I go into
 20      Chicago, for example, or go into Streamwood, one of the
 21      very first things that we do in a project like this is we
 22      pull up the building codes, take a look at those and see
 23      what kind of effect those might have on scopes of repair.
 24            Q.   And the certifications you said that you have,
 25      when did you obtain a certification in the, as a building

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 37 of 221 PageID #:2816
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 37

   1     inspector?
   2           A.   I think it was '07.
   3           Q.   Does it have to be renewed?
   4           A.   Yes.
   5           Q.   Has it been renewed?
   6           A.   Yes.
   7           Q.   When was it most recently renewed?
   8           A.   I can't recall.             I know they're current.
   9           Q.   Do you know how to check on your certifications?
 10      Is there some site that you can go to?
 11            A.   International Code Council.                     ICC, yeah.
 12            Q.   And then --
 13            A.   I have to take 24 hours of continuing education
 14      to keep my license here in Minnesota, and as part of
 15      that, then I have to turn in credits to ICC Code Council
 16      as well.
 17            Q.   So in taking, in order to be a licensed building
 18      code official in Minnesota, you have to do continuing ed,
 19      and that can count towards your recertification?
 20            A.   Yes, absolutely.
 21            Q.   Okay.      When did you become a property
 22      maintenance inspector, get that certification?
 23            A.   '07, same time frame.
 24            Q.   Does it also have to be renewed periodically?
 25            A.   Yes.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 38 of 221 PageID #:2817
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 38

   1           Q.    Has it currently been renewed most recently?
   2           A.    I believe it is.
   3           Q.    And in order to get those certifications, what
   4     exactly did you have to do?
   5           A.    Well, studied.           There's a bunch of books that
   6     you look at and then you sit down and you take an online
   7     exam and you have to pass it.                   If you don't, you can
   8     retest, I think, three months later.                       I passed on both
   9     times so I didn't have to retake.
 10            Q.    How long does each exam take?
 11            A.    I think a couple hours.                  Maybe it's a three-hour
 12      limit.     I can't remember.
 13            Q.    Now in regard to this particular matter, as
 14      we've already covered, you were retained by Childress
 15      Duffy.     Your retention was, according to the contract, on
 16      July 23 of 2013.         Was that your first contact with
 17      Childress Duffy or was there some prior contact?
 18            A.    On this project?
 19            Q.    Yes, on this matter.
 20            A.    It may have been a couple weeks before that.                       I
 21      mean it's typically when someone is calling us or talking
 22      to us about a project, the germination period from
 23      initial contact to agreement is a couple of weeks.
 24            Q.    Let me ask.        Other than this project, have you
 25      ever been retained by Childress Duffy previously in any

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 39 of 221 PageID #:2818
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 39

   1     matter to provide advice concerning some sort of a legal
   2     dispute or issue?
   3           A.     Yes.
   4           Q.     How many times?
   5           A.     Probably 25 times, I would think, over the
   6     years.
   7           Q.     Since when?
   8           A.     2006 was the first matter that I worked on with
   9     them.      And back then, I don't know that, I can't tell you
 10      if we were retained by them or retained by clients.
 11      Probably was retained by clients back then.                     I just don't
 12      know.
 13            Q.     So when you say 25 times, you mean they were the
 14      law firm involved --
 15            A.     Yes.
 16            Q.     -- 25 times, and maybe they retained you
 17      directly and maybe sometimes it was the actual client of
 18      theirs?
 19            A.     Right.
 20            Q.     Okay.    Are all the times that you've been
 21      retained by them identified in your resume?
 22            A.     Yes.
 23            Q.     Okay.
 24            A.     Well, no, because my resume doesn't go back, it
 25      only goes back four years.                Doesn't go back any further

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 40 of 221 PageID #:2819
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 40

   1     than that.
   2           Q.   All right.         Now have you been retained by
   3     them -- in how many different states have you been
   4     retained by them to act as some sort of an expert?
   5           A.   Eight or nine.
   6           Q.   Besides -- I assume Minnesota is a state you've
   7     been retained in, is that correct?
   8           A.   Yes.
   9           Q.   Okay.      And obviously Illinois, our case is
 10      pending in Illinois, correct?
 11            A.   Yes.
 12            Q.   Besides Minnesota and Illinois, what other
 13      states?
 14            A.   New York, New Jersey, Florida, Texas, Colorado.
 15            Q.   That's seven, I think.
 16            A.   I don't know if there's an Iowa or South Dakota.
 17      There might be an Iowa or South Dakota in there, too.                          I
 18      just can't remember.
 19            Q.   Other than this matter pending in Illinois, have
 20      you ever been retained by them to act as an expert in
 21      Illinois, that is Childress Duffy or one of their
 22      clients?
 23            A.   Yes.
 24            Q.   How many times?
 25            A.   About six cases I think with them in Illinois.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 41 of 221 PageID #:2820
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 41

   1           Q.   Are any of those six cases identified in the,
   2     your list here?
   3           A.   (Examining document.)                  I don't think so.      No, I
   4     don't think they've germinated to that point yet.
   5           Q.   Okay.      Do you mean you're a consulting expert
   6     other than this one?
   7           A.   No, we've issued reports, they just, there's
   8     just been no depositions, there's been no affidavits
   9     filed in federal court that would list on here.
 10            Q.   Okay.
 11            A.   No, we've issued reports, we've issued
 12      estimates, we've done all that stuff.
 13            Q.   Is this the first case for Childress Duffy that
 14      you've given a deposition in that's pending in the state
 15      of Illinois?
 16            A.   Yes.
 17            Q.   Have you been retained by other clients, whether
 18      Childress Duffy or some client that they don't represent,
 19      meaning somebody separate from them as we've described
 20      it, in the state of Illinois?
 21            A.   We have a Minnesota project that the law firm is
 22      from Chicago, so I'm not sure how to answer that
 23      question.
 24            Q.   So it's a matter pending in Minnesota?
 25            A.   It's a matter pending in Minnesota but we're

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 42 of 221 PageID #:2821
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 42

   1     retained by a Chicago law firm.                    It's actually for
   2     Cincinnati Insurance is on the defense side, so I don't
   3     know how to answer that.               But, no, I don't recall any
   4     other Illinois work that we've done with other firms.
   5           Q.   Now would you take a look at, again, put your
   6     resume aside for a moment.
   7           A.   Yep.
   8           Q.   Exhibit No. 1, and your report, sir, I tabbed it
   9     there.
 10            A.   Yep.
 11            Q.   Please take a look at that.                     Is that the
 12      report -- let's make sure it's the right one.                       I assume
 13      it is, but is that your report?
 14            A.   Well, yes, this is a report that is co-authored
 15      by Brian Johnson and I, yes.
 16            Q.   Now in looking at the report, I believe it is 37
 17      pages long, is that correct, sir?
 18            A.   Yes.
 19            Q.   All right.         And on page 37 of 37, how they're
 20      designated, it appears that the report is signed by you
 21      and dated January 7th of 2014, is that correct?
 22            A.   Yes.
 23            Q.   Is that when this report was completed,
 24      January 7th of 2014?
 25            A.   Yes.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 43 of 221 PageID #:2822
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 43

   1           Q.   Now can you tell me, sir, have you -- well,
   2     strike that.       When this report was completed, who did you
   3     transmit it to?
   4           A.   The law firm.
   5           Q.   Anyone else?
   6           A.   No.
   7           Q.   Do you know when it was transmitted?
   8           A.   It would have been probably right after this.                        I
   9     mean probably that day.
 10            Q.   Is your regular practice to send it the day it's
 11      done?
 12            A.   Yeah.
 13            Q.   And the lawyer that you've been dealing with
 14      there, is that Ms. Phillips in terms of your
 15      interactions?
 16            A.   Yes, it is.
 17            Q.   Okay.      Now besides this report, did you prepare
 18      any drafts of this report prior to when this one was
 19      prepared?
 20            A.   Oh, yes.       Yeah, there's always draft reports
 21      that we do.
 22            Q.   How many draft reports did you do?
 23            A.   Maybe I can explain our process and that will be
 24      an easier way to do that.                When we receive an assignment
 25      like this, Martha Miller in our office, who is one of our

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 44 of 221 PageID #:2823
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 44

   1     project managers, will take the information and put it
   2     into files.      She will then create a draft report
   3     template, and that will include, for example, the items
   4     on page 1, which is the storm dates, the storm details.
   5     She'll do the research on that.                    She would -- so all of
   6     the items that you would see up to 1.5, up through 1.5,
   7     she would put into the report.                    The items that are in
   8     1.5, which are all of the technical reports, would
   9     typically be much larger than that and they would be
 10      highlighted in yellow, meaning that that's something that
 11      I need to review and Brian needs to review to determine
 12      which reports we're going to include.                      So it's a much
 13      larger --
 14            Q.   You basically use a template where everything
 15      that you believe is likely is plugged in there and then
 16      you remove it or modify it?
 17            A.   Yeah.      I mean we, for example, we looked at over
 18      a million square of roofing last year, so this isn't the
 19      first three-tab shingle roof with vinyl siding project
 20      we've looked at.         So we're going to use other reports
 21      that have been created to put this information in there.
 22      She's not making the decision of what goes in, she's just
 23      saying this is all the stuff we've used in the past.
 24      Then when the inspection is completed, the sections that
 25      actually show the data that we gathered on the site, that

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 45 of 221 PageID #:2824
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 45

   1     would have been gathered by me when I was there, by Josh
   2     Long when he was there, by Jim Irmiter when he was there.
   3     That is then put into the report from their field notes.
   4           Q.   And where does that data appear in the report,
   5     since we're going through it?
   6           A.   That would be, for example, starting in
   7     Section 1.7, "Inspection data."                    That would be Section
   8     2.0, "Site Observations," and then that would be Sections
   9     2.41 all the way through to, boy, 2.5, these are all
 10      these building observations, up until the "Causation
 11      Statement."
 12            Q.   Which is?
 13            A.   4.0.
 14            Q.   4.0, thank you.
 15            A.   Yeah.      And I apologize here.                It looks like when
 16      this thing got printed into pdf the numbering is off.
 17      It's kind of crazy.           So 4.0 should be the causation.
 18      That is done by Brian Johnson with input from me in terms
 19      of the causation, and then the comments, the
 20      requirements, the conclusions, that's then a process that
 21      goes back and forth between Mr. Johnson and myself with
 22      track changes.        And then the final report, when it is
 23      signed, is issued, and all of the draft reports, all of
 24      the track change reports are all discarded.
 25            Q.   So your file does not contain any draft reports

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 46 of 221 PageID #:2825
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 46

   1     at this point, sir, is that correct?
   2           A.     No, no.
   3           Q.     Would you take a look at what's been marked
   4     previously as Moe Exhibit No. 3?
   5           A.     Yep.
   6           Q.     And tell me do you recognize what that is?                     Take
   7     a look at it.
   8           A.     Yes, I do.
   9           Q.     What is that?
 10            A.     This is a report that was sent to Josh Moe when
 11      Josh was designated by the Childress firm as the person
 12      who was going to put together the cost on this.                       We do
 13      cost estimates, we're asked to do those on a lot of our
 14      projects.      We were not asked to do cost estimates in this
 15      case.      There was a tight timeline at the end to get all
 16      of this information pulled together between our firm and
 17      Mr. Moe's firm, who was doing the estimating, so this was
 18      sent out to him as one of the last drafts.                     It's about 95
 19      percent comparable to the final, and it doesn't change
 20      any of the information that he would have needed to put
 21      his estimate together.             And so this is, this was sent to
 22      him in that form.
 23            Q.     What is that draft dated?
 24            A.     I don't know if it is because it's not signed.
 25      Yeah, there is no date on it.                   So, no, don't know.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 47 of 221 PageID #:2826
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 47

   1           Q.   Do you know when that draft was sent to Mr. Moe?
   2           A.   It would have been obviously prior to our final
   3     on 1/17/14, and it would have been -- or 1/7/14 -- and it
   4     would have been before he finalized his estimate, so
   5     sometime in that time frame.
   6           Q.   Do you have any idea when?
   7           A.   No.     As I sit here today, I don't.
   8           Q.   So you were retained in July, the final report
   9     was done the following January, so it's sometime between
 10      July and January?
 11            A.   Well, my guess is -- yeah, definitely sometime
 12      between that, that's obvious, but it would be more
 13      towards the end of that.               It probably would have been
 14      January.     Or I mean December.                It would have been late.
 15            Q.   And how was that transmitted to Mr. Moe?
 16            A.   Email.
 17            Q.   And did you send it?
 18            A.   I didn't.
 19            Q.   Okay.
 20            A.   One of staff would have, I think.
 21            Q.   We've asked for all the emails and things, I
 22      haven't seen that email, so who would be in charge of --
 23            A.   They might have Dropboxed it.
 24            Q.   So you might have set it up so he could go look
 25      at it?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 48 of 221 PageID #:2827
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 48

   1           A.   Yeah, it's probably Dropbox.
   2           Q.   And there would an email telling him that?
   3           A.   Typically.         Or a phone call.             We don't do a lot
   4     of emails.      That's our standard practice.
   5           Q.   Who would have been in charge of informing him
   6     of that?
   7           A.   That it was ready to go?
   8           Q.   Yeah.
   9           A.   Could have been Martha, could have been Tina.
 10            Q.   And you said the report is 95 percent, what, 95
 11      percent the same as the final report?
 12            A.   Well, I would have to sit here and do a
 13      line-by-line, but just in looking at it now, it looks
 14      like it's pretty --
 15            Q.   How many pages is that report?
 16            A.   32, and the other one is 37.
 17            Q.   What are the changes, do you know?
 18            A.   Don't know without looking at it.
 19            Q.   If you don't know what the differences are, how
 20      is it that you know that the information Mr. Moe needed
 21      to do what he had to do didn't change from the final
 22      report?
 23            A.   Because the part that he needed to see was page
 24      31, which is the beginning of the specifications -- not
 25      specifications -- the recommendations for repair,

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 49 of 221 PageID #:2828
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 49

   1     requirements and recommendations in Section 8, and by the
   2     time this report is put together, the data that is
   3     gathered for each building that talks about the damage,
   4     which is listed in Sections 2.1 all the way to 2.5, I
   5     think I talked about that already -- just a second.
   6     2.5.51, this is each one of the building damages, that
   7     hasn't changed.        That's the same.                That would have been
   8     incorporated very early on in the draft reports.
   9           Q.   Okay.      So as far as --
 10            A.   I will go on record and also say that Mr. Moe
 11      called me once he got this and we did have a discussion
 12      about this.      So it's not just the document itself, it's,
 13      he had questions about what, about scope, and those would
 14      be important for him to know if he's putting together his
 15      estimate.
 16            Q.   So there's nothing in the final report that he
 17      needed to see in order to do his estimate concerning the
 18      cost to make repairs, is that correct?
 19                         MS. PHILLIPS:            Objection, form, foundation.
 20            Q.   BY MR. RUDA:          I'll rephrase.            As far as you're
 21      concerned, sir, there's nothing in the final report
 22      that's new or adds information other than what Mr. Moe
 23      needed to see in order to do his estimate concerning
 24      repair, replacement than what was already contained in
 25      the draft, is that correct?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 50 of 221 PageID #:2829
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 50

   1                        MS. PHILLIPS:            Objection to form.
   2           A.   No, I don't believe that there is.                   As I've
   3     already stated, I have not had a chance to lay the two
   4     documents side by side and see what the final changes are
   5     between the two.         I will tell you that I did, in
   6     preparation I did review Mr. Moe's estimate that he put
   7     together, and I did find that there is a mistake in his
   8     estimate.
   9           Q.   BY MR. RUDA:          In regard to the conversations
 10      that you had with Mr. Moe, did you have one or more than
 11      that conversation with him?
 12            A.   Just one.
 13            Q.   When was that conversation?
 14            A.   I don't recall.             Before his estimate was
 15      produced and after this draft was sent out.
 16            Q.   Other than that, you can't be more particular?
 17      It's December, it's August?                 You can't say?
 18            A.   No, I don't know.
 19            Q.   And was that over the telephone?
 20            A.   Yes.
 21            Q.   Was anyone else on the call other than you and
 22      Mr. Moe?
 23            A.   No, just me.
 24            Q.   Who called who?
 25            A.   He called me.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 51 of 221 PageID #:2830
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 51

   1           Q.   And why did he call you?                    What did he ask you?
   2           A.   Because he had gotten the draft and he had
   3     questions about it, the estimate he was putting together.
   4           Q.   What did he ask you?
   5           A.   He wanted to know about the firewalls, he wanted
   6     to know about that, I told him we were still vetting that
   7     issue out.      He wanted to know about the, we talked about
   8     windows, detach/reset versus replace.                      We talked about
   9     the roof framing, were there roof framing issues that had
 10      to be dealt with in terms of the decking.                     General
 11      scoping questions more than anything that would be
 12      important for somebody putting an estimate together.
 13            Q.   So he had questions about the firewalls, the
 14      windows, the roof framing and what else?                     What other
 15      specific scope questions, if you recall?
 16            A.   I don't recall.
 17            Q.   How long was the conversation would you say?
 18            A.   Probably an hour.
 19            Q.   Do you have any notes of that conversation?
 20            A.   No.
 21            Q.   Did you bill for that conversation?
 22            A.   No.
 23            Q.   Why not?
 24            A.   I didn't.        I probably considered it as part of
 25      our services.       Part of our fixed fee.                 We try not to

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 52 of 221 PageID #:2831
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 52

   1     nickel and dime our clients.
   2           Q.   All right.         Let's go back to your report then.
   3     I see on the front cover that it's the, there's a stamp
   4     on it, "Licensed Professional Engineer," and "Brian Craig
   5     Johnson."     Is that correct?
   6           A.   Correct.
   7           Q.   Mr. Johnson is employed by your company, I think
   8     you said, is that correct?
   9           A.   Yes.
 10            Q.   And the first page of the report contains
 11      information concerning storm damage investigation.                        Am I
 12      correct that this information came from one of your
 13      employees, Martha, or is it something that you did or
 14      from some other source?
 15            A.   No, she puts in the, Martha does the initial
 16      research for us on the storm, the date of loss.                       So if
 17      we're given a date of loss of April 5th, 2010, she will
 18      typically, our practice is to go to NOAA, to pull up
 19      information from the NOAA website and event details.
 20      NOAA does a pretty good job of listing things that have
 21      occurred in or around the general area.                    These are
 22      typically not site specific, they are generalized for the
 23      storm event that went through the area.
 24            Q.   Okay.      And so that's in 1.1 of the report, is
 25      that correct?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 53 of 221 PageID #:2832
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 53

   1           A.   Yes.
   2           Q.   And that relates solely to the storm event on
   3     April 5th, 2010, is that correct?
   4           A.   Yes, it does.
   5           Q.   Okay.      Now in 1.1.1, there's a reference to
   6     Forensic Weather Consultants, LLC.                         Who is Forensic
   7     Weather Consultants, LLC?
   8           A.   It's one of the reports that we received from
   9     the Childress firm.           Howard -- what's his last name.                I
 10      can't remember.
 11            Q.   Altschule.
 12            A.   Altschule, yeah.              This is Howard's report, and
 13      he's a meteorologist and he put a site-specific report
 14      together, which was part of the documents that we
 15      reviewed.
 16            Q.   All right.         You didn't retain Forensic Weather
 17      Consultants, is that correct?
 18            A.   No, we did not.
 19            Q.   Okay.      Did you rely on the report, let me ask --
 20      strike that.       Did you rely upon their report?
 21            A.   In part, yes.
 22            Q.   How did you rely upon the report?                      I'm speaking
 23      to you personally.          What did you rely upon it for?
 24            A.   For comparing the site conditions that I
 25      witnessed when I did my inspection and that I reviewed

800-545-9668                      Paradigm Reporting & Captioning                         #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 54 of 221 PageID #:2833
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 54

   1     from the photos that I reviewed that our data gatherers
   2     took, Jim and Josh Long, Jim Irmiter and Josh Long.                         So I
   3     compared what I saw on the site and what we saw on the
   4     site to what Howard had opined in his report in terms of
   5     the size of hail, in terms of the wind and the effects of
   6     those on the building.
   7           Q.   Do you know Howard Altschule?
   8           A.   I do not.
   9           Q.   Ever worked with him previously on any matter
 10      where he's been an expert the same case you've had?
 11            A.   I have one case I'm working on where he has been
 12      retained as an expert.
 13            Q.   In regard to American Building Contractors,
 14      Inc., have you worked on them in any cases where they've
 15      also been retained as an expert to act on the same side
 16      of a case?
 17            A.   I may have done an appraisal with Josh Moe five,
 18      six years ago, but that's the only time that I'm aware of
 19      that we've worked together.
 20            Q.   So your reliance on the report was that
 21      Mr. Altschule prepared his report, you reviewed his
 22      report obviously, and you said you used his report to the
 23      extent to which it related to what you visually saw and
 24      what your employees visually saw there, is that correct?
 25            A.   Yeah, we approach all of these inspections from

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 55 of 221 PageID #:2834
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 55

   1     a backwards process.           We want to eliminate causation and
   2     get to the most reasonable and logical conclusion, kind
   3     of an Occam's razor type of approach, and a report like
   4     this is part of that examination.                      That's why we, in
   5     Section 1.1, that's why, when we receive an assignment,
   6     the very first thing we do is we pull up NOAA reports to
   7     find out is there even a storm that somebody, some
   8     definitive source is telling us occurred at or around
   9     this location on this reported date of loss, because we
 10      get calls all the time to look at a storm event and we
 11      pull up the information and there's nothing six months on
 12      either side of this alleged event that occurred.                         This
 13      one, clearly there was stuff that was coming out from
 14      NOAA, and then it dovetailed with his report.
 15            Q.   Now turn to page 2 of 37.                       Section 1.1.2, I take
 16      it the numbering is off a little bit, that probably
 17      should be up a little bit?
 18            A.   It should be, yes.
 19            Q.   And that's consistent through the report, I
 20      think?
 21            A.   Yep.
 22            Q.   There's also notations of other national
 23      climatic data from July 1st, 2003 to July 1st, 2013, is
 24      that correct?
 25            A.   Yes.

800-545-9668                      Paradigm Reporting & Captioning                        #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 56 of 221 PageID #:2835
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 56

   1           Q.   Okay.      What other events are noted in your
   2     report?
   3           A.   Well, we're noting a -- other than these right
   4     here, these three?
   5           Q.   Well, I'm just asking, in your report, you can
   6     refer to it if you want, what other climatic events did
   7     you refer to in this report?
   8           A.   Well, we looked at a ten-year period.
   9           Q.   Why ten years?
 10            A.   Just that's what we do in our practice.
 11            Q.   So there's no reason other than it's ten years;
 12      it could be five years, it could be 20 years?
 13            A.   Well, 20 years, they don't go back that --
 14                         MS. PHILLIPS:            Hold on.       Objection to form.
 15      Go ahead.
 16            A.   Excuse me.         They don't go back that far.               20
 17      years is, I mean ...
 18            Q.   BY MR. RUDA:          So I'm asking.            Is there any
 19      reason it's ten years and not five years, 15 years?
 20            A.   No, there's no reason.                  We typically pick six to
 21      ten years.      We went back ten years, we looked at, we
 22      researched data and came up with these three storm events
 23      in '03, '04 and '06 that would have had hail at this
 24      location.     And in all instances the hail was smaller than
 25      the hail that we saw, that Howard has in his report, and

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 57 of 221 PageID #:2836
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 57

   1     it's smaller than the damage that we saw on the site.
   2           Q.   So what was the size of the hail that Howard
   3     reported?
   4           A.   He has a range, which would be consistent with
   5     all hail, he has it between 1.43 and 2.16 inches in
   6     diameter, with an average between those of being about
   7     1.57 inches.
   8           Q.   And in regard to the hail event that occurred on
   9     August 1st of 2003, what was the size of the hail?
 10            A.   .75 to 1.25.
 11            Q.   And for the event that occurred on May 9th,
 12      2004, what was the size of the hail?
 13            A.   One inch.
 14            Q.   And for the event that occurred on
 15      September 22nd, 2006, what was the size of the hail?
 16            A.   .75.
 17            Q.   I noted in what's reflected in the report that
 18      for May 9th, 2004 and September 22nd, 2006, there's just
 19      a single size of hail and not a range reflected.                        Why is
 20      that the case?
 21            A.   That's what the report indicated.
 22            Q.   Meaning the NOAA report?
 23            A.   Yes.
 24            Q.   Do you have the NOAA report in your file
 25      somewhere?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 58 of 221 PageID #:2837
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 58

   1           A.   I do not.
   2           Q.   So you don't, you did not personally review the
   3     NOAA report?
   4           A.   I did.      I went online as part of the, when
   5     Martha prints these up, part of Brian and my research as
   6     we go through these is to read each of those reports.
   7           Q.   Okay.      Are you aware of a hail event that
   8     occurred on July 21st, 2013 at the Southgate Townhome
   9     Association?
 10            A.   No.
 11            Q.   Your research did not include that time frame,
 12      is that correct?         You stopped as of July 1st?
 13            A.   Yeah, we typically go up to date of loss, we
 14      don't go after date of loss.
 15            Q.   Did you discuss a hail event that occurred on
 16      July 21st, 2013 with Mr. Joshua Moe by any chance?
 17            A.   No.
 18            Q.   Are you aware if a meteorologist was retained to
 19      do any assessment of the hail events reflected in your
 20      report on August 1st of 2003, May 9th of 2004 and
 21      September 22nd of 2006?
 22            A.   I do not recall if Howard has data in his report
 23      on other storm events.
 24            Q.   If I told you it does not, that may help you,
 25      but I'm asking if you're aware if any meteorologist was

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 59 of 221 PageID #:2838
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 59

   1     retained to assess the climatic data concerning the
   2     events in '03, '04 and '06?
   3                        MS. PHILLIPS:            Objection to the form of the
   4     question.
   5           A.   No, not aware of it.
   6           Q.   BY MR. RUDA:          Okay.        You did not consult a
   7     meteorologist in regard to those events?
   8           A.   No, we did not.
   9           Q.   Sir, would you take a look at the bottom of
 10      page 2?    This report reflects that the April 5th, 2010
 11      event, and not the 2003, 2004 and 2006 storm events, were
 12      the, were more likely the cause of the damage; is that a
 13      good way to put it?
 14            A.   Yes.
 15            Q.   Sir, the sentence there, that last paragraph on
 16      the page says, "In our opinion, to a reasonable degree of
 17      engineering certainty, the damages observed at the
 18      complex were more likely than not to have occurred
 19      because of the April 5th, 2010 storm event and not the
 20      2003, 2004 and 2006 storm events," is that correct?
 21            A.   Correct.
 22            Q.   So this is not your opinion, is that correct?
 23            A.   It's not my opinion?
 24            Q.   Yes, sir.        It' not your opinion --
 25            A.   Because it says "engineering certainty" and I'm

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 60 of 221 PageID #:2839
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 60

   1     not an engineer?         Is that why you're saying it's not my
   2     opinion?
   3           Q.   No, my question is:                This not your opinion, is
   4     that correct, yes or no?
   5           A.   "In our opinion."              This is a joint opinion
   6     formed by Mr. Johnson and I.
   7           Q.   You were retained as an expert, sir, and you're
   8     offering up your opinions in regard to this matter, is
   9     that correct?
 10            A.   I am, yes.
 11            Q.   And Mr. Johnson has been retained as an expert
 12      to offer up his opinions in this case, is that correct?
 13            A.   Yes.
 14            Q.   Okay.      I'm just asking your opinions, I'm not
 15      asking his opinions.           So in regard to that sentence, sir,
 16      is it your opinion "to a reasonable degree of engineering
 17      certainty, that the damages observed at the complex were
 18      more likely than not to have occurred because of the
 19      April 5th, 2010 storm event and not 2003, 2004 and 2006
 20      storm events," is that your opinion, sir?
 21            A.   It is my opinion, based on my education,
 22      training and experience, that the damages observed at the
 23      complex were more likely than not to have occurred
 24      because of the April 5th, 2010 storm event, and not in
 25      2003, 2004 and 2006.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 61 of 221 PageID #:2840
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 61

   1           Q.   Okay.
   2           A.   And I base that on having inspected thousands of
   3     roofs and over three million square of shingles that have
   4     been damaged by hail impact.
   5           Q.   If that is the case, sir, why did you write in
   6     the report that you signed that your opinion is "to a
   7     reasonable degree of engineering certainty"?
   8           A.   That's not what I just said in my deposition.
   9     That's not how I answered.
 10            Q.   I know.       That's why I asked the question.
 11            A.   I said my opinion is based on my education,
 12      training and background.
 13            Q.   My question is:             Why did you write in the report
 14      that it's based upon --
 15            A.   I didn't write that in the report.
 16            Q.   I'm sorry, sir, can we turn again to page 37?
 17            A.   Yes, that is my signature on page 37.
 18            Q.   Is that your signature on page 37?
 19            A.   This is a joint report.                   It's co-authored by
 20      Mr. Johnson and myself.              Mr. Johnson is a licensed
 21      engineer and holds out an engineering opinion, which he
 22      gets to do.      I hold out an opinion based on my training,
 23      education and experience.
 24            Q.   So just so I'm clear, on page 37 it says,
 25      "Digitally signed," and it has your digital signature on

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 62 of 221 PageID #:2841
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 62

   1     it and it's dated January 7th, 2014, is that correct?
   2                        MS. PHILLIPS:            Objection, asked and
   3     answered.     Go ahead.
   4           A.   Yeah, I have answered that.                     It's on the record.
   5     Absolutely, I signed that.                You bet.
   6           Q.   BY MR. RUDA:          And it's indicated it's signed as
   7     President of Forensic Building Science, Inc.,
   8     International Code Council, Residential Building
   9     Inspector and Property Maintenance Inspector, is that
 10      correct?
 11            A.   It is, yes.
 12            Q.   So you're signing the report and representing
 13      that it's based upon -- well, your title is President of
 14      FBS, and then your certifications as International Code
 15      Council, Residential Building Inspector and Property
 16      Maintenance Inspector, is that correct?
 17            A.   No, you're representing that.                    I'm representing
 18      those are some certificates that I hold.
 19            Q.   So I'll ask the question one more time, sir.
 20      Based on your answer, which is, you said it's your
 21      opinion based upon your experience basically, why did --
 22            A.   Training and education, not just my experience.
 23            Q.   Okay, your training as you've described it, your
 24      education as you've described it, and your work
 25      experience as you've described it, correct?                      That's what

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 63 of 221 PageID #:2842
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 63

   1     you based it on?
   2           A.   Right.
   3           Q.   I'm just asking why did you author a report that
   4     says the cause was the April 5th, 2010 hail event based
   5     upon a reasonable degree of engineering certainty?                        Why
   6     did you sign a report that has those words in it is a way
   7     to put it?
   8                        MS. PHILLIPS:            Objection to the form of the
   9     question, asked and answered.                   Go ahead.
 10            A.   I've already answered that question.                    It says,
 11      "in our opinion."         It is a co-authored report.
 12            Q.   BY MR. RUDA:          Okay.        Sir, would you agree that
 13      you then have no opinion based upon a reasonable degree
 14      of engineering certainty because you're not an engineer?
 15            A.   I'm not an engineer.                 I would agree that I'm not
 16      an engineer.
 17            Q.   Would you agree with me that you cannot offer up
 18      an opinion to a reasonable degree of engineering
 19      certainty because you do not hold a degree as an engineer
 20      and you are not licensed as an engineer in any state?
 21            A.   I would agree.
 22            Q.   Okay.      So on page 2 of the report, where it
 23      states, "In our opinion, to a reasonable degree of
 24      engineering certainty," that is, I take it then, that
 25      must be Mr. Johnson's opinion, not yours, is that

800-545-9668                      Paradigm Reporting & Captioning                        #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 64 of 221 PageID #:2843
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 64

   1     correct?
   2           A.   As far as the engineering certainty part, yes,
   3     that would be his opinion.
   4           Q.   Okay.      At the end of that page, in the last
   5     line, it says, "In particular, the impact damage on the
   6     shingles did not show weathering consistent with an event
   7     that occurred more than seven years before we inspected
   8     the roofs."      Do you see that, sir?
   9           A.   Yes, I do.
 10            Q.   All right.         Did you write that or did
 11      Mr. Johnson write that?
 12            A.   It's co-authored, as I indicated before.
 13            Q.   You both wrote that, is that correct?
 14            A.   Yes.
 15            Q.   Okay.      Could you explain what significance that
 16      sentence has to the opinions that you hold?
 17            A.   The impact damage that I saw on the shingles
 18      was, the discoloring that I saw was consistent with
 19      granule loss and exposure to UV that would have occurred
 20      within a couple years after an event.                      Granule loss and
 21      exposure of the mat material that is five, six, seven
 22      years old shows a completely different type of, it
 23      presents itself differently, for lack of a better word.
 24                 When we start getting into seven-year-old stuff,
 25      we're going to see graying in color, we're going to see,

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 65 of 221 PageID #:2844
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 65

   1     when closely examined, and when I say closely examine, we
   2     take our photographs, you'll see a number of photographs
   3     that we take very close up, where the camera is sitting
   4     on the edge of the roof to show the indentation.                        When
   5     those are blown up to 300 percent on a high-definition
   6     screen, you can see the cracking and the etching and the
   7     alligatoring that occurs to strikes that are old, that
   8     have been there a long time.                  This building just did not
   9     present any of that when we were doing our inspections.
 10      It all looked very fresh, if you will.                     Fresh within the
 11      last couple of years.
 12            Q.   All right, so --
 13            A.   It had some early stages of graying, which would
 14      not have been able to occur on a storm event that had
 15      happened in 2013.         That's why we didn't pay any attention
 16      to the 2013 storm event, because the materials that we
 17      were seeing had begun to age and showed aging consistent
 18      with something older than two or three months.
 19            Q.   Okay.      So you can determine from looking at a
 20      hail strike on shingles -- strike that.                    Are you talking
 21      about weathering shingles, is that correct?
 22            A.   Yes.
 23            Q.   So it doesn't have anything to do with siding or
 24      soft metals; strictly weathering on shingles, is that
 25      correct?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 66 of 221 PageID #:2845
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 66

   1           A.   Correct.
   2           Q.   So would you agree with me that you cannot
   3     determine from looking at hail strikes on siding whether
   4     it happened, you know, a month or five years before?
   5           A.   Depends on the type of siding.
   6           Q.   Well, the vinyl siding on this complex.
   7           A.   That would be difficult to do.
   8           Q.   Okay.      Is it the same for the soft metal
   9     strikes, too; that you can't date them based upon their
 10      visual appearance at any particular point in time?
 11            A.   Depends on the location of where you are.                      Down
 12      in Phoenix, Arizona where we get dust storms, it's much
 13      easier to do than it would be in Chicago.
 14            Q.   But up in Chicago, which is like here in
 15      Minneapolis for the most part, pretty similar, you can't
 16      really date by appearance hail strikes on soft metals
 17      then?
 18            A.   Correct.
 19            Q.   Okay.      So going back to the shingle, is a good
 20      way to put it you determined, based upon the weathering
 21      on the shingles and the granular loss to the parts of the
 22      shingles, that you assessed or determined that it was the
 23      April 5th, 2010 hail event?                 Is that a good way to
 24      summarize what you said?
 25                         MS. PHILLIPS:            Objection to form.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 67 of 221 PageID #:2846
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 67

   1           A.     Well, that's one piece.
   2           Q.     BY MR. RUDA:        What else?
   3           A.     That's one piece of it.
   4           Q.     Besides weathering, which I include to mean
   5     graying of it, that grays over time, and granule loss,
   6     what else?
   7           A.     The report from the meteorologist, photographs
   8     that I saw.      I brought those today if you haven't seen
   9     them.      I'm pretty sure you have.                 Photographs of hail,
 10      inch-and-a-half size hail being held in the hand of one
 11      of the residents from the April 5th storm event.                        Their
 12      hand is wet.       The hail that they're showing, when you
 13      measure the hand and you measure that picture, it's an
 14      inch and a half this direction.                    Their hand is wet.       It's
 15      gone down in size.
 16                   When that hail comes through the upper
 17      atmosphere, at least the studies that I've seen from
 18      Haag, the studies I've seen from Petraeus, those
 19      hailstones are sub, subzero temperature, and so they
 20      diminish in size as they're falling, and they diminish
 21      very, very rapidly once they're on the ground.                       So this
 22      guy is picking up, this hand is holding inch and a half
 23      hail, the hand is wet, that hail was larger than that
 24      when it fell at that point in time.                        It's pretty simple,
 25      in my mind at least, cause and effect.

800-545-9668                      Paradigm Reporting & Captioning                        #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 68 of 221 PageID #:2847
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 68

   1           Q.   Okay.      I was just asking about the opinion that
   2     you indicated is your opinion that the impact damage on
   3     the shingles did not show weathering consistent with an
   4     event that occurred more than seven years before we
   5     inspected the roofs.           So again I want to go back to that.
   6     So other than weathering, is there any other reason why
   7     you hold the opinion that the only weather event that
   8     caused the damage to the shingles was the April 5th, 2010
   9     storm?
 10            A.   The tactile feel of the shingles, the
 11      impressions that I was seeing and feeling, and that my
 12      data gatherers, my technicians felt as well, would be
 13      consistent with larger hail than was reported in '03, '04
 14      and '06, and more consistent with the larger hail in '05.
 15      The process that we used to --
 16                         MS. PHILLIPS:            I think you mean '10?
 17                         THE WITNESS:           '10, excuse me.       Yeah.
 18            A.   The process that we use to tactilely feel for
 19      the hail strike, once it's been circled and before it is
 20      X'd out as not being a hail strike, is to use your thumb
 21      to rub into that location and feel the indentation, and
 22      that was a pretty consistent theme that we saw on this
 23      building.
 24            Q.   BY MR. RUDA:          Does your report reflect any
 25      tactile analysis of the hail strikes on the shingles?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 69 of 221 PageID #:2848
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 69

   1           A.   I don't understand the question.
   2           Q.   Well, you just described that one of the things
   3     you did besides the weathering that was a visual
   4     inspection, as you described it, was the tactile feel of
   5     shingles.     Does your report reflect any tactile feeling
   6     of shingles?
   7           A.   I don't know if the report actually goes through
   8     that step-by-step process.                It might.        I know that that
   9     is a fairly well-established industry practice, and it's
 10      taught actually in the Haag certification classes.
 11            Q.   Do you have Haag certification, sir?
 12            A.   No, I've been through their classes but I
 13      haven't certified.          My other people, I've got three
 14      people on staff that are.                Two of the people inspecting
 15      here were certified, for what it's worth.
 16            Q.   So you've indicated the weathering, as reflected
 17      in your report as you've described it, and the tactile
 18      feel of shingles, as well as photographs you saw of
 19      people holding hail in their hand after the event are the
 20      bases for your opinion that the April 5th, 2010 storm was
 21      the event that occurred, pardon me, that caused the
 22      damage to the shingles, is that correct?
 23            A.   Yes.
 24            Q.   Anything else?
 25            A.   Yeah, one last opinion of mine.                   The, I've been

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 70 of 221 PageID #:2849
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 70

   1     blessed with being on appraisal panels all over the
   2     country with adjustors working for insurance companies,
   3     engineers who primarily are retained by insurance
   4     companies, from Haag, Rimkus, Project Time & Cost, from,
   5     I can't remember all the names, Donan, and I base my
   6     opinion on what I believe is hail damage not only on all
   7     of the things I've testified to thus far, but on
   8     universal agreement on appraisals between all three
   9     people on the appraisal panel, the umpire and the two
 10      appraisers, who are typically adverse to each other,
 11      agreeing that this is hail.                 When we see this every
 12      single time, we will agree as a panel that it's hail.                          So
 13      I know, for example, if I'm going to call this hail on
 14      this job, on this particular project, that I can go to 50
 15      or 60 other adjustors, engineers, attorneys, retired
 16      judges who sat on these panels and have agreed that it is
 17      hail.      So I'm basing it on a very consistent theme that I
 18      see nation-wide as well.
 19            Q.     Is that it?       Any other bases for the opinion as
 20      expressed here that "the impact damage on the shingles
 21      did not show weathering consistent with an event that
 22      occurred more than seven years before we inspected the
 23      roofs"?
 24            A.     No.
 25            Q.     Can you tell me, is there some authoritative

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 71 of 221 PageID #:2850
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 71

   1     source that you rely upon for your explanation of
   2     weathering as you've described it?                         Is there some
   3     journal, some authoritative source, some source that you
   4     can go to to point that describes how you assess the
   5     weathering of hail damage so that you can date it in
   6     time?
   7           A.   Just a second.            Well, see, you had to throw in
   8     the word "authoritative," so that's why I have a problem
   9     with that.      I think Haag certainly has their opinions
 10      about it.
 11            Q.   Okay.      In particular, where in Haag?                   You
 12      indicate at page 4 of 37 of your report that "The
 13      following documents were used for reference."                         I note
 14      that you indicate, "Haag Education Haag Certified Roof
 15      Inspector Program, Residential Edition" in particular.
 16      What in that?
 17            A.   There's hundreds of pictures in there that they
 18      show examples of things.
 19            Q.   Can you tell me, sir, specifically what section
 20      of Haag you relied upon to --
 21            A.   Not without having a book here in front of me.
 22            Q.   Would you take a look --
 23            A.   And --
 24            Q.   If you want, you can take a look at Exhibit 5
 25      and find that section in Haag that you're relying upon

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 72 of 221 PageID #:2851
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 72

   1     and explain it to me.
   2           A.   It's not in Exhibit 5.
   3           Q.   These are all the documents that we received
   4     from the other side in the case that you relied upon,
   5     so --
   6           A.   But --
   7                        MS. PHILLIPS:            Wait a minute.      Let him
   8     finish.
   9           Q.   BY MR. RUDA:          So you can look through, I think
 10      all those documents are at the end of 5.
 11            A.   We may need to take a break here.                   We may need
 12      to take a break here.
 13            Q.   That's fine.          I was just saying --
 14            A.   You're misstating what I said, okay?                    That's why
 15      we need to take a break.               You said authoritative source.
 16      I didn't say that Haag was authoritative.                     The fact that
 17      I list it here, you're putting words in my mouth.                        I'm
 18      not saying Haag is authoritative.                      I'm saying we put
 19      people through the training.                  That doesn't mean that we
 20      think it's authoritative.
 21            Q.   Okay.
 22            A.   All right?
 23            Q.   The reason I used the term is you indicated Haag
 24      was a source that you referred to, so --
 25            A.   A source, I didn't say authoritative.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 73 of 221 PageID #:2852
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 73

   1           Q.   Did you rely upon Haag or not, yes or no?
   2           A.   No.
   3           Q.   Okay.      So is there any authoritative source that
   4     you relied upon, sir, for the opinions that you've
   5     expressed here today concerning how you determine
   6     weathering so that you can place a date on when a hail
   7     damage event occurred to a property?
   8           A.   No, there is no authoritative source that I'm
   9     aware of that can do that.
 10                         MS. PHILLIPS:            Let's take a break.         We've
 11      been going at this for an hour and a half.
 12                         MR. RUDA:         Sure.
 13                         (Break taken from 11:33 a.m. to 11:39 a.m.)
 14      BY MR. RUDA:
 15            Q.   Sir, I want you to take a look at what's been
 16      marked, previously marked as Moe Exhibit No. 2, and it's
 17      Bates stamp page 36.           For example, I just marked it with
 18      a little tab there.
 19            A.   Yep.
 20            Q.   Okay.      Are you familiar with a company called
 21      EagleView?
 22            A.   Oh, yes.
 23            Q.   Would you take a look at that report?                     If you
 24      need to move the clip, you can, just to see the top of
 25      it, and I don't want to mislead you.                       Please take a look

800-545-9668                      Paradigm Reporting & Captioning                        #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 74 of 221 PageID #:2853
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 74

   1     at it.     This is a report for one of the addresses at the
   2     Southgate townhome complex.                 At the top it reflects that?
   3           A.    Yep.
   4           Q.    And the EagleView report reflects that the last
   5     recorded hail event within one mile of that address was
   6     on July 21st of 2013.            Do you see that on Bates stamp
   7     page 36 there?        I'll reach over and (indicating).
   8           A.    Yeah.
   9           Q.    Okay.     And you also see the next section that
 10      says, "Hail Count:          19," is that correct?
 11            A.    Hm-hmm.
 12            Q.    Okay.     And then at the bottom of that page it
 13      reflects that the hail was at least three-quarters of an
 14      inch, if not larger, on that date, is that correct?
 15            A.    Within a mile, yes.
 16            Q.    Within a mile.           And I just want to grab this so
 17      I can be precise.         And then hail count is described in
 18      this report as the number of hail events in excess of
 19      three-quarters of an inch that have occurred in the last
 20      three years, is that correct?                   At the bottom of what's
 21      reflected in the last sentence below "Hail Count:                        19"?
 22            A.    Yes, but you -- and we work with this service.
 23      We work with them all the time.
 24            Q.    I'm just asking you if that's what it says, so
 25      I --

800-545-9668                      Paradigm Reporting & Captioning                        #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 75 of 221 PageID #:2854
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 75

   1           A.   That's what it says, but you need to know how to
   2     interpret what it says to understand what it says.                        So
   3     you're saying what it says, but I don't think you're
   4     interpreting what it says correctly.
   5           Q.   Am I correct that what EagleView's report
   6     reflects is that within three years prior to January --
   7     sorry -- July 21st, 2013 there had been 19 separate
   8     incidents of hail in excess of three-quarters of an inch
   9     that had fallen?         Is that correct or not?
 10            A.   That's what it states, yes.
 11            Q.   Okay, thank you.              Did you take that, did you
 12      ever see that report before today, sir?
 13            A.   No.
 14            Q.   Okay.      I had asked you before, let me, you can
 15      hold on to it, that's fine, I just don't want to -- I'm
 16      worried about things getting mixed up.
 17            A.   I know.
 18            Q.   Because I do it myself.
 19            A.   It's not my first rodeo, Counselor, I'll make
 20      sure I don't mix them up.
 21            Q.   No, no, it's not you, it'll be me.                   If it's
 22      clipped, then it doesn't get mixed up.                     If you need to
 23      refer to it, you may.            But I had asked you previously,
 24      you know, if you had talked to Mr. Moe about that hail
 25      event and that incident, you said no.                      So this again, now

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 76 of 221 PageID #:2855
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 76

   1     that you saw the report, this isn't anything that you and
   2     Mr. Moe talked about, I take it?
   3           A.   No, no.
   4           Q.   Okay.      Let me ask you, sir, based upon your
   5     experience as you've described, and your qualifications
   6     as you've described, could -- and this is could -- could
   7     the hail event on September 22nd of 2006 have caused
   8     damage to shingles at the Southgate townhome complex?
   9           A.   What date is that?
 10            Q.   The storm event on September 22nd of 2006.                       It's
 11      reported at page 2 of your report.                         In other words, I'm
 12      asking could hail of .75 have caused damage to shingles?
 13                         MS. PHILLIPS:            Objection to the form of the
 14      question.
 15            A.   I don't think it could have in this particular
 16      situation on these roofs.                These were fairly robust
 17      shingles.
 18            Q.   BY MR. RUDA:          And the basis for your opinion
 19      that the hail of .75 on September 22nd of 2006 could not
 20      have damaged the shingles at Southgate is they were
 21      robust.    Can you be more specific what you mean by that?
 22            A.   Well, our report indicates, for example, that
 23      the red shingles, which we deemed were a 30-year shingle
 24      based on our measurements of the shingles, the thickness
 25      of the shingles, they're a thicker shingle and a bit more

800-545-9668                      Paradigm Reporting & Captioning                         #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 77 of 221 PageID #:2856
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 77

   1     robust, they did show damage which we attributed to the
   2     April 5th, 2010 storm, but they showed less damage than
   3     the gray shingles, which were a 25-year shingle.                        I think
   4     both shingles were fairly robust and would be less
   5     susceptible to something .75 in size, and I base that on
   6     looking at hundreds of storm events with that size hail.
   7           Q.   Okay.
   8           A.   And smaller.
   9           Q.   Is robust a term of art in the roofing business,
 10      or do you just mean robust as we commonly understand the
 11      word?
 12            A.   Robust as we commonly understand the word.
 13            Q.   Okay.
 14            A.   Stronger, more resilient and would deflect
 15      without showing damage.
 16            Q.   Okay.      Any other bases for your opinion that the
 17      event on September 22nd, 2006 could not have caused any
 18      hail damage to the shingles?
 19            A.   Yes, I didn't see aging of the mat that would be
 20      consistent with something that old.
 21            Q.   All right.         So my question first was a
 22      theoretical one; if hail of .75, as depicted on the
 23      September 22nd, 2006 NOAA reference, was large enough to
 24      cause hail damage, and you said no, based upon, you know,
 25      the type of shingles.            You also then added that based on

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 78 of 221 PageID #:2857
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 78

   1     your visible inspection the hail damage you saw wasn't
   2     old enough, I take it, sir?
   3           A.   Correct.
   4           Q.   It wasn't weathered?
   5           A.   Correct.
   6           Q.   Any other bases?
   7           A.   No.
   8           Q.   What about, and this is a theoretical question
   9     based on your experience, sir.                    On May 9th, 2004 there
 10      was hail that was 1.0, you know, an inch in size.                        Would
 11      hail of one inch be sufficient to cause damage to the
 12      type of shingles present in Southgate?
 13                         MS. PHILLIPS:            Objection to the form of the
 14      question.
 15            A.   It could on the gray shingles.
 16            Q.   BY MR. RUDA:          And is the basis for your opinion
 17      that it could on the gray shingles, but not the red I
 18      take it, the 25-year versus 30-year, is that why?
 19            A.   Yes.
 20            Q.   30 years are, what, more robust, to use your
 21      term?
 22            A.   Yes.
 23            Q.   Any other basis?
 24            A.   No, I would only say that it, that would be
 25      large enough to cause damage on the gray shingles.                        We

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 79 of 221 PageID #:2858
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 79

   1     didn't see damage from that storm event on the gray
   2     shingles.
   3           Q.   And, again, that's because of your assessment
   4     that you described; the weathering of the hail damage to
   5     the shingles, is that correct?
   6           A.   Correct.
   7           Q.   Okay.      In regard to the storm event that
   8     occurred on August 1st of 2003 with hail size of .75 to
   9     1.25 inches, would that, sir, strictly the size of that
 10      hail, be enough to cause damage to any of the shingles at
 11      the Southgate townhome complex?
 12            A.   Yes.
 13            Q.   And in your opinion, is it the same that
 14      anything more than 1.0 would be big enough to damage gray
 15      shingles?
 16            A.   Yes.
 17            Q.   How about red shingles?
 18            A.   Red shingles on that upper end would potentially
 19      have some damage, some blemishes, yes.
 20            Q.   And you're of the opinion, though, that in
 21      regard to the August 1st, 2003 storm, that you didn't see
 22      any evidence that that storm caused any of the hail
 23      damage that you saw; again, it's because of the lack of
 24      weathering, I take it?
 25            A.   Correct.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 80 of 221 PageID #:2859
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 80

   1           Q.   Okay.      Now in regard to the siding damage that
   2     was found at the Southgate complex, is it possible that
   3     any of these prior storms in '03, '04 and 2006 caused the
   4     hail damage that, you know, your company discovered, that
   5     you saw and the other individuals from your company saw
   6     when they did their inspections?
   7           A.   It's possible but not likely based on the
   8     information that was provided to us by members in the
   9     association.
 10            Q.   Okay.
 11            A.   And photos that we reviewed that were taken by
 12      association members the day of the April 5th, showing
 13      displaced siding and showing damage to siding from hail
 14      from that particular day.
 15            Q.   Okay.
 16            A.   There was no reported siding damage by the
 17      association prior to that.
 18            Q.   So let's go through that.                       So it's possible the
 19      prior storms could have caused siding damage but it's
 20      your opinion that it's not likely?
 21            A.   It's possible that it didn't.                      Not likely.   It
 22      did not.
 23            Q.   All right.         So your opinion is not that it's
 24      possible it could have caused the damage, your opinion is
 25      it did not?

800-545-9668                      Paradigm Reporting & Captioning                         #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 81 of 221 PageID #:2860
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 81

   1           A.   My opinion is those, some of those storms had
   2     hail that would have been large enough to cause damage to
   3     the vinyl siding.         There was no reported vinyl siding
   4     damage by the association prior to the April 5th, 2010
   5     storm event, leaving that as the event that caused the
   6     damage.    There was also photographs that were taken the
   7     day after that storm showing some of that damage.
   8           Q.   Okay.      So your opinion, I guess a good way to
   9     put it, there's a theoretical possibility, as far as
 10      you're concerned, that the prior hail events in '03, '04
 11      and '06 could have caused damage to the siding based upon
 12      the size of the reported hail, is that correct?
 13            A.   Yes.
 14            Q.   But it's your opinion that those events did not
 15      cause damage to the siding because it was reported to you
 16      that there was a storm on April 5th of 2010 that caused
 17      damage to siding, and you have seen some photographs
 18      taken either that day or the day after that showed some
 19      damage to siding, is that correct?
 20            A.   Correct.
 21            Q.   No other bases for your opinion?
 22            A.   Well, the directionality.                       Our damage on the
 23      siding typically is west focused and west, southwest or
 24      northwest focused, and that is very consistent with the
 25      direction of the April 5th storm event.                        So that is

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 82 of 221 PageID #:2861
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 82

   1     another correlation that we used to form that opinion.
   2           Q.   Okay.      Do you know what the direction of the
   3     storm events were in '03, '04 and 2006?
   4           A.   Not without digging back into those NOAA reports
   5     at this point.
   6           Q.   Now, sir, when you and others were inspecting
   7     the Southgate property, you found evidence of repairs
   8     that had been made to shingles, did you not?
   9           A.   Yes, some of the roofs had been replaced
 10      already.     16 of them.
 11            Q.   Let me be more specific.                    When you did your
 12      inspection, you found, did you not, evidence of partial
 13      repairs done to roofs that had not been completely
 14      replaced, not the 16 roofs which had been replaced after
 15      this hail event?         In other words, you found evidence of
 16      other repairs to other roofs in the complex, did you not,
 17      that had been made, partial repairs?
 18            A.   Sporadic, yeah.             Yeah.
 19            Q.   Did you come to any conclusions concerning those
 20      sporadic repairs that had been made to roofs as to the
 21      cause of why they needed to be repaired?
 22            A.   Wind damage.
 23            Q.   Could it be wind damage from these prior events
 24      in '03, '04 and 2006?
 25                         MS. PHILLIPS:            Objection to form.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 83 of 221 PageID #:2862
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 83

   1           A.   We don't know.
   2           Q.   BY MR. RUDA:          Okay.
   3           A.   We couldn't get information on the maintenance
   4     on that.
   5           Q.   BY MR. RUDA:          So it would only be wind damage,
   6     not any prior hail damage in your opinion that caused the
   7     need for these repairs that you saw that had been done on
   8     the roofs other than the 16 that were completely
   9     replaced?
 10            A.   Typically.         Yeah, I mean typically when we, when
 11      we see shingles like that that are installed sporadically
 12      here or there, it's because a shingle is missing.                        That's
 13      usually what triggers someone on a maintenance crew to
 14      install a single shingle here or there, because they see
 15      it from the ground that there's a missing shingle.
 16      Typical maintenance approach.
 17            Q.   Now in regard to inspections of the premises,
 18      when were you at the premises to do an inspection that
 19      you did, sir?       You can certainly look at your report.
 20            A.   Yeah, it's in my report.                    (Examining document.)
 21      July 30th, 2013.
 22            Q.   How long were you at the structure?
 23            A.   I was there for three-quarters of a day.
 24            Q.   By three-quarters of a day, do you mean
 25      three-quarters of an eight-hour day?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 84 of 221 PageID #:2863
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 84

   1           A.   Yeah.      I think I was on four roofs.
   2           Q.   Okay.      Do you know what roofs you went on?
   3           A.   It would have been the ones -- let's see.
   4           Q.   Well, let me ask.              Were they the ones that are
   5     identified as full inspections being done or --
   6           A.   No, I did two full and two partial.
   7           Q.   So which roofs did you go on?
   8           A.   I can't, at this point I can't recall.
   9           Q.   Okay.      Is there a protocol that you use when you
 10      look at a roof to determine if there's hail damage or
 11      wind damage?
 12            A.   Yes.
 13            Q.   Is there a different protocol for wind versus
 14      hail or is it the same thing?
 15            A.   It's different.
 16            Q.   What's the protocol for hail damage,
 17      determining, you know, if there's hail damage or not?
 18            A.   We do not use test squares.
 19            Q.   What's that, test squares?
 20            A.   Test square is something that was developed by
 21      Haag Engineering as a methodology for looking at a large
 22      complex like this and extrapolating the extent of damage.
 23      So a ten-by-ten area, which is one square of roofing, a
 24      hundred square feet.
 25            Q.   So ten feet by ten feet?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 85 of 221 PageID #:2864
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 85

   1           A.     Ten feet by ten feet, a hundred square feet,
   2     it's marked off, and then within that, the boundaries of
   3     that square, you look for damaged shingles and you mark
   4     the damaged shingles and then you assess a count to that.
   5     And that's just not a philosophy that we believe in or
   6     adapt based on having been on inspections with Haag and
   7     with other firms that use that approach.
   8           Q.     Do you know in the roofing industry if the test
   9     square approach is commonly used or not?
 10            A.     I think it's commonly misused.
 11            Q.     Okay.    Not my question.               Your opinion is it's
 12      not a good approach, I understand that.                    In the roofing
 13      industry, is it a protocol that's commonly used as far as
 14      you know?
 15            A.     For a quick and dirty extrapolation, yes.
 16            Q.     And when you say commonly used -- strike that.
 17      I said commonly used, but you agreed that it's commonly
 18      used.      Who uses the ten-by-ten approach?                Roofing
 19      contractors, insurance companies, public adjusting firms,
 20      outside adjusting firms, who uses this practice?
 21                         MS. PHILLIPS:            Objection, form of the
 22      question.
 23            A.     Everybody.
 24            Q.     BY MR. RUDA:        Okay, fine.
 25            A.     We see lots of people using it.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 86 of 221 PageID #:2865
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 86

   1           Q.   Okay.
   2           A.   I should say, excuse me, misusing it.
   3           Q.   When you say misuse, what do you mean?
   4           A.   Well, we actually have trailed along six other
   5     engineering firms and/or, and along with adjustors, and
   6     I'll give an example.            We did 42 buildings in Phoenix and
   7     the engineers who did the inspections on those buildings
   8     did test squares on every building, and they typically
   9     had counts of zero to five hail hits.                      And in every
 10      single instance we took the same boundaries of the test
 11      square and moved it right, left, up or down, keeping at
 12      least one square foot of space within their test square,
 13      so we're taking a corner of it but we're doing our own
 14      test square, and we were getting hits of 15 to 20.
 15      That's the misuse piece.
 16                 If you actually go through the Haag
 17      certification and training, Haag tells you very
 18      specifically to find the area with the most damage on the
 19      roof and that's the area that you should use for your
 20      test square.       And what has happened in the industry is
 21      the insurance companies have flipped that upside down and
 22      all the inspectors that are working for the insurance
 23      companies are now going on the roofs and they're finding
 24      the area of least damage that has the most cover from
 25      trees and other things and that's where they're doing

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 87 of 221 PageID #:2866
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 87

   1     their test squares.           So we have abandoned the test square
   2     practice and we count all the damage.                      Doesn't take that
   3     much longer to do.
   4           Q.   All right.         So the misuse is that Haag's
   5     protocol that they've taught, right --
   6           A.   It's right in their literature.
   7           Q.   -- is that you find the area of most damage and
   8     you use it for a test square; that's not misuse, that's
   9     the correct use of the Haag protocol?
 10            A.   Yeah, it's their protocol.
 11            Q.   But would you agree that that's a correct way to
 12      do it or would you say that in your opinion that's an
 13      incorrect way to do it?
 14            A.   I think that still can skew.
 15            Q.   How can that skew something in your opinion?
 16      Because you explained that misuse is people aren't going
 17      to the most damage and doing the test square, they're
 18      going to the least damaged area, and the area that's
 19      provided the most cover by shrubbery or whatever,
 20      adjoining roof or whatever it may be, and then taking a
 21      square there.       That's what you said is the misuse.                   So do
 22      you have an opinion concerning the use of the ten-by-ten
 23      square foot area where there are the most hits on a roof?
 24            A.   Sure.      That can give you false information as
 25      well.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 88 of 221 PageID #:2867
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 88

   1           Q.     How so?
   2           A.     Give you too many, too much damage.
   3           Q.     All right.       So --
   4           A.     My training as a building code official, okay, I
   5     work with very exact information.                      The building code is
   6     prescriptive.        It tells you specifically what size nail,
   7     where to place the nail, how far to drive the nail, what
   8     size screw, what size fastener.                    It's very, very precise.
   9     I'm very linear and precise that way.                      So I'm not going
 10      to guess about how much damage there might be by doing a
 11      mathematical formula of one area on a hundred-square
 12      roof.      One percent of the roof is being marked.                   It
 13      doesn't take that long to walk the whole roof.                       Walk the
 14      whole roof and count it.               That's what we do.         It's much
 15      more accurate.
 16            Q.     All right.       I got it.           So the problem with using
 17      the Haag protocol, if it's done according to their
 18      dictates, is you can actually determine that there's more
 19      hail damage than there actually was to a roof?
 20            A.     Possibly, yeah.
 21            Q.     Okay.    You're aware that MKA, the architectural
 22      firm that looked at the Southgate property, used a test
 23      square analysis?
 24            A.     Yeah, I believe they did four buildings and they
 25      extrapolated from there, based on the directionality,

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 89 of 221 PageID #:2868
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 89

   1     that this is what one would expect to see on all of the
   2     roofs, yeah.
   3           Q.   So is it your opinion, sir, that based upon
   4     MKA's test square analysis, if they did it correctly, if
   5     they did it according to Haag dictates, that they would
   6     have come up with more damage to roofs than there
   7     actually is?
   8           A.   I don't have --
   9                        MS. PHILLIPS:            Objection to the form.
 10      Foundation.
 11                         THE WITNESS:           Sorry.
 12            A.   I don't have an opinion on how they did their
 13      test squares because I haven't asked them, I didn't
 14      witness their test squares, so I really can't give you an
 15      opinion on that.
 16            Q.   BY MR. RUDA:          You have no opinions about what
 17      they did or didn't do, is that correct?
 18            A.   Other than what we've listed in our report, and
 19      I think we do comment on some of their stuff, but, no.
 20      Other than what's in the report I have no other comments.
 21            Q.   Okay.      Other than what's in your report you have
 22      no comments?
 23            A.   No.
 24            Q.   All right.         So other than FBS, your company, are
 25      you aware of any other companies that does a hail

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 90 of 221 PageID #:2869
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 90

   1     assessment the way you do?
   2           A.   There's more of them that are starting.
   3           Q.   Can you identify any of them by name?
   4           A.   Let's just say a great deal of the public
   5     adjustors who are in the NAPIA groups have moved into
   6     that process of evaluating.
   7           Q.   All right.         So public adjustors, some.
   8           A.   Some public adjustors.                  The appraisal panels
   9     that I'm involved in, we're starting to move to that
 10      issue, if there is an issue.                  A lot of times there isn't,
 11      but if we get into that issue then we spend the time and
 12      we count.     That's what I'm aware of.
 13            Q.   Okay.      So you're not aware of any roofing
 14      companies, contracting companies, general contracting
 15      companies, architectural firms, engineering firms, other
 16      than yours, that are moving to the system you use, is
 17      that correct?
 18            A.   That is correct.              I'm not aware of it at this
 19      point.
 20            Q.   Can you identify any public adjustors
 21      specifically by name that are moving to the analysis that
 22      you do?
 23            A.   Jim Pierce does this, Paul Norcia does it, Tim
 24      Barthelemy does this.            I'm trying to think who else.
 25      David Greeson, Peter Ridulfo, Clay Morrison, Steven

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 91 of 221 PageID #:2870
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 91

   1     Hadhazi.     Bunch of different names.
   2           Q.   Are these all public adjustors in Minnesota?
   3           A.   No, most of them are out of state.
   4           Q.   Are any of them in Illinois?
   5           A.   Don't know.
   6           Q.   So you're unaware of any of them in Illinois.
   7     You just don't know?
   8           A.   Just don't know.              I don't know where they carry
   9     their licenses.
 10            Q.   And I apologize, I missed the last name of Paul.
 11      It was after Jim Pierce.
 12            A.   Norcia, N-O-R-C-I-A.
 13            Q.   Mr. Pierce, have you worked with Mr. Pierce
 14      before in cases where you've represented, or provided
 15      opinions, pardon me, for plaintiffs or insurance
 16      claimants?
 17            A.   Yes, yes.
 18            Q.   How many times?
 19            A.   Probably 25 times of things I've been involved
 20      with him.     Fire losses and tornadoes and all kinds of
 21      different stuff.
 22            Q.   And these public adjustors you've identified,
 23      have they retained your company to do the analysis that
 24      you do in claims that they have concerning hail damage?
 25            A.   No, no.       Typically public adjustors don't retain

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 92 of 221 PageID #:2871
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 92

   1     us, the client retains us.                The homeowner basically,
   2     yeah.
   3           Q.   Have these public adjustors' clients, the
   4     insureds, retained you; that is, they've recommended, you
   5     know, Mr. Pierce or Mr. Barthelemy, et cetera, they
   6     recommend that you should be hired to do the analysis so
   7     they get a correct assessment of hail damage to a house?
   8           A.   Yeah, we're typically brought in when, after the
   9     insurance company has retained an expert to come out and
 10      typically their report will say that there is no damage
 11      ever, and then we're brought in to do an assessment to
 12      see in fact if there is.
 13            Q.   Okay.      Now in regard to the protocol that you
 14      use, let's go back to it for a moment here because we got
 15      sidetracked on test squares.
 16            A.   Yep.
 17            Q.   So tell me what the protocol is.                  The first
 18      thing you told me is that you don't use test squares, so
 19      we got off on the tangent there, so what's the protocol
 20      that you do use?
 21            A.   We get up on the roof.                  We start at the ridge
 22      and we essentially walk the roof in three to four rows at
 23      a time, and we do this not from a completely standing
 24      position but bent over so you can actually see, and we go
 25      through and we mark what we believe is physical damage to

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 93 of 221 PageID #:2872
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 93

   1     the shingle.
   2           Q.    When you say mark it, do you use chalk?
   3           A.    Chalk.     So we are circling it for hail or for
   4     any impact mark that we see, or any perforation that we
   5     see.    Sometimes we'll see a nail pop or something like
   6     that.
   7           Q.    Basically anything you find --
   8           A.    Anything we see that looks like it's damage,
   9     we're going through and we're marking the whole thing.
 10      Very quick, quick pass.
 11            Q.    Okay.
 12            A.    Then we go back and we get down on our hands and
 13      knees and we begin to feel tactilely each one of those
 14      marks.     And we cross off and eliminate things that are
 15      mechanical in nature, damage that might be a blister,
 16      damage that may be related to manufacturing of the
 17      shingle.     In order to do that, you really need to
 18      understand how shingles are made, you need to have been
 19      to the factory, in my opinion, and watch shingles being
 20      made, which I have.           You need to have installed thousands
 21      of squares of shingles and pulled them off the bundles
 22      and see what the effect of taking them out of the package
 23      can do to a shingle before you install it, which I've
 24      done, and then you eliminate anything that you think is
 25      not hail.     And as part of that process, that's when

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 94 of 221 PageID #:2873
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 94

   1     you're wearing out your thumb and your finger.                       By the
   2     end of the day, you'll literally have no skin left on
   3     your fingers because you --
   4           Q.   So are you quite literally taking your thumb and
   5     placing it into the hole and feeling them?
   6           A.   Feeling it, and if you -- and what's interesting
   7     is that if you take a shingle that has no granule loss on
   8     it at all and it looks pristine and you put your thumb on
   9     that shingle and you move it back and forth, you can't
 10      displace those granules.               You take an area where it looks
 11      like there's a blemish and you do that and they come off
 12      very, very easily, and that's right in the Haag manual as
 13      well in terms of that tactile piece, so we do use that.
 14      So then we, we mark those, and then we typically will
 15      take close-ups of those photos, of those shingles.
 16            Q.   Let me ask you a question.                      So everything is
 17      marked to begin with, basically anything that's unusual,
 18      and then you go back and look particularly for what is a
 19      hail hit, is that correct?
 20            A.   Typically, yeah.
 21            Q.   So when you document, you know, by circling, you
 22      know, whatever is unusual, is that photographed?
 23            A.   Yes.
 24            Q.   Was that photographed in this case?
 25            A.   A representative sample of those.                     It would be

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 95 of 221 PageID #:2874
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 95

   1     impossible to take a photograph of every single hail hit,
   2     even in the full inspection that we do.
   3           Q.   So, for example, if you take one side of a roof
   4     and everything's marked on that particular roof, because
   5     that's what you said that you did, is there a photograph
   6     taken of that entire side of the roof that shows all the
   7     circles on the roof?
   8           A.   Typically there would be, yeah.
   9           Q.   Okay.      Because I haven't seen any such
 10      photographs.       I know the report has some representative
 11      photographs.
 12            A.   That photo right there that shows (indicating).
 13            Q.   Okay, all right.              So in the report there's a
 14      collection of five or six photos.                      Those are the photos
 15      you're speaking of, sir, that were done in this
 16      particular matter, is that correct?
 17            A.   Without looking through all of our photos, I
 18      would have to take ...
 19            Q.   I'm asking what the protocol is.                   This is a
 20      protocol question.
 21            A.   Yes.
 22            Q.   So the question is protocol is that, so every
 23      roof that was examined and marked with all of the
 24      particular defects, not hail defects, all of them, is it
 25      photographed to show all of them?

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 96 of 221 PageID #:2875
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 96

   1           A.   No.     God, no, no.           We don't take photos of nails
   2     and we don't take photos of blisters and all that kind of
   3     stuff.
   4           Q.   That's what I wanted to know.
   5           A.   No, no, no.
   6           Q.   Okay.
   7           A.   We'd have 10,000 photos.
   8           Q.   You may have misunderstood my question.
   9           A.   Okay, okay.
 10            Q.   In your initial assessment somebody marks
 11      everything.      You don't photodocument the everything?
 12            A.   No, God no.
 13            Q.   It's only after you go back and check everything
 14      for what is a hail mark and once you determine it is,
 15      then you photograph it?
 16            A.   Correct.
 17            Q.   Okay.
 18            A.   Yeah, yeah, yeah, that's what we're doing.                       And
 19      then we take a representative sample of some close-ups of
 20      that, maybe five or ten, that show, so that later when
 21      I'm showing, in a trial situation if I am showing, for
 22      example on our report, the photo on page 11 that shows
 23      the southwest elevation of Building 42 and it shows one,
 24      two, three, four, five, six, seven, eight, it says
 25      20-plus hits in this location.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 97 of 221 PageID #:2876
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 97

   1           Q.     Hm-hmm.
   2           A.     I can look right at that and I can tell you
   3     right now, now there's no test square here, okay, but I
   4     can tell you that each one of those shingle tabs is one
   5     foot, and I can tell you, running across the page and
   6     running down the page, the exposure is five inches.                         So I
   7     could blow that up on a screen for a jury and I could
   8     tell you right now that, guess what, that area is
   9     ten-by-ten.      There's 20 hits right there in a ten-by-ten
 10      area.      So if somebody wanted to, I could put a test
 11      square on that very easily just by counting the number of
 12      shingles.
 13            Q.     All right.       So going back to the protocol then.
 14            A.     Yeah.
 15            Q.     So after the tactile test, as you've described
 16      it, is done, and then I take it you must remove
 17      everything that's been circled, erase on the roof
 18      anything that's been circled that's not a hail hit?
 19            A.     Yeah.
 20            Q.     Is that the way it's done?
 21            A.     Yeah.
 22            Q.     How do you remove it off the roofs?
 23            A.     A rag.
 24            Q.     Just comes right off?
 25            A.     Yeah, just rag it off.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 98 of 221 PageID #:2877
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 98

   1           Q.   And then it's photodocumented?
   2           A.   (Nods head.)
   3           Q.   What's the next thing that's done in the
   4     protocol?
   5           A.   That's basically it.                 I mean we count the
   6     number, that's put into a logbook, and then that's later
   7     transposed into this report in terms of the actual counts
   8     that we saw.       That would be for a full inspection.
   9           Q.   Okay.
 10            A.   Then we have a protocol for what we call a
 11      limited inspection.
 12            Q.   I'm not done with the full inspection yet.
 13            A.   Okay.
 14            Q.   So in this particular matter with regard to
 15      Southgate, full inspections were done of how many
 16      different roofs?
 17            A.   Seven, I think five or seven, somewhere in that
 18      range.
 19            Q.   If you want to look at your report you certainly
 20      can do so.
 21                         MS. PHILLIPS:            6 of 37.
 22            A.   Six of 37.
 23                         MS. PHILLIPS:            No, no, no, page 6 of 37.
 24            A.   Five.      Yep.     Five of the 56, yeah.            In fact, we
 25      explain on page 7 of our report, I think we explain

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 99 of 221 PageID #:2878
                                       Thomas Irmiter
                                          5/13/2014                                   Page: 99

   1     pretty well the process that I just explained to you.
   2           Q.   BY MR. RUDA:          So five roofs were completely
   3     inspected.      How many roofs in the complex, do you
   4     remember?
   5           A.   No, that's not true.                 Every roof was completely
   6     inspected.
   7           Q.   Pardon me, I misspoke.                  So five roofs there were
   8     full inspections done, is that correct?
   9           A.   Five roofs -- there were full inspections done
 10      on every single roof.            Five roofs, full tabulation, and
 11      getting down on your hands and knees and the full marking
 12      system was used on five roofs.
 13            Q.   So I'm clear, when you say five markings were
 14      done, full markings done, so on five roofs they were
 15      completely inspected and every side of the roof was
 16      marked, is that correct?
 17            A.   Yes.
 18            Q.   All right.         On the other roofs in the complex,
 19      were they fully marked; yes or no?
 20            A.   No.
 21            Q.   Were they marked at all?
 22            A.   Yes.
 23            Q.   Does your report contain pictures of any of
 24      those other roofs --
 25            A.   Yes.

800-545-9668                      Paradigm Reporting & Captioning                       #78869
612-339-0545                        www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 100 of 221 PageID #:2879
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 100

   1           Q.    -- that were partially marked?
   2           A.    Yes.
   3           Q.    Would you tell me where?
   4           A.    Oh, does my report?                No, I don't think -- no,
   5     the report doesn't.            The overall photographs do.
   6           Q.    Okay.      So let's go back to the protocol then.
   7     So after a roof is fully inspected and fully marked and
   8     fully documented, the full inspection and documentation
   9     is done for that particular structure, is that correct?
 10            A.    On the roof part, yeah.
 11            Q.    On the roof part.              Yeah, we're just talking
 12      about shingles now.            What about limited or partial
 13      inspections, what do you call that?
 14            A.    Limited inspection.
 15            Q.    What about limited inspections, what's the
 16      protocol for that?
 17            A.    Limited inspection, we basically start, just
 18      like we do on the other inspection, we start up on the
 19      ridge and we work in basically four-foot segments, so you
 20      walk, you know, four rows down or, I'm sorry, eight rows
 21      down, and you walk the entire ridge.                        You count visually
 22      shingles that look and appear like the ones that we have
 23      already marked on other roofs that we determined are
 24      consistent with hail damage.                   Some of those we circle and
 25      take some pictures of.              Usually we want to take about

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 101 of 221 PageID #:2880
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 101

   1     five or six or ten pictures of that roof to show those
   2     pictures.
   3           Q.    So when you're doing the limited inspection,
   4     you're walking the roof the same as you do with a full
   5     inspection?       Is it the same thing or not?
   6           A.    Doing the overall walk --
   7           Q.    Is the same?
   8           A.    -- is the same.             You're not getting down on your
   9     hands and knees on every single hit.                        You're literally
 10      reaching down and checking randomly in ten locations.
 11            Q.    So every roof is checked in ten locations?
 12            A.    Yeah.
 13            Q.    Okay.      If there's ten?
 14            A.    If there's ten, right, if there's ten marks.
 15            Q.    So if somebody might think they saw 50 marks,
 16      they would only check ten?
 17            A.    Right.      But they would note that there's 50.
 18      This is an example.            I've taken a picture on Building 42
 19      where I did a limited inspection.                       I walked it, I counted
 20      42 total hits on the roof and here's five pictures of
 21      what those 42 looked like, and that's it.                       That's how we
 22      do it.
 23            Q.    Okay.      So when they're doing the limited
 24      inspection then, so they, do they circle the limited
 25      number of hits that they're just going to look at and

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 102 of 221 PageID #:2881
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 102

   1     then photograph it?
   2           A.    Not all of them.
   3           Q.    Some of them?
   4           A.    Yeah, some of them.
   5           Q.    Okay.      So on every roof that had ten or more
   6     hits, would they all be circled for limited inspections
   7     and photodocumented or not?
   8           A.    Not necessarily, no.
   9           Q.    Okay.      Is there somewhere in notes or the report
 10      indicating a specific number of hits on each of the roofs
 11      then?
 12            A.    It's in the report.
 13            Q.    Okay.      And again I had asked you which roofs you
 14      were on, both full and limited; you said you don't
 15      recall?
 16            A.    I don't recall, but my photos are, have a "TJI"
 17      after them, so it would be the photos that I took in the
 18      overall photo logs.
 19            Q.    And the photos in the report that are indicated
 20      by TJI --
 21            A.    No, they're not.
 22            Q.    -- are they indicated by date?
 23            A.    No.
 24            Q.    Okay.      If the photos in the report are dated a
 25      day other than the day you were there, does that mean you

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 103 of 221 PageID #:2882
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 103

   1     didn't take them?
   2           A.    That would be, that would be true, yes.
   3           Q.    All right.         All the photos in the report are
   4     dated, you were there -- strike that.                       What date were you
   5     there, again, sir?           I apologize, I know you told me
   6     before, but you probably remember better than I do.
   7     July 30th?
   8           A.    July 30th.
   9           Q.    All the photos in the report are dated other
 10      than July 30th, so that would mean none of these photos
 11      are yours, right?
 12            A.    That would be correct.
 13            Q.    All right.         Can you tell me -- let's do this.
 14      On page 8 of 37, the photograph of, we'll just call it
 15      Building 7.
 16            A.    Yeah.
 17            Q.    And by the way, when it's Building 1, 2, 3, 4,
 18      et cetera, that's based upon the photograph, I take it,
 19      that's attached, the Google shot on page 3?
 20            A.    Yes, we labeled them.
 21            Q.    All right.         So apples to apples, right, so we
 22      know what we're talking about?
 23            A.    Correct.
 24            Q.    Got it.       So Building No. 7, do you know who took
 25      that photograph?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 104 of 221 PageID #:2883
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 104

   1           A.    I can't tell you that today, but we could
   2     certainly tell you that and would be prepared.
   3           Q.    How so?
   4           A.    When our photos are downloaded onto our server,
   5     the -- in fact, that's what we sent you in our, in our
   6     documents.
   7           Q.    We don't have those yet, sir.                   We don't have the
   8     photos.
   9           A.    You don't have any of our photos?
 10            Q.    Not those.
 11            A.    Sure you do.
 12            Q.    Are these your photos?
 13            A.    Yeah.
 14            Q.    Okay.      Then we've got them all.              All right, then
 15      we'll get to those.            Because I'm not sure that these are
 16      your photos.
 17                          MR. RUDA:         There were photos that were
 18      being produced from Irmiter's report that you and Matt
 19      corresponded with that you didn't have on Friday, so I
 20      don't have those photos.
 21                          MS. PHILLIPS:            I had zero correspondence
 22      with Matt on Friday.
 23                          MR. RUDA:         Emails or telephone calls then.
 24                          MS. PHILLIPS:            I likewise had none of
 25      those.     There's another Christine in my office.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 105 of 221 PageID #:2884
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 105

   1                         MR. RUDA:         Oh.
   2                         MS. PHILLIPS:            So maybe she was speaking
   3     with him.
   4                         MR. RUDA:         He said Christine, so I don't
   5     know what ...
   6           Q.    BY MR. RUDA:          Then we'll mark them and look at
   7     them, sir, because I had them identified as photos
   8     from --
   9           A.    No, those are all our photos.                   I'm sure those
 10      are all of our photos.
 11            Q.    They may not be, but we'll get to that in a
 12      second.
 13            A.    Yeah.      So the, back to your question on the
 14      photos.     If Josh Long takes a photo of Building No. 7,
 15      all right, it's going to give the address, it's going to
 16      say Building No. 7, it's going to say JOL and the date,
 17      Josh Long, so we know that he took the photos on that
 18      date of this building.              And on our server it's all set up
 19      on building.        So if you open up a building, you're going
 20      to see all the photo logs in there, and I believe that's
 21      what you would see in FBS reports that we dropped.
 22            Q.    Okay.
 23            A.    So all of those photos have been labeled and put
 24      into Word documents.            What you may not have gotten in
 25      Dropbox, and I know we put it there but you may not have

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 106 of 221 PageID #:2885
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 106

   1     printed it up, is we also would have dropped off all the
   2     raw photos.       So we take a photo and we drop it into a
   3     Word document, and that's where we might label it or tell
   4     you what it is.
   5           Q.    Sure.
   6           A.    We also have all the raw photos that we send
   7     you, and that's a huge file, but you should have gotten
   8     that as well.
   9           Q.    Well, keep in mind that we're getting things
 10      through counsel for the parties.
 11            A.    Got it.
 12            Q.    So you're giving it to the lawyers, I take it,
 13      right?
 14            A.    Got it, yep.
 15            Q.    You know what you gave the lawyers and we have
 16      what we have.
 17            A.    Yep.
 18            Q.    All right.         So you can tell, by looking at the
 19      raw photos in the photo log, who took the photos?
 20            A.    Absolutely.
 21            Q.    By initials, just like --
 22            A.    Yes, by initials.
 23            Q.    Okay.
 24            A.    Yep, yep.
 25            Q.    Let's go back to your report, sir, on page 3 of

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 107 of 221 PageID #:2886
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 107

   1     37.
   2           A.    Yes.
   3           Q.    In Section 1.2, you indicate the documents that
   4     you've reviewed before you came to, you know, have the
   5     opinions that you've indicated.
   6           A.    Yes.
   7           Q.    Is that correct?
   8           A.    Yes.
   9           Q.    Is that an exhaustive list, I take it, at this
 10      point?     In other words, is there anything not identified
 11      that you've reviewed --
 12            A.    Yes.
 13            Q.    -- that was omitted or missed?
 14            A.    No.     There's, the only thing that I would add,
 15      and I mentioned this earlier, that I did review Mr. Moe's
 16      final estimate, which was not done at the time of this
 17      issuing of this report.
 18            Q.    That doesn't change any of your opinions, I take
 19      it, correct?
 20            A.    Well, if I'm asked to give an opinion on the
 21      cost --
 22            Q.    That's not what I asked you.
 23            A.    -- that would change my opinion.
 24            Q.    I asked if it changes any of the opinions you
 25      have in your report?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 108 of 221 PageID #:2887
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 108

   1           A.    No.
   2           Q.    Okay.      And you have not been disclosed nor have
   3     you been asked to provide an opinion as to cost, is that
   4     correct?
   5           A.    Not that I am aware of.                   I don't know.     I have
   6     not seen the disclosure on what I'm being asked.
   7           Q.    Take a look at Exhibit 1.
   8           A.    All right.
   9           Q.    Turn to page 3.
 10            A.    Hm-hmm.
 11            Q.    Take a look at Section (b).
 12            A.    Yep.
 13            Q.    And tell me if you've been, as you understand
 14      it, your report doesn't indicate a cost, does it, sir?
 15      And by cost, I mean cost to do repair work, right?
 16      Slightly different question.                   I asked you your report
 17      doesn't indicate a cost to do the repair work, is that
 18      correct?
 19            A.    Our report does not.
 20            Q.    So does the disclosure indicate that you'll
 21      offer up opinions concerning cost?
 22            A.    No, I don't see it in there.
 23            Q.    Okay.      All right.          So we're not going to worry
 24      about that then.          So going back to 3 of 37 and then to 4
 25      of 37, everything that you've looked at to offer up

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 109 of 221 PageID #:2888
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 109

   1     opinions in this matter, you looked at -- I just want to
   2     go through this real quickly.                    You looked at photos from
   3     Madsen, Kneppers & Associates, MKA.                         Did you rely upon
   4     those photos in any way or just looked at them?
   5           A.    Just looked at them, yeah.
   6           Q.    Okay.      So you did not, none of your opinions are
   7     based on what their photos show?
   8           A.    No.
   9           Q.    Okay.      Would you agree their photos were taken
 10      prior to the date that you took your photos, you and your
 11      people took photos?
 12            A.    Yes.
 13            Q.    And then you also looked at American Building
 14      Contractors' estimate dated August 6th of 2010, 16
 15      photographs.        Did you rely upon their estimate or the
 16      photos for any of your opinions?
 17            A.    No.
 18            Q.    You looked at 57 photographs from Cook, not
 19      dated.     Did you rely on any of those photographs for your
 20      opinions?
 21            A.    No.
 22            Q.    It's also indicated that you looked at Madsen,
 23      Kneppers & Associates' estimate --
 24            A.    Well, let me back up.                  57 photos from Cook.        Are
 25      those, is Cook one of the residents?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 110 of 221 PageID #:2889
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 110

   1           Q.    I don't know.
   2           A.    Okay.      If it's one of the residents, I would
   3     have to see those 57 photos.                   But, yes, we would have
   4     relied on those if they are from the residents.
   5           Q.    I think we better mark this.                      Are those the
   6     photos you're speaking about, sir?                          We'll mark them in a
   7     second if they are.
   8           A.    (Examining document.)                  See, I don't know when
   9     they're dated.         Yeah, they're not dated.                  No, we didn't
 10      rely on these because they're not dated.
 11                          MR. RUDA:         Let's mark them as an exhibit
 12      then.
 13                          (Irmiter Exhibit 7 marked.)
 14            Q.    BY MR. RUDA:          All right, sir.              Exhibit No. 7,
 15      these are photographs that you just reviewed and
 16      indicated you did not rely on those for your opinions, is
 17      that correct?
 18            A.    We did not.
 19            Q.    Next item is MKA's estimate dated April 2nd and
 20      six photographs.          Did you rely on the estimate or any of
 21      the photos for any of your opinions?
 22            A.    No.
 23            Q.    Next item, again MKA's revised estimate dated
 24      August 25th, 2011; did you rely on anything in that for
 25      your opinions?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 111 of 221 PageID #:2890
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 111

   1           A.    No.
   2           Q.    Next page, it says, "Photos from Bruno, 6
   3     photos, dated February 18, 2013."                       Did you rely upon
   4     those photographs?
   5           A.    I would have to see them.
   6                         (Irmiter Exhibit 8 marked.)
   7           Q.    Exhibit No. 8, I believe, are the six photos
   8     from Bruno that are referenced in the report but I'm
   9     asking if you relied upon them?
 10            A.    (Examining document.)                  No, because they weren't
 11      dated.
 12            Q.    There's a letter from Childress Duffy dated
 13      July 24th, 2013.          Did you rely upon that letter for any
 14      of your opinions?
 15            A.    Probably not, but I would like to see it before
 16      I ...
 17                          (Irmiter Exhibit 9 marked.)
 18            Q.    Take a look at Exhibit No. 9.                   It's a letter
 19      dated July 24th, 2013 from Childress Duffy, and I believe
 20      that's the letter referenced in your report.                       Did you
 21      rely upon that letter for any of the opinions that you've
 22      provided?
 23            A.    (Examining document.)                  No.
 24            Q.    Okay.      Thanks.        The next item here is "Pictures
 25      of hail damage, dated April 5, 2010."                       Did you rely upon

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 112 of 221 PageID #:2891
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 112

   1     those?
   2           A.    I'll need to see them.                  Sorry.
   3                         (Irmiter Exhibit 10 marked.)
   4           Q.    Look at Exhibit No. 10.                   I believe, sir, those
   5     are the photographs that are referenced in your report?
   6           A.    Yes.
   7           Q.    Are those the photographs?
   8           A.    Yes, and we did rely on those.
   9           Q.    How so?       What did you rely upon?
 10            A.    They're dated April 5th, 2010, and that was
 11      based on the JPEGs, pulling them up and looking at the
 12      JPEGs and the dates on them.
 13            Q.    Who took the photos, do you know?
 14            A.    I don't know who took them.                     They are of the
 15      complex, that's not in question, and it shows, showed us
 16      both wind damage and impact damage on the siding.
 17            Q.    Does it show any damage to shingles?
 18            A.    No, does not.
 19            Q.    Okay.      And are you relying upon these photos for
 20      your opinion that the April 5th, 2010 event caused siding
 21      damage?
 22            A.    Yes.
 23            Q.    And is that based upon the photos dated, as you
 24      believe they're dated, April 5th, 2010, that show damage
 25      to siding and looks like some soft metals, gutters?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 113 of 221 PageID #:2892
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 113

   1           A.    Yes.
   2           Q.    Okay.      And so I take it strictly, these are
   3     photos that are dated April 5th that shows damage, so you
   4     say they indicate the damage caused by the storm?
   5           A.    Well, we don't just say that.
   6           Q.    For all the other reasons you've expressed?
   7           A.    For all the other reasons I've expressed, yeah.
   8           Q.    All right.         The next item is Siebert
   9     Engineering, Inc. report dated October 17th, 2010 and 11
 10      photos.     Did you rely upon that, sir, for any of your
 11      opinions?
 12            A.    Only, only what may have been noted in our
 13      report.     I know we did discuss some rebuttal on some
 14      reports and things, and I can't remember if this is one
 15      of them.      So if it's in our report, then we would rely on
 16      them.
 17            Q.    Do you want to take a look at your report and
 18      tell me if you relied upon Siebert Engineering for any of
 19      your opinions, and specifically if you did so?
 20            A.    (Examining document.)                  Does not appear we did.
 21            Q.    So you did not rely upon them, their report?
 22            A.    No.
 23            Q.    Okay.      Sir, I would like you to take a look at
 24      that Siebert Engineering report for a moment.
 25                          MR. RUDA:         Let's mark it as an exhibit.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 114 of 221 PageID #:2893
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 114

   1                         (Irmiter Exhibits 11 and 12 marked.)
   2           Q.    BY MR. RUDA:          Would you turn to the end of the
   3     report, sir?        There's photographs.                    Just look at the
   4     first photograph you find.
   5           A.    Yeah.
   6           Q.    Can you tell me, can you use that photograph to
   7     describe to me the weathering of shingles?                         Can you
   8     determine that from the first photograph there?
   9           A.    No.
 10            Q.    Can you determine that from any of the
 11      photographs?
 12            A.    Not from these photographs.                      I would need the
 13      JPEGs.
 14            Q.    Meaning what?
 15            A.    I would need the raw photo so that I could blow
 16      it up on a screen to 300 percent and take a look at it.
 17      Photo 3 is a possibility.                 Photo 6 is a possibility.
 18      Photo 5 is a possibility.                 That's it.
 19            Q.    Okay.      Thanks.        All right.            The next item
 20      indicated that you reviewed is the Streamwood Code
 21      Handout dated 2010.            Did you rely upon that for any of
 22      your opinions?
 23            A.    Yes.
 24            Q.    Did you rely upon that for your opinions, sir?
 25      I'm asking specifically your opinions, not Mr. Johnson's.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 115 of 221 PageID #:2894
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 115

   1           A.    Yes.
   2           Q.    Okay.      So how did you rely upon that for your
   3     opinions?      What's important in that?
   4           A.    Well, it says in our report, pages 26 through,
   5     pages 26 through 30, which would end at Section, start at
   6     Section 5.0 and would end at Section 5.2.3, and it
   7     relates to requirements that the City of Streamwood has
   8     and will put in place when these buildings are, undergo
   9     their repairs.
 10            Q.    Okay.      So you relied upon the code in Streamwood
 11      for some of your opinions, correct?
 12            A.    Yes.
 13            Q.    So tell me specifically which of your opinions
 14      are based upon the code that you refer to in this report?
 15            A.    The roof sheathing, based on limited attic
 16      inspections that we did, and based more on walking the
 17      roofs, which are very soft and spongy, we found that H
 18      clips were missing between the deck sheathing joints.
 19      These are trusses that are 24 inch on center.                        And in
 20      order to support that span, either blocking has to be put
 21      in at each one of these seams or a thing called an H
 22      clip, and those were deficient, and so we are
 23      anticipating that that's going to require some additional
 24      work on the roofs that may have to be done to the roof
 25      decks, and we cite the code provisions in that, on page

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 116 of 221 PageID #:2895
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 116

   1     26 of our document.
   2                 The attic ventilation we think is a little light
   3     under new provisions in the energy code, so additional
   4     roof vents will need to be added.                       Again that's minor, a
   5     minor issue, but that's going to have to happen.
   6           Q.    Is there anything else that --
   7           A.    I'm looking, excuse me.
   8           Q.    Take your time.
   9           A.    Yeah, they have an interesting provision in
 10      their code about siding matching and requirements within
 11      that, and being within a, that you need to submit the
 12      siding to ITEL for an examination in terms of color
 13      matches within a 1 to 2 percent value.                      I actually pulled
 14      an ITEL chart when I was on the site during my
 15      inspection.       I have that here with me today and I can
 16      show you how that works.                And there's nothing on the ITEL
 17      chart that we use as a field guide that would even make
 18      it worth sending these to ITEL in my opinion so we didn't
 19      bother.     So we believe that the, there is siding that is
 20      physically damaged from the storm event that has to be
 21      removed.      We believe that the City of Streamwood
 22      requirements, in our discussions with the building
 23      inspector, that they're going to end up requiring all the
 24      siding to be removed when this project starts.
 25            Q.    Okay.      Just so we're clear, the code, you're

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 117 of 221 PageID #:2896
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 117

   1     referring to the code section relating to siding and it
   2     has to be submitted to ITEL if, what, if you're going to
   3     do replacement of part of the siding it has to go to
   4     ITEL?
   5           A.    Yeah, if you're going to patch in or do partial
   6     siding.
   7           Q.    Okay.      And you haven't, I take it your company
   8     has not submitted any of the siding to ITEL, is that
   9     correct?
 10            A.    ITEL has a field app that you can use, I have it
 11      here on my phone, it's pretty cool, and you basically can
 12      take a picture of the siding and you can compare it to --
 13                          THE WITNESS:           Can you grab that book for
 14      me?
 15            A.    This is the ITEL field thing that you use.                        And
 16      basically what you do, it's our matching kit, and you
 17      take a measurement of the siding, you take their color
 18      guide and you put it up to the siding, you take pictures
 19      of the siding, and you basically say I think the closest
 20      that I have is the 052 or an 023 or 021.                     When that was
 21      done by me on the site during my site inspection, there
 22      was nothing on these that came even close.
 23            Q.    Okay.
 24            A.    So I didn't even bother submitting it.                      We also
 25      looked, as we indicated in our report, on every building

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 118 of 221 PageID #:2897
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 118

   1     we pulled siding back to look for manufacturing markings
   2     and couldn't find any, which also makes it, I haven't
   3     seen ITEL yet match a siding that doesn't have a
   4     manufacturer's mark.            If it doesn't have one, they can't
   5     match it.      So we eliminated ITEL as being even an option
   6     at this point.
   7           Q.    So you decided there was no reason to submit the
   8     siding to ITEL to see if it could be matched?
   9           A.    Correct, based on similar, using these tools and
 10      doing similar things with ITEL.                     I'm trying to think if
 11      there's anything else.
 12            Q.    Let me finish up on ITEL.
 13            A.    Sure.
 14            Q.    So submission to ITEL is only required if you
 15      would determine that replacement of damaged siding was
 16      appropriate as opposed to re-siding the entire structure,
 17      is that correct?
 18            A.    Or piecing it.            So in other words, if I have a
 19      damaged, if I have two pieces of siding with hail impact
 20      on a northwest elevation, which isn't true west, and I've
 21      got 30 on a west elevation, the question is what do you
 22      do on that northwest side.                 Well, it's my opinion, in
 23      talking with both the city, looking at their statute and
 24      their requirements, that as soon as we start removing
 25      siding on these buildings, all of the siding is coming

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 119 of 221 PageID #:2898
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 119

   1     off because we're not going to be able to find a match.
   2           Q.    Okay.      We'll get to matching in a second.
   3           A.    Yep.
   4           Q.    All right.         So you explained the ITEL.               Anything
   5     else in here that you relied upon for any of your
   6     opinions?      Your reference is to the Streamwood Code
   7     Handout.
   8           A.    Yeah, Streamwood actually specifies Tyvek in
   9     there, which is very unique, because that's a, usually
 10      they talk, most jurisdictions talk about a house wrap or
 11      a weather-resistant barrier, but they actually specify
 12      Tyvek.     And so I read that, as a trained building code
 13      official, to mean that then it has to be installed per
 14      Tyvek's current published installation instructions,
 15      which then would require some additional work to be done
 16      at the windows, meaning detaching and resetting windows
 17      for installation of flashing details that currently don't
 18      exist.     So by specifying that the way they did, they
 19      really stepped into a problematic box from my standpoint.
 20            Q.    So one way to deal with that, if there was
 21      replacement to be made, would be to ask for a variance to
 22      replace siding without having to replace all the Tyvek?
 23      That would be one option, right?
 24            A.    Well, I think --
 25                          MS. PHILLIPS:            Objection to the form of the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 120 of 221 PageID #:2899
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 120

   1     question, calls for speculation.
   2           A.    Yeah, I think all the Tyvek has to come off
   3     regardless.       There's going to be nails in it and things.
   4     It's the question of how do you put the new Tyvek on, and
   5     the requirements for the new Tyvek call for it to be
   6     wrapped into the openings.                 So how do you physically wrap
   7     it into the openings without detaching and resetting.
   8           Q.    BY MR. RUDA:          But you would agree with me that
   9     one way to deal with that would be to seek some sort of
 10      variance from the village, would it not?                        That could be
 11      an option to be pursued by a homeowner or, in this case,
 12      the townhome complex?
 13                          MS. PHILLIPS:            Objection to the form of the
 14      question, foundation.
 15            A.    I will answer it this way.                      Within the building
 16      code there is the alternative design approach under
 17      Section 104, and it allows you to essentially do anything
 18      you want provided that you have a licensed design
 19      professional practicing in the state sign off on it and
 20      provide shop drawings, providing that you have a
 21      third-party independent testing agency that has tested
 22      the assembly and it is approved, or signed off on by that
 23      engineer, and then the city has to then approve that, so
 24      it's a three-step process.                 And, quite frankly, in
 25      talking with this building department, they're pretty

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 121 of 221 PageID #:2900
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 121

   1     anal.      They're going to make you go through that process.
   2     And I don't know that you're going to find the engineer
   3     that's willing to do that because the assembly is not
   4     tested that way.          That's the problem.
   5           Q.     BY MR. RUDA:         Moving on.            You indicated that you
   6     also reviewed John Peterson's deposition transcript.                           Did
   7     you rely upon his deposition transcript for any of your
   8     opinions?
   9           A.     Yes.    And we talked about that in our report.
 10            Q.     Which opinions, sir?                And this is your opinions,
 11      not Mr. Johnson's.
 12            A.     Right.     That there's an email from Peterson to
 13      Daphne Morton, it's noted in the deposition, Exhibit 12,
 14      and it says, quote, and this is on page 28 of our report,
 15      "We have not issued permits for partial roofs in the past
 16      unless the shingles were less than a year or two old and
 17      the color matched well."                And then another email that
 18      says, "Attached, please find the building permits that
 19      you submitted.         The applications have been denied based
 20      on the local building code amendments listed below."                           So
 21      essentially that's really what we're referring to.
 22            Q.     Okay.     So is it the emails or his testimony that
 23      you're relying upon, just so I'm clear?
 24            A.     I think it's both.              I mean I think they kind of
 25      say the same thing.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 122 of 221 PageID #:2901
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 122

   1           Q.    And do you specifically indicate where in the
   2     deposition transcript you rely upon his testimony?                          Do
   3     you have that information?
   4           A.    I don't have that in front of me.
   5           Q.    Well, is it in the file?                    We have your file.       I
   6     didn't see it in there.
   7           A.    I think we list in here it's within certain
   8     number of pages.          It's not the whole depo that we're
   9     relying on.       Just a second.             (Examining document.)          No.
 10      I can't tell you right now where it is within the depo.
 11            Q.    All right.         Next item is Southgate exhibits to
 12      deposition of John Peterson.                   So did you rely upon the
 13      exhibits to the dep, and if so, which ones?                       The emails
 14      were part of the exhibits so we can move past that.
 15            A.    The emails.
 16            Q.    Anything other than the emails?
 17            A.    No, I think just the emails.
 18            Q.    Then Southgate exhibits to Juergen Fuss's
 19      deposition.       Did you rely upon any of those?
 20            A.    Yeah.
 21            Q.    That means the exhibits to that dep transcript,
 22      so which ones did you rely upon?
 23            A.    Oh, we didn't rely on exhibits, we just -- other
 24      than the building code stuff that he had already
 25      reprinted.

800-545-9668                       Paradigm Reporting & Captioning                         #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 123 of 221 PageID #:2902
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 123

   1           Q.    Okay.      So the same stuff that you --
   2           A.    Same stuff, same stuff we reprinted, yeah.
   3           Q.    So the only exhibits are building codes --
   4           A.    Yeah, just building code stuff.
   5           Q.    And then you've got Southgate exhibits to James
   6     Stefanek deposition.            Which exhibits to Stefanek's
   7     deposition did you rely upon for any of your opinions?
   8           A.    Just a second.            (Examining document.)           None of
   9     them.
 10            Q.    Okay.      And then next item is Southgate
 11      deposition transcript of James Stefanek.                       Did you rely
 12      upon any of Mr. Stefanek's testimony?
 13            A.    No, we just reviewed it.
 14            Q.    Then Southgate deposition testimony transcript
 15      of Juergen Fuss.          Did you rely upon any of Mr. Fuss's
 16      testimony?
 17            A.    Yeah, we actually talk about that in the report
 18      and we are specific to what that is.                        Just a second.
 19            Q.    Sure.
 20                          MS. PHILLIPS:            Page 30 of 37.
 21                          THE WITNESS:           Page 30, yeah.
 22            Q.    BY MR. RUDA:          Which pages of his testimony?
 23            A.    Page 30 of 37 on our report, and pages 88
 24      through 93, and this is his, he's relating his
 25      conversation with the city building code official, John

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 124 of 221 PageID #:2903
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 124

   1     Peterson.      He's recalling what the requirements were.
   2           Q.    All right.         And is your opinion that, "We concur
   3     with Mr. Fuss's interpretation and we also believe that
   4     the damage is extensive enough to warrant full
   5     replacement," is that what you took from Mr. Fuss's
   6     deposition?
   7           A.    That's what we took that he was recommending,
   8     yes.
   9           Q.    So it's your opinion that that's what Mr. Fuss
 10      recommended based upon the testimony at pages 88 to 93,
 11      is that correct?
 12            A.    Yes.
 13            Q.    It's not that Mr. Fuss was repeating what
 14      Mr. Peterson said on those pages?
 15            A.    I think Mr. Fuss has the opinion that full
 16      replacement is required because he's given that opinion
 17      by the building code official.
 18            Q.    Okay.
 19            A.    Who is the one that ultimately would make that
 20      decision, not Mr. Fuss.
 21            Q.    Then you also indicate you rely upon the
 22      Forensic Weather Consultant's report, and we talked about
 23      that at the beginning of the deposition; that's
 24      Mr. Altshule's report, correct?
 25            A.    Correct, and we paraphrase that on page 1 and 2

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 125 of 221 PageID #:2904
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 125

   1     of our report, the areas that we relied on.
   2           Q.     And then the last item here is Village of
   3     Streamwood Roofing Ordinance, not dated.                     Do you remember
   4     what that is, sir?           I actually have a copy of that if you
   5     want to see it.
   6           A.     Yeah, I haven't looked at it in a while.                      I
   7     didn't pull it up.           I looked at it briefly yesterday but
   8     I didn't bring it along.
   9           Q.     Well, did you rely upon it for any of your
 10      opinions?
 11            A.     Yes.
 12            Q.     Okay.     How so?
 13            A.     Well, we paraphrase the parts that are important
 14      in our report, but generally the number of roofs that are
 15      permitted, the sheathing requirements and the H clip
 16      requirements, which is bullet point No. 2 on here.                          A lot
 17      of it is pretty standard stuff in terms of flashings.
 18      The attic ventilation requirement, I talked about that.
 19      Ice barrier is required on these roofs.                     And then item
 20      No. 8, which is the siding requirements that they have on
 21      this.      So these -- and the ITEL issues that I talked
 22      about.      So these are the things that we referenced.
 23            Q.     All right.        Let's turn to page 27 of your
 24      report.
 25            A.     Okay.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 126 of 221 PageID #:2905
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 126

   1           Q.    On page 27 of the report, middle the paragraph
   2     8, you're quoting from the Streamwood code, correct?
   3           A.    Yes.
   4           Q.    And it goes on to the next page, on 28 of 37, is
   5     that correct?
   6           A.    Yes.
   7           Q.    The quote that you've got that starts on 27,
   8     that's the current code as of when you wrote the report,
   9     is that correct?
 10            A.    Yes.
 11            Q.    And that code pertains to both roofing and
 12      siding, is that correct, that section of the code?
 13            A.    Yes.
 14            Q.    Is there any exception in this section of the
 15      code to partial replacement of roofing and siding?
 16            A.    Yes, if it meets the color match of 1 to 2
 17      percent value on the siding match chart as distributed by
 18      ITEL Laboratories.
 19            Q.    Does ITEL Laboratories have anything to do with
 20      shingles?
 21            A.    Yes.
 22            Q.    In regard to shingle matching, explain to me how
 23      ITEL works.
 24            A.    Same, same way.             I can use the same exact tool
 25      to, that I just talked about.                    There's two different

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 127 of 221 PageID #:2906
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 127

   1     ways.      I can ship a shingle to ITEL down in Florida, or I
   2     can take a photograph of it and measure it and fill out a
   3     form online and send it to them and they will analyze it
   4     and give you a probability of availability basically.
   5           Q.     Did you do so in regard to the Southgate
   6     complex?      Did you submit any shingles, either the gray or
   7     red shingles, to ITEL?
   8           A.     No.
   9           Q.     So it's possible that there could be a match for
 10      the gray and/or red shingles, is that correct?
 11            A.     In my opinion, no, not based on the age of the
 12      shingles.      Shingle manufacturers, if you're in this
 13      business, you learn that about every ten years they
 14      change their mixtures and their color patterns.                         They
 15      want to sell shingles.              They don't want to sell
 16      individual shingles, they want to sell whole roofs.                           So
 17      these are a blended shingle and you're not going to find
 18      a match for these.
 19                          MS. PHILLIPS:            Can we take a break real
 20      quick for two seconds?
 21                          MR. RUDA:         Sure.
 22                          (Break taken from 12:50 p.m. to 12:55 p.m.)
 23      BY MR. RUDA:
 24            Q.     Sir, I want to go back to the code reference on
 25      page 28.

800-545-9668                       Paradigm Reporting & Captioning                          #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 128 of 221 PageID #:2907
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 128

   1           A.    Yes.
   2           Q.    Am I correct that the exceptions contained here,
   3     it says, "In addition to any other requirements contained
   4     herein, permits for partial replacement of roofing and/or
   5     siding in all structures may be allowed with written
   6     approval of the building official when the following
   7     conditions are met."            Is that's what it says, that's the
   8     prefatory comment, right?
   9           A.    Yep.
 10            Q.    And then it lists the different things, is that
 11      correct?
 12            A.    Correct.
 13            Q.    I am correct, am I not, that the only ITEL
 14      submission that's required is in regard to siding?
 15            A.    You are correct.
 16            Q.    So there is no ITEL submission in regard to
 17      roofing replacement?
 18            A.    You are correct.
 19            Q.    So according to code, you could partially
 20      replace shingles on a roof, is that correct?
 21                          MS. PHILLIPS:            Objection to the form of the
 22      question, foundation.
 23            A.    I don't think that's what it says so I would
 24      disagree with that.
 25            Q.    BY MR. RUDA:          Okay.        Would you agree with me

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 129 of 221 PageID #:2908
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 129

   1     that the code actually allows there to be an exception
   2     granted to partial replacement for shingles?
   3                         MS. PHILLIPS:            Objection to the form of the
   4     question, foundation.
   5           A.    (Examining document.)                  Yes.
   6           Q.    BY MR. RUDA:          In regard to this particular
   7     matter, the Southgate matter, do you know, did Southgate
   8     ever seek to do any partial replacement of roofs, seek to
   9     get permits issued in regard to the same?
 10            A.    Not that I'm aware of.                  In our permit review of
 11      the files we didn't see anything in there seeking that.
 12      We know that 16 of the roofs have been replaced.                         We did
 13      inspect those 16 roofs as part of our process.
 14            Q.    In terms of -- strike that.                     Pardon me.   You had
 15      earlier mentioned, if you recall, matching, you used the
 16      word "matching," right, sir?                   You remember that?
 17            A.    Hm-hmm.
 18            Q.    I take it hm-hmm means a yes?
 19            A.    I'm sorry, yes.
 20            Q.    That's fine.
 21            A.    Mouthful of peanuts.
 22            Q.    That's all right.              In regard to any opinions
 23      that you've authored in this report, are any of them
 24      based upon your understanding of what matching is?
 25            A.    Well, I have an opinion about matching.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 130 of 221 PageID #:2909
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 130

   1           Q.    Let's start with that.                  We'll start that way.
   2           A.    Yeah.
   3           Q.    Do you understand, when I use the term
   4     "matching," what I mean?
   5           A.    Yes.
   6           Q.    Is it a term of art in a particular industry?
   7           A.    Yes.
   8           Q.    What industry?
   9           A.    Certainly the insurance industry.
 10            Q.    So when I'm using the term "matching," you
 11      understand it to be a term of art in the insurance
 12      industry.      What do you understand matching to mean?
 13            A.    Well, I think there are two, from my standpoint,
 14      I think there are two parts to that, to that question.                            I
 15      think there is a policy question, what's in the policy,
 16      what does the policy allow for, what are the provisions
 17      within the policy, that's one part of it, and then I
 18      think that the other part is the reasonable expectation
 19      that the consumer might have in terms of what their
 20      expectations are for restoring damaged property to a
 21      pre-loss condition.
 22            Q.    Okay.      Your report does not contain any policy
 23      analysis, is that correct?
 24            A.    That is correct.
 25            Q.    And your report does not contain any opinions

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 131 of 221 PageID #:2910
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 131

   1     concerning the reasonable expectation of a consumer
   2     arising out of a policy of insurance, is that correct?
   3           A.    That is correct.
   4           Q.    So in regard to this particular matter, am I
   5     correct that you have no opinions in regard to matching
   6     as it applies to this matter vis-a-vis the terms of this
   7     insurance policy?
   8           A.    Not with regard to the policy, correct.
   9           Q.    Okay.      In regard to matching then, do you have
 10      any opinions concerning matching that apply in some
 11      fashion to this particular loss at Southgate?
 12            A.    I think the uniqueness of this building code
 13      really formulate our opinions here.
 14            Q.    Okay.
 15            A.    And the, I have an opinion that both the
 16      shingles and the siding are no longer commercially
 17      available, both in terms of color and in terms of texture
 18      on the siding in particular, so that if partial repairs
 19      are attempted it's going to kind of look like a car that
 20      was in an auto accident, went to the auto shop and came
 21      out with a new fender but the new fender was a completely
 22      different color.
 23            Q.    So the idea of matching, it's not an insurance
 24      concept or what's in the policy or what a consumer might
 25      expect from reading what's in the policy, your opinions

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 132 of 221 PageID #:2911
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 132

   1     about matching relate solely to your interpretation of
   2     the building code and the fact that shingles and siding
   3     in your opinion are no longer available, is that correct?
   4                         MS. PHILLIPS:            Objection to the form of the
   5     question.      Go ahead.
   6           A.    Correct, but the commercial availability I think
   7     is the biggest issue from my standpoint.
   8           Q.    BY MR. RUDA:          Okay.
   9           A.    Yeah.
 10            Q.    Well, sir, you would agree with me that the
 11      policy of insurance controls in terms of what an
 12      insurance company would have to pay for to replace in
 13      regard to anything that's damaged, is that correct?
 14            A.    Yeah, the contract is the contract.
 15            Q.    Okay.
 16            A.    Yeah.
 17            Q.    Now I noted in looking at your report, and if
 18      I'm wrong, tell me, but all the siding damage that's
 19      noted is all to north or west sides or elevations, is
 20      that correct?
 21            A.    Yeah, some southwest as well, little bit of,
 22      yeah.
 23            Q.    A handful, right?
 24            A.    Right.
 25            Q.    If you have four sides to these buildings, that

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 133 of 221 PageID #:2912
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 133

   1     would mean there's some sides that have no hail damage,
   2     is that correct?
   3           A.    Yes, based on our look, yes.
   4           Q.    Does your opinion encompass replacing sides of
   5     the building, that is the siding on sides of buildings
   6     that sustained no hail damage?
   7           A.    Yes.
   8           Q.    Why?
   9           A.    Because of the ordinance requirements within the
 10      City of Streamwood.
 11            Q.    Based upon your interpretation of the same?
 12            A.    Yes.
 13            Q.    Okay.      In that regard -- strike that.                 Is there
 14      also no damage to certain soft metals, gutters, vents,
 15      things of that nature, on certain sides of these
 16      buildings?
 17            A.    Yes.
 18            Q.    Same as the siding I take it, correct?
 19            A.    Yes.
 20            Q.    The damage is primarily on the north and west
 21      with a handful of southwest elevations, right?
 22            A.    Yes.
 23            Q.    Okay.      Is your opinion that all those need to be
 24      replaced, even the undamaged soft metal portions, to kind
 25      of put that all together in one simple statement?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 134 of 221 PageID #:2913
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 134

   1           A.    Yes, and this is, again, based on discussions
   2     with the building code official.                      They, I don't know, I
   3     didn't see that this was necessarily vetted out in his
   4     deposition, because I don't know that whoever was taking
   5     the deposition knew to ask the question, but they look at
   6     the siding and the window wrap and the fascia wrap as all
   7     being a system, so this color match issue for them is
   8     really the envelope of the building, if you will;
   9     everything that is on that exterior envelope is all kind
 10      of one system.         So if you're replacing the metal on two
 11      sides because it's damaged, it would be my
 12      interpretation, in talking to them, that when the rubber
 13      hits the road at the end of the day they're going to
 14      require it on all four sides for that same reason.
 15            Q.    And the opinions in the report about what code
 16      requires, those are your opinions, correct?
 17            A.    Well, they're my opinions based on talking with
 18      the building code officials and how they will choose to
 19      interpret.       Understand that building code officials --
 20      this is why I find it unique that in this particular case
 21      they actually specify Tyvek.                   I do a class for building
 22      code officials around the country, and it's called, "Just
 23      Say No," and building officials are supposed to approve
 24      and deny, they are not supposed to design.                      And by
 25      installing into their building code the word "Tyvek,"

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 135 of 221 PageID #:2914
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 135

   1     they've put an element of design in which is not what
   2     they're supposed to do.
   3           Q.    They do it all the time, though, don't they?
   4     Sometimes?
   5           A.    That's why we give them classes.                   That's why
   6     we're trying to give them a class telling them don't do
   7     that.
   8           Q.    Sometimes building inspectors are doing design,
   9     they're just telling you you have to do it this way, not
 10      the other way, right?
 11            A.    And they're not supposed to do that.                     They're
 12      supposed to say put a shop drawing together, I'll deny or
 13      approve it.       So we never know at the end of the day what
 14      they're going to do, we have to base it on those
 15      conversations, and my sense is is they're going to be
 16      pretty picky in this jurisdiction.
 17            Q.    I might be wrong, but in the -- I'm saying it
 18      this way, if I'm wrong, I'm just trying to get it all.
 19      Does your report reference any conversations with
 20      building code officials, Mr. Peterson or otherwise?
 21      Maybe I missed the conversations.
 22            A.    (Examining document.)                  Cryptically it does.
 23      Like Conclusion 7.1.1.
 24            Q.    What page is that?
 25            A.    Page 30.       "City has indicated repair or patching

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 136 of 221 PageID #:2915
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 136

   1     is not applicable and will not be permitted."                        Those are
   2     the comments essentially.                 They're laced through here.
   3           Q.     Okay.
   4           A.     Yeah.
   5           Q.     So you'll agree with me the report doesn't say a
   6     conversation with Mr. Peterson or some other building
   7     code official?
   8           A.     No, it does not enumerate that conversation word
   9     for word, no.
 10            Q.     How many conversations did you have -- well,
 11      strike that.        Who did you talk to at the building
 12      department at the Village of Streamwood?
 13            A.     John Peterson.
 14            Q.     When did you talk to Mr. Peterson?
 15            A.     I can't recall.            Before the report was issued.
 16      It's towards the end of issuing these reports, I know
 17      that.      Mr. Johnson had conversation with them as well.
 18      Section 7.9, for example, says, "Per communication with
 19      John Peterson, City of Streamwood, 1/2" plywood (with H
 20      clips) is the minimum sheathing acceptable to
 21      Streamwood."        So that would be where we were -- we were
 22      looking at their code and calling and saying we have some
 23      questions, okay?
 24            Q.     Is that your telephone conference with him
 25      concerning sheathing or Mr. Johnson's?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 137 of 221 PageID #:2916
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 137

   1           A.    That one was Johnson's.
   2           Q.    There's an email from Johnson with some issues
   3     about sheathing, et cetera?
   4           A.    Yeah.
   5           Q.    That's a follow-up because he had a question?
   6           A.    Exactly.
   7           Q.    So you have one conversation with Mr. Peterson?
   8     I'm asking you specifically.
   9           A.    One conversation, yeah.
 10            Q.    And what did Mr. Peterson -- was it over the
 11      phone or was it in person when you were visiting?
 12            A.    No, just over the phone.
 13            Q.    Anybody else on the call other than you and
 14      Mr. Peterson?
 15            A.    No.
 16            Q.    Tell me, as best you recall, what Mr. Peterson
 17      told you during that telephone call.
 18            A.    I asked about the siding issues and he again
 19      reiterated this ITEL thing that they're doing, and I
 20      indicated to him that we had, I had the ITEL charts with
 21      me and I didn't find anything that I thought, you know,
 22      was close, and would that be sufficient to use the
 23      charts, and he said, well, we're probably going to make
 24      them, you know, actually ship a piece of siding down
 25      there to give a final opinion on that.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 138 of 221 PageID #:2917
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 138

   1           Q.    So he said, he was being particular, the code
   2     says you've got to ship it down there so you have to do
   3     it, right?
   4           A.    Yeah.
   5           Q.    Did he say anything else about the siding other
   6     than that?
   7           A.    No, that was really it.
   8           Q.    Was there anything else he said during the
   9     conversation?
 10            A.    I asked about the roofing.
 11            Q.    Hm-hmm.
 12            A.    And I said that the concern, I gave him an
 13      interpretation that I have of the building code and
 14      wanted his take on it.
 15            Q.    What was your interpretation that you told him
 16      about?
 17            A.    My interpretation had to do with the fact that
 18      the shingles needed to be installed per manufacturer's
 19      published instructions, did he agree with that?                         He said
 20      yes.    And he said all products have to be installed per
 21      manufacturer's published instructions.                      I said okay, so I
 22      have shingles on these roofs and someone is advocating
 23      partially removing and repairing them and sliding new
 24      shingles in.        He said okay.            I said I can't identify the
 25      manufacturer of the shingles that are on the roof

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 139 of 221 PageID #:2918
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 139

   1     currently and so therefore, as a building code official,
   2     if I'm in your shoes, I can't identify a repair protocol
   3     because I need the manufacturer to do that, and he said
   4     you're correct.         So how do I physically install new
   5     shingles into existing shingles when I can't find the
   6     brand, the new shingle isn't tested with the old shingle
   7     in terms of the wind load requirements that are in the
   8     code?      And he said, well, you're going to have, under the
   9     alternative design you're going to have to have a
 10      professional sign off on all of that.                       I said I haven't
 11      found one in the country that will do that, and he said I
 12      imagine you haven't.            So in a nutshell --
 13            Q.     Did he say anything else?
 14            A.     No, that was basically the conversation about
 15      thinking a little bit about what the code really
 16      requires.      So in that sense I was left with the feeling
 17      that these roofs all have to be replaced and partial
 18      replacement is not going to be even contemplated by the
 19      city.
 20            Q.     You recall earlier in the deposition you
 21      testified that, either you or your employees, when they
 22      were out there, found evidence that there had been
 23      partial repairs made to roofs other than the 16 that were
 24      replaced?
 25            A.     Yep.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 140 of 221 PageID #:2919
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 140

   1           Q.    Did you do a building code analysis to see what
   2     permits had been issued previously?
   3           A.    There were no permits issued.                   No permits were
   4     issued on those that I could see, and they were done by
   5     maintenance, probably maintenance people of some kind or
   6     somebody who came by and patched in a few shingles.
   7     Might have even been individual homeowners.                       This happens
   8     all the time.
   9           Q.    So you did go into a search of the building
 10      department records?            Did you do that personally?
 11            A.    No.
 12            Q.    Who did it?
 13            A.    We can do that online.
 14            Q.    So who did it?
 15            A.    Martha Miller.            And there was no, no indications
 16      of partial repair permits at all.
 17                          MS. PHILLIPS:            Off the record one quick
 18      second.
 19                          (Discussion held off the record.)
 20            Q.    BY MR. RUDA:          Does your report reflect that your
 21      company did a search of all the building permits issued
 22      to Southgate?
 23            A.    (Examining document.)                  Just a second.     Right
 24      above, on page 4, it should say 1.2 where the numbers are
 25      off?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 141 of 221 PageID #:2920
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 141

   1           Q.    Okay.
   2           A.    It says, "According to the Cook County website."
   3     We do a search on the Cook County website and then the
   4     city, and that just gives us a -- but it does not
   5     indicate that we did that.                 That is a standard practice
   6     for us.
   7           Q.    Let me ask you a question.                      You know that Martha
   8     did it because it's a standard practice?
   9           A.    Yeah.
 10            Q.    And she would have put it in the report if there
 11      were some other permits issued?
 12            A.    Yeah, we only note it if there's a, if it's
 13      probative to the work that we're doing.
 14            Q.    So it's possible there were other permits issued
 15      but not for roofing or siding?
 16            A.    It could be a permit for an air conditioner.
 17      Yeah, we just, I mean if we were to list, on all these
 18      searches that we do, you know, we had a department
 19      complex out in Phoenix, 18 buildings, and they had 300
 20      permits.      It would take too many pages to list every
 21      permit.     So only things that we think are related that
 22      may be probative, and there was nothing with regard to
 23      roofing.
 24            Q.    Did you do a search of building permits issued
 25      in Streamwood to determine if, for example, they have

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 142 of 221 PageID #:2921
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 142

   1     allowed homeowners to do partial roofing or siding
   2     replacement as opposed to replacing the entire roof or
   3     all the siding on a structure?
   4           A.    No, did not.
   5           Q.    Okay.      If Streamwood had done that, would that
   6     indicate to you that they might be willing to allow
   7     partial replacement of shingles or siding be done in
   8     regard to the Southgate complex?
   9           A.    Not necessarily.              A single-family residence in
 10      terms of line of sight where you would see only the front
 11      and the right elevation at a time as you're walking by
 12      the building, as opposed to these where you can stand in
 13      one of the courtyards and you can literally see all fours
 14      sides of buildings in the same lines of sight in multiple
 15      times, multiple directions, that would be a different
 16      take in terms of how these are sited on the land.
 17            Q.    Well, you wouldn't be able to see all four sides
 18      of the building if you stand in one location, would you?
 19            A.    Not of one building, but you'll see all four
 20      sides of five buildings.
 21            Q.    Of certain buildings.
 22            A.    Yeah, that's the problem.                       So you'll see
 23      different elevations and the buildings are pretty close
 24      in.
 25            Q.    I take it it's your opinion, sir, that the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 143 of 221 PageID #:2922
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 143

   1     weathering on the siding is all uniform throughout the
   2     entire complex; all the buildings looked identical to one
   3     another at the time that you and your employees were
   4     there?
   5           A.    No, the weathering is different.
   6           Q.    So on individual buildings there's different
   7     weathering even within the building itself from side to
   8     side, is there not?
   9           A.    Yes, there's different weathering on south side
 10      exposures where there's trees and where there's not
 11      trees.     So, yeah, the weathering, and that really, I'll
 12      tell you when that really shows up.                         That shows up when
 13      you look at -- I had a complex down in Iowa very similar
 14      to this in Des Moines where they had done this exact same
 15      contemplated situation and they replaced sides and
 16      sections, and I mean it looked like, it looked like
 17      Joseph's technicolor dream coat when it was done in terms
 18      of the multiple colors and patterns that were on these
 19      buildings.       It looked terrible.
 20            Q.    Is there a way to treat siding in some fashion
 21      to make it appear uniform?
 22            A.    It can be painted.
 23            Q.    Other than painted?
 24            A.    No.
 25            Q.    Turn to page 6 of 37.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 144 of 221 PageID #:2923
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 144

   1           A.    Okay.
   2           Q.    I think it's 2.3, where it says, "Generally."
   3     Are we evened up to the right section?
   4           A.    Yes.
   5           Q.    Okay.      That's a description of the damage that
   6     you found on the buildings.                  When I say "you," I mean you
   7     and your company, correct?
   8           A.    Correct.
   9           Q.    When you indicate impact damage, are you
 10      referring specifically to the hail damage from April 5th
 11      or are you referring to just impact damage from whatever
 12      source and/or prior events?
 13            A.    No, at this point in the report we are typically
 14      referring to impact from hail from this storm event.
 15            Q.    So were chipped shingles caused by the hail?
 16            A.    In some cases, yeah, there are some chips.
 17            Q.    In all cases or some cases?
 18            A.    In some cases.
 19            Q.    What else could cause chipped shingles besides
 20      the hail event on April 5th?
 21            A.    Ice dams, chipping off at the, in the first two
 22      feet of the roof area if somebody was up there cleaning
 23      off snow and ice.          We tried to, we did see some of that
 24      on the roofs.        We tried to, we stayed out of those areas,
 25      not tried.       I want to add that when we are, and you'll

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 145 of 221 PageID #:2924
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 145

   1     notice this on, just a second (examining document.)
   2     Yeah, we typically are staying out of what we call
   3     walking paths, walking areas on roofs, which are next to
   4     walls and things like that, to stay out of the argument
   5     of this is mechanical, foot traffic damage, those kinds
   6     of things.
   7           Q.     And mechanical just means induced from some
   8     other source, whether accidental or intentional, right?
   9           A.     Correct.
 10            Q.     Creased shingles, would that be caused by
 11      something other than hail?
 12            A.     Yep.
 13            Q.     Is it caused by hail at all or --
 14            A.     Creased shingles are typically not caused by
 15      hail.      It's a wind issue.
 16            Q.     Broken and torn shingles at rake edge and in the
 17      field, that's caused by what?
 18            A.     Wind.
 19            Q.     Unsealed shingles are caused by what?
 20            A.     Wind.
 21            Q.     Missing and displaced shingles are caused by
 22      what?
 23            A.     Wind.
 24            Q.     Is it your opinion that the wind in the storm of
 25      April 5th caused the broken, torn shingles, unsealed

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 146 of 221 PageID #:2925
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 146

   1     shingles and missing and displaced shingles?
   2           A.    Just a second.            (Examining document.)           Yes.
   3           Q.    Could the prior events have caused the ones in
   4     '03, '04 and '06 that we talked about earlier as
   5     reflected in your report?
   6           A.    No.     We don't think so, because on the loose
   7     shingles that we saw, what we didn't find -- these
   8     shingles have a glue tab on the bottom, all right, that
   9     glues them down, and on the shingles that we found that
 10      were loose, there was seal transfer and granule transfer
 11      to the back side of the shingle that's lifted.                        In the
 12      manufacturing process, the way the shingles are designed
 13      and the way they're manufactured, I mean they're
 14      processed, you have your mat and they put a hot adhesive
 15      glue over the top of that and then they drop their
 16      granules into that and they put it through a roller, and
 17      then it's cut to size and then those glue tabs are
 18      squirted, the glue is squirted on the shingle, so the
 19      only way that you can have granule transfer on the back
 20      side of that shingle is if it was sealed and then it
 21      pulled.
 22                  The other thing you look for is you look for
 23      debris and dust and discoloration under the field of the
 24      shingle and we didn't see that, and that's shown in our
 25      pictures.      So these are shingles that had been recently

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 147 of 221 PageID #:2926
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 147

   1     unsealed and hadn't been unsealed, you know, five, six,
   2     seven, eight years ago, with other events.
   3           Q.    And they would be unsealed as a result of the
   4     hailstorm in 2010?
   5           A.    Hail and wind, yes.
   6           Q.    All right.         And when you say you can tell that
   7     it wasn't recent, it's based upon what you just
   8     described, that's why you can tell it was not recent?
   9           A.    Yes, and this is actually fairly well-detailed
 10      in the literature, the peer-reviewed literature that's
 11      out there in terms of inspecting these kinds of things.
 12            Q.    Is there a source that you refer to for this?                         I
 13      use the term "authoritative."                    By that what we lawyers
 14      mean is some source that you look to that describes this,
 15      that describes the protocol or the testing or indicates
 16      if you see this, this is what it means.
 17            A.    McNulty's report 2000, January 2000,
 18      "Composition Performance, Function and Standards of
 19      Asphalt Shingles, Reroofing Versus Tear-Off," the ARMA
 20      Technical Bulletin 223 talks about some of that issue,
 21      the, the ASTM standard test method for measurement of
 22      asphalt shingles with uplifting talks about that sealant
 23      transfer issue.         "Self-Sealing Asphalt Shingles,"
 24      Technical Bulletin 3.0, "Is My Roof Wind Damaged" talks,
 25      from Donan Engineering, talks about proximate cause to

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 148 of 221 PageID #:2927
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 148

   1     wind damage and what you look for.                          These are all other
   2     sources that are out there that give us some, I wouldn't
   3     call them guidelines, I would call them other approaches
   4     that are used to look for signature patterns that would
   5     indicate that it's a shingle that is recently displaced.
   6           Q.    So these are authoritative in the sense that
   7     everyone agrees these are guidelines that are used for
   8     people doing inspections to try and make determinations
   9     as to causality on what they see?
 10            A.    Yes.     Or to eliminate causality as well.
 11      Equally as important.
 12            Q.    On page 8 of 37 through 11 of 37, there are
 13      certain photographs of certain building sites, is that
 14      correct?      That's what reflected there?
 15            A.    Yes.
 16            Q.    And those pages all document the hail hits;
 17      they're circled and marked in some fashion, is that
 18      correct?
 19            A.    Yes.
 20            Q.    And for these buildings, these are all the
 21      buildings that were fully inspected, correct?                         So it's
 22      all the hail hits that's reflected in the
 23      photodocumentation?            In other words, every hail hit is
 24      reflected in these photos on these buildings, right?
 25            A.    Yes, exactly.           Yeah, there's 20.

800-545-9668                       Paradigm Reporting & Captioning                         #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 149 of 221 PageID #:2928
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 149

   1                         MS. PHILLIPS:            But only of that elevation.
   2           A.     Only of that elevation.                  That photo is only
   3     showing that elevation.
   4           Q.     BY MR. RUDA:         Of that particular elevation.
   5           A.     Right.     I'm showing 20 --
   6           Q.     For example, yeah, look at page 8 of 37,
   7     Building 7.       Which elevation is that?
   8           A.     North.
   9           Q.     And it shows how many hits on the north roof?
 10            A.     Six, I think, on there.                  No, there's some over
 11      in the corner.         One, two, three, four, five, six, seven,
 12      eight, there's some over by the chimney.                       I think it's
 13      eight.      Eight or nine.
 14            Q.     All right.        I'm not trying to be argumentative.
 15      The photograph that's attached in your report here, I
 16      can't really see the hits.                 You probably can.         I can see
 17      circles, you know, but --
 18            A.     Right.
 19            Q.     -- does this photo adequately in your opinion,
 20      you're the expert, show me the hits?                        Can you point to
 21      them?      Other than to say it's a hit in the circle?
 22                          MS. PHILLIPS:            Objection to the form of the
 23      question.      Go ahead.
 24            A.     This is an overview photo --
 25            Q.     BY MR. RUDA:         Okay.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 150 of 221 PageID #:2929
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 150

   1           A.    -- to show you that in fact there are eight to
   2     ten hits, areas that we have marked.
   3           Q.    This is to show me that here's the areas that
   4     are marked, this does not necessarily specifically
   5     describe the individual hits and show it.
   6           A.    Specific to this particular roof slope on this
   7     particular building, which is Building No. 7, in our
   8     photo logs we can then show you a representation of four
   9     or five of these where we actually put the camera like
 10      this (indicating.)
 11            Q.    Hm-hmm.
 12            A.    So, for example, that one right there
 13      (indicating), we may have chosen.                       We may have chosen
 14      this one (indicating).              But if we circled it, we will
 15      then take a representation to be able to say here's what
 16      we saw on this roof slope, there were eight of them,
 17      here's the overview, and here's what they looked like
 18      specifically.        Not every single one of them, but here's a
 19      representation of what they looked like.
 20            Q.    And does your photo log indicate which of the
 21      eight circled hits are more particularly photographed in
 22      a close-up?
 23            A.    Yes.
 24            Q.    Okay.      So your photo log is going to show in, in
 25      regard to the photograph here in regard to 245-254

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 151 of 221 PageID #:2930
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 151

   1     Butternut Lane, Building 7, which of the hits are
   2     circled?      There will be a photo log saying here's a
   3     close-up of whatever I'm pointing, I'm just using this as
   4     an example, of this particular one I'm pointing at?
   5           A.    Right.
   6           Q.    Okay.      Would you agree with me that this photo
   7     that's attached to your report -- well, strike that.
   8     Maybe you don't.          Can you show me in the photograph
   9     that's attached to your report the weathering?                        Can you
 10      show it to me and describe it to me, in this particular
 11      photograph, which would be indicative that the hit
 12      occurred back in April of 2010?
 13            A.    No, not in that photo.                  I could probably do it
 14      on page 10 of that photo, and I could probably do it on
 15      page 11 of the upper photo.
 16            Q.    Let's turn to page 10 then, which is the 533-539
 17      East Avenue Building 31.                Which elevation does that show?
 18            A.    This would be the northwest-facing lower left
 19      roof elevation.
 20            Q.    Okay.      I wanted to ask a question, and I think
 21      this is covered but I just forgot to ask the complete
 22      question.      Did you or did any of your employees find any
 23      hail damage that predated April 5th of 2010 on any of the
 24      roofs?
 25            A.    No.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 152 of 221 PageID #:2931
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 152

   1           Q.    Okay.      Back to this photo then on page 10.                    So
   2     you said this photo can be used for you to explain to me,
   3     by using the photograph, the weathering process that you
   4     described which indicates to you the date of when the
   5     hail event occurred.            Please do so.
   6           A.    This photo, in its JPEG form when I blow it up
   7     to 300 percent, I can do that.
   8           Q.    How about this photo?
   9           A.    I can't do it on this one.                      At court that's what
 10      we would do.
 11            Q.    Does your report indicate that you would need to
 12      blow it up to 300 percent in JPEG form to do it?                         The
 13      reason I ask, sir, is we only have what we have and what
 14      we've been given, so we're working with what's been
 15      disclosed and what your opinions are based upon that we
 16      have.
 17            A.    I don't know if it indicates that that's what
 18      one would need to do.             That is a --
 19            Q.    I'm just asking --
 20            A.    No, I don't think it indicates that.
 21            Q.    All right.
 22                          MR. RUDA:         So at this point I may reserve
 23      the right to complete the deposition when we have JPEG
 24      photographs that are blown up to 300 percent.
 25            Q.    BY MR. RUDA:          That's on a computer screen, I

800-545-9668                       Paradigm Reporting & Captioning                          #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 153 of 221 PageID #:2932
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 153

   1     take it, sir, that you do that?
   2           A.    Yeah.      Basically we, what we do is in trial
   3     situations, typically now we're seeing high-definition
   4     TVs used, and when I'm at the stand and I've got my
   5     mouse, I can pull the photo up and then I can zero in and
   6     really, I can go from 150 up to 400 percent, and you can
   7     even see the tactile, I mean the indentations, all kinds
   8     of things.       It really works very, very well.
   9           Q.    Let me ask you a question.
 10            A.    The old-fashioned ELMO doesn't work well with
 11      these, okay?        It just doesn't.
 12            Q.    It just gives you an image that's not quite as
 13      exact as the one you started with.
 14            A.    That's right.
 15            Q.    I understand that.               Take a look again at Exhibit
 16      No. 5 and tell me, flip through real quick, can you tell
 17      me, are the photos, you know, the individual photos of
 18      hail damage contained therein somewhere that you can tell
 19      me?
 20            A.    Let me take a quick peek.                       (Examining document.)
 21                          MS. PHILLIPS:            I did follow up with my
 22      office, and the Christina from the office, and she did
 23      say that apparently her and Vera were having some
 24      conversation about the downloading of images and that
 25      they're working on getting you guys a thumb drive --

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 154 of 221 PageID #:2933
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 154

   1                         THE WITNESS:           Oh, these aren't our photos.
   2                         MS. PHILLIPS:            -- of all of the photos, so
   3     I was unaware of that.
   4                         THE WITNESS:           These are not our photos.
   5     Can't help you.
   6           Q.    BY MR. RUDA:          Got it.          So the photos in Exhibit
   7     No. 5, I think they're all MKA photos?
   8           A.    Yep, these aren't ours.                   That's probably why you
   9     are confused.
 10            Q.    I'm not confused.              I was certain of what I had.
 11            A.    You were certain, right.                    Yes.   I would testify
 12      today that this photo that's on page 10 will be in our
 13      overall report, photo logs.                  We have a JPEG of it, we put
 14      it into a Word document, and there will be, along with
 15      this, anywhere from three to five additional photos that
 16      will be close-ups of some of these hits.
 17            Q.    And then was there another photo in this report
 18      that you indicated?
 19            A.    Yeah, the next page.
 20            Q.    Page 11?
 21            A.    Yeah, the JPEG, we would be able to --
 22            Q.    Of both photos?
 23            A.    No, of the top photo.                  And I'll just, I'll just
 24      represent to you that even here you can see, if you look
 25      very closely right here where my finger is (indicating),

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 155 of 221 PageID #:2934
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 155

   1     you can see a little black dot.                     You can see a little
   2     black dot.
   3           Q.    I can see the, in some of them I can see a dot
   4     sort of almost in the middle of many of the circles.
   5           A.    Yeah.
   6           Q.    That's the hail hit, right?
   7           A.    That's the hail hit.                 And if this were aged
   8     seven years, I wouldn't, with this gray-colored shingle I
   9     wouldn't be able to see that black dot in this small
 10      photo.     It would be the same color as the gray shingle,
 11      and that's, that's the issue.
 12            Q.    Well, let me ask.              Would there be hail hits then
 13      that happened to some of these roofs that you or your
 14      people wouldn't be able to see if you were doing a visual
 15      inspection?
 16            A.    No, no, you would see the hail hit.
 17            Q.    Okay.
 18            A.    You'd see it, but you wouldn't -- you would
 19      still see the displaced granule.
 20            Q.    Okay.      So there would be a depression --
 21            A.    Depression, you'd see the displaced granule, but
 22      it would be gray in color, it wouldn't be black.
 23            Q.    Now I want to ask a question about the limited
 24      building inspections.             Every elevation of the roofs were
 25      looked at for the limited building inspection as you

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 156 of 221 PageID #:2935
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 156

   1     described?
   2           A.    Every roof on the property was walked.
   3           Q.    And every side of each building was examined,
   4     too?
   5           A.    Yes.
   6           Q.    Okay.      So it wasn't just that your people went
   7     and looked at a building and found a hail hit on a couple
   8     shingles and stopped?
   9           A.    No.     It's the difference between spending about
 10      four hours on a roof and two hours on a roof, you know.
 11            Q.    The opinions that have been expressed in this
 12      report in regard to what code requires, those are your
 13      opinions, correct, sir?               You have those opinions?             I'll
 14      start there first.
 15            A.    Yes, I have those opinions, yes.
 16            Q.    Is Mr. Johnson expressing, as you understand it,
 17      any opinions in regards to the code?
 18            A.    You are certainly more than welcome to ask him
 19      that question.
 20            Q.    I'm going to, but I'm asking if you understand
 21      he's offered up any opinions as to what code requires?
 22            A.    Yes, Mr. Johnson is qualified to answer
 23      questions regarding building code as well.
 24            Q.    Turn to page 25 of 37, sir, "Causation
 25      Statement."       I think that should be 4.0, right?

800-545-9668                       Paradigm Reporting & Captioning                         #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 157 of 221 PageID #:2936
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 157

   1           A.     Okay.
   2           Q.     Now do you, in the report in the end of that
   3     first paragraph there under "Causation Statement," you
   4     make reference to certain buildings and photographs.                           For
   5     example, see the first one that indicates, "See photos
   6     including but not limited to: 280-286 Butternut (building
   7     11)?
   8           A.     Yes.
   9           Q.     All right.        Are these photos that are, these are
 10      not photos contained in the report, these are other
 11      photos, correct?
 12            A.     Well, they are part of the report.                   Our report
 13      is a narrative and our report is a series of photo logs.
 14            Q.     Let me --
 15            A.     You haven't received the photo logs apparently.
 16                          MR. RUDA:         Again, I'll just reserve the
 17      right to depose Mr. Irmiter in regard to the photo log
 18      and those photos once we get them if need be.                        I don't
 19      know.      After we see them maybe we'll know.
 20            Q.     BY MR. RUDA:         So the report that you've got
 21      here, sir, it's part of Exhibit No. 1, which is 37 pages
 22      long, your report must be longer then.                      Is there a photo
 23      log attached to it?
 24            A.     The photo, I believe the entire report is
 25      probably more like seven or 800 pages long with the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 158 of 221 PageID #:2937
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 158

   1     photos.
   2           Q.    Okay.      And that's, besides the 37 pages of the
   3     report, it's a photo log and photos.                        Is it anything
   4     else?
   5           A.    For each building there's a photo.
   6           Q.    Anything else?
   7           A.    No.
   8           Q.    Sir, if you take a look at the
   9     second-to-the-last paragraph on page 25?
 10            A.    Yes.
 11            Q.    It reads as follows, "Based upon a reasonable
 12      degree of engineering certainty," and states an opinion.
 13      You are not expressing, you personally are not expressing
 14      any opinions to a reasonable degree of engineering
 15      certainty, is that correct?
 16            A.    No.     I've been qualified in the federal courts
 17      as a building damage causation expert.                       My opinions would
 18      be based on my education, training and experience
 19      regarding building failures.                   As a trained and licensed
 20      building code official I have to understand the parts of
 21      the building code that deal with engineering,
 22      specifically components in cladding, wind load
 23      requirements, those kinds of things.                        So ancillary to
 24      that I have to understand the principles.                       I am not a
 25      licensed professional engineer.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 159 of 221 PageID #:2938
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 159

   1           Q.    Okay.      So the opinion part of it says, "The
   2     impact damages we observed to the exterior of the
   3     buildings are related to the storm event," that's just
   4     based upon what you described as your qualification,
   5     experience and training, et cetera, is that correct?
   6           A.    Yes.
   7           Q.    And, again, your opinion that it was based upon
   8     the April 5th, 2010 event is, as you've described it,
   9     that weather report, the inspection you did, the
 10      inspection that your people did concerning the weathering
 11      of the shingles, correct?
 12            A.    And the process of eliminating other things,
 13      yes.
 14            Q.    Now at the bottom of page 25 of 37, you have the
 15      opinion that "based on the age of the buildings and
 16      changes to the building and energy codes from the date of
 17      original construction to the date of loss, and specific
 18      requirements of the City of Streamwood, additional costs
 19      to repair will be required to meet the current required
 20      code."     Is that a long way to say that the Village of
 21      Streamwood's current requirements, as you understand them
 22      to be, as you hold the opinions as to what they are, will
 23      require increased construction costs beyond merely
 24      replacing what's damaged?
 25            A.    Yes.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 160 of 221 PageID #:2939
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 160

   1                         MS. PHILLIPS:            Objection to the form.
   2           A.    There will be undamaged portions of the building
   3     that will require replacement, yes.
   4           Q.    BY MR. RUDA:          I'm trying to circumvent this.
   5     You've described in your report what you relied upon in
   6     terms of the building code, conversations with
   7     Mr. Peterson, his deposition, Mr. Fuss's deposition, et
   8     cetera, for the building code portion of it in addition
   9     to your experience, training, certifications, et cetera.
 10      Is there anything else in regard to the bottom of page 25
 11      of 37 that you're relying upon other than what you've
 12      already mentioned for these opinions?
 13            A.    No.
 14            Q.    Sir, the siding that was removed from the
 15      clubhouse, did you determine that the siding had any
 16      identification on it?             You know, a manufacturer's
 17      identification of some sort?
 18            A.    We didn't see the siding, it was already -- I'm
 19      confused by the question.
 20            Q.    I'm just asking for the clubhouse.
 21            A.    No, not for the clubhouse we didn't, no.
 22            Q.    When you were out there the clubhouse was
 23      already done?
 24            A.    Correct.
 25            Q.    Are you aware if the clubhouse siding had any

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 161 of 221 PageID #:2940
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 161

   1     identification on it?
   2           A.    The original?
   3           Q.    Yeah.
   4           A.    No, not aware of that.
   5           Q.    Did you consult with Mr. Moe about that by
   6     chance?
   7           A.    No, did not.
   8           Q.    Okay.      If the siding did have identification
   9     marks on it from the manufacturer, would that be a
 10      potential source to determine if replacement siding could
 11      be obtained for other buildings in the complex?
 12            A.    Absolutely.         We would go directly to the
 13      manufacturer and bypass ITEL.
 14            Q.    Your report indicates that there was no roofing
 15      and siding all put on right around the time this
 16      converted from rental to condominium property?
 17            A.    Correct.
 18            Q.    Around 2000, is that correct?
 19            A.    Correct.
 20            Q.    So does it stand to reason that all the siding
 21      was, that was put on was purchased from the same
 22      manufacturer?
 23                          MS. PHILLIPS:            Objection, calls for
 24      speculation.
 25            A.    It would make sense that it probably came from

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 162 of 221 PageID #:2941
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 162

   1     the same source.          I know there are four different colors
   2     out there of siding.
   3           Q.    BY MR. RUDA:          What I mean is for those buildings
   4     there's four different colors --
   5           A.    Right.
   6           Q.    -- that within that variety every building
   7     that -- by the way, what are the four colors that are
   8     there?
   9           A.    Tan -- boy, I have to look at my photos again.
 10            Q.    Whatever.        There's a blue, for example.
 11            A.    There's a light blue.
 12            Q.    For all the light blue buildings, it would be
 13      the same manufacturer that was done when it was all
 14      re-sided around the year 2000?
 15            A.    Yes.
 16                          MS. PHILLIPS:            Objection, calls for
 17      speculation.
 18            A.    It would make sense.
 19            Q.    BY MR. RUDA:          Well, according to the
 20      declarations and according to code, it would have to be,
 21      right?
 22            A.    Correct.
 23            Q.    Sir, I wanted to ask about the reference to
 24      CertainTeed shingles.             That's one word, C-E-R-T-A-I-N,
 25      capital T-E-E-D.          You make reference to that.                You're

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 163 of 221 PageID #:2942
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 163

   1     relying upon the CertainTeed shingle applicator's manual
   2     for some of your opinions, I take it?
   3           A.    Yes.
   4           Q.    Those relate only to CertainTeed shingle
   5     products, correct?
   6           A.    They do.
   7           Q.    Okay.      So unless these are CertainTeed shingle
   8     products, they wouldn't have any application to this
   9     particular matter, is that correct?
 10            A.    Correct.
 11            Q.    Did you or did any of your employees determine,
 12      in the areas that had been patched at the time that you
 13      were inspecting it, if there were any problems as a
 14      result of the patching of shingles on those building?
 15      And again we're talking about the buildings that had not
 16      been completely reshingled.
 17            A.    We saw no performance issues.
 18            Q.    As a matter of fact, your report indicates that
 19      all the roofs were performing well, as far as you could
 20      tell, until the storm event of April 5th, 2010?
 21            A.    Appeared to be, yes.
 22            Q.    How much patching had been done throughout the
 23      Southgate townhome complex?
 24            A.    On the roofs?
 25            Q.    Yeah.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 164 of 221 PageID #:2943
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 164

   1           A.    Percentage-wise, 1 percent.
   2           Q.    One percent?
   3           A.    Yeah, pretty small amount.
   4           Q.    You mean of total roofs?
   5           A.    Yeah.
   6           Q.    One percent total roof space?
   7           A.    Yeah.
   8           Q.    Do you know how many buildings, let's say, out
   9     of the 50 -- I'm sorry --
 10            A.    56.
 11            Q.    I keep mixing up 16 and 17.
 12            A.    Yeah, I don't recall at this point how many.
 13            Q.    More than a handful?                 I mean more than two or
 14      three?
 15                          MS. PHILLIPS:            Objection to the form.
 16            Q.    BY MR. RUDA:          If you know.
 17            A.    I wasn't on every single roof.                  What I recall,
 18      in driving through the property, you know, because you
 19      could see them from the ground if you know what you're
 20      looking at, that --
 21            Q.    Did any of your employees -- pardon me, go
 22      ahead.
 23            A.    If it's, you know, 1 percent, it probably
 24      affected six to eight buildings total.
 25            Q.    So 1 percent is based upon your visual

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 165 of 221 PageID #:2944
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 165

   1     inspection of all the buildings driving through the
   2     complex?
   3           A.    Yeah, walking and driving the complex, yeah.
   4           Q.    Did any of your employees document how many
   5     buildings were patched?
   6           A.    No.
   7           Q.    On page 32 of 37, if you look toward the top,
   8     the fourth bullet point says, "Matching may not be
   9     possible."       Am I correct, sir, we've already covered that
 10      with your prior testimony?                 When you're talking about
 11      matching here, you're making reference to what you
 12      believe to be primarily that the manufacturers are no
 13      longer making the shingles or siding that was at
 14      Southgate?
 15            A.    Correct.
 16            Q.    Did your, either your inspection or any of your
 17      employees' inspections, determine that there was any
 18      water penetration on any of the roofs?
 19            A.    We, we asked for, from the association, a list
 20      of any interior water damage that had occurred as a
 21      result of, or after, during or after the storm event, and
 22      we were told that there had been none reported to the
 23      live-in units.         We did, in the attic inspection, I think
 24      we did two attic inspections, we did see limited evidence
 25      of water intrusion at the parapets, which is the roof

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 166 of 221 PageID #:2945
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 166

   1     jump between a lower roof and an upper roof where the
   2     flashings come together, we did see some indication of
   3     water intrusion there, but it was minor to the point
   4     where it most likely wouldn't reach the ceilings below.
   5     It might get the insulation a little wet but it wasn't
   6     enough to ...
   7           Q.    You made no determination what the water
   8     penetration that your people found, as to cause of that,
   9     did you?
 10            A.    No, we did no sampling, no spray testing.
 11            Q.    So it could be totally unrelated to any hail
 12      damage?
 13            A.    Correct.
 14            Q.    Now, sir, is it your understanding, since you
 15      indicate you do have some experience in insurance
 16      matters, that if there's a hailstorm and there's hail
 17      damage to roofs, that the insurance policy covers
 18      replacement of shingles and/or the entire roofs that are
 19      damaged by hail?
 20                          MS. PHILLIPS:            Objection to the form.
 21            A.    That's really, that's a specific policy
 22      question.
 23            Q.    BY MR. RUDA:          Okay.
 24            A.    And a contract question to that policy, so I
 25      can't give you an answer on that.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 167 of 221 PageID #:2946
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 167

   1           Q.    In terms of your industry, the business that
   2     you've described that you're in, is hail damage to a
   3     roof, and we'll talk about residential structures, even
   4     though this is not, it's multifamily, you know,
   5     residential, but they're basically like individual
   6     houses, that merely because there's a hailstorm and
   7     there's some hail damage to shingles, does that mean that
   8     the roof really should be replaced in your opinion?
   9           A.    Yes.
 10            Q.    Okay.      And why is that?
 11            A.    The granule loss has occurred exposing the mat
 12      to degradation to UV rays.                 Typically what we see in
 13      these kinds of roofs is while no reported leaking is
 14      happening as of the time of our inspection, I can't tell
 15      you today what they're saying.                     We typically see in these
 16      storms, two to four years after these kinds of events
 17      when they are not replaced and/or repaired, that water
 18      damage then begins to start forming on the interior.                           The
 19      shingle is no longer a watertight membrane at that point
 20      because of the loss that's occurred, and it really has to
 21      do with the sun.          I mean those granules are put on there
 22      to protect against the UV.                 That's the main focus for
 23      them.
 24            Q.    And in this particular matter, you indicated
 25      that generally speaking between two to four years you see

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 168 of 221 PageID #:2947
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 168

   1     water penetration occurring after hail damage to
   2     shingles, is that correct?
   3           A.    Yes.
   4           Q.    In this particular matter though, your
   5     inspections were done in excess of three years after the
   6     hail loss that you determined was the causative event and
   7     there was no water penetration, is that correct?
   8           A.    Well, as I indicated, we saw evidence of water
   9     infiltration on some roof deck areas, some staining on
 10      roof decks, but we didn't have water getting to the
 11      conditioned living spaces yet.
 12            Q.    Maybe I misspoke.              Sir, I am correct that your
 13      report does not reflect that there is any water
 14      penetration caused as a result of the hail damage event
 15      on April 5th, 2010?
 16            A.    That is correct.
 17            Q.    Okay.      And, therefore, there is no water
 18      penetration, as far as you're concerned, in regard to the
 19      April 5th, 2010 event as of the time of the inspection,
 20      which was done at the end of July and beginning of August
 21      2013?
 22            A.    That is correct.
 23            Q.    Okay.      So if there's no water penetration and
 24      it's been in excess of three years, is that indicative in
 25      fact that there isn't going to be any water penetration?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 169 of 221 PageID #:2948
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 169

   1           A.    Not at all.
   2           Q.    Is that a possibility, that there won't be any
   3     water penetration as a result of the hail damage event?
   4           A.    I would not expect any water penetration on the
   5     undamaged shingles.
   6           Q.    What about on the damaged shingles, would you
   7     expect that to occur at some point?
   8           A.    Depending on the degree of damage, yes.
   9           Q.    Can you provide any opinion as to when it might
 10      occur since it hasn't happened after three years to any
 11      of these shingles?
 12            A.    Well, number one, we don't know that it hasn't
 13      happened.      Because it hasn't been reported doesn't mean
 14      that it hasn't happened.                We have plywood and OSB roof
 15      decks, which are installed with seams that are tight, and
 16      so water could be entering and collecting on the roof
 17      deck itself and not actually penetrating into the attic
 18      locations.       There's a lot of attic insulation up there as
 19      well that could be collecting water.                        So I don't think
 20      anybody can rule out that water isn't getting in there
 21      yet.
 22            Q.    Let's assume, for purposes of my hypothetical --
 23            A.    I don't assume, sir.                 I can't.
 24            Q.    It's a hypothetical question so you must assume
 25      to answer to my question.                 Assume for my hypothetical

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 170 of 221 PageID #:2949
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 170

   1     question that there is no water penetration as a result
   2     of the hail strike event of April 5th, 2010 as of the end
   3     of July 2013, beginning of August 2013; given that
   4     assumption, can you offer up any opinion as to when you
   5     might believe that there would be water penetration
   6     occurring?
   7           A.    No.
   8                         MS. PHILLIPS:            Objection to the form of the
   9     question.
 10            A.    No, that is dependent on the amount of rain, the
 11      direction of the rain, wind, all kinds of things.                          That's
 12      a moving target.          I don't think anybody could give that
 13      opinion.
 14            Q.    BY MR. RUDA:          So it's possible there may never
 15      be any water penetration, in other words, is that
 16      correct?
 17                          MS. PHILLIPS:            Objection to the form of the
 18      question.
 19            A.    I doubt that.
 20            Q.    BY MR. RUDA:          You doubt that?
 21            A.    To say that there would never be water
 22      penetration on these roofs would be impossible.
 23            Q.    I did not say that, sir.                    I said --
 24            A.    You did say never.
 25            Q.    I said it is possible that there might not be

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 171 of 221 PageID #:2950
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 171

   1     any water penetration because of the hail strike event of
   2     April 5th, 2010; do you disagree or agree?
   3                         MS. PHILLIPS:            Objection to the form of the
   4     question.
   5           A.    Disagree.        If these roofs are not replaced and
   6     if the damaged shingles are not taken care of there will
   7     be, those shingles will fail, absolutely.                         They'll
   8     continue to lose granule loss, they will continue to
   9     degradate.       It's not self-correcting, that's the problem.
 10            Q.    BY MR. RUDA:          Can you tell me, sir, for example,
 11      in regard to page 8 of 37, which is 248-254 Butternut
 12      Lane, Building 7, when you think these shingles would
 13      begin to fail and show water loss?
 14                          MS. PHILLIPS:            Objection to the form of the
 15      question.      Calls for speculation.
 16            A.    Don't know.
 17            Q.    BY MR. RUDA:          Would you turn to page 33 to 37 of
 18      your report, sir?          At the bottom it says, "Authors
 19      Statement."       Do you see that there?
 20            A.    I do.
 21            Q.    Is what's written there correct or do you need
 22      to modify or change any of that?
 23            A.    (Examining document.)                  No.
 24            Q.    Okay.      It says, "Mr. Johnson contributed to the
 25      causation analysis of the report."                          Is Mr. Johnson's

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 172 of 221 PageID #:2951
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 172

   1     opinion a contribution to causation analysis or the
   2     entire opinion concerning causation analysis?
   3                         MS. PHILLIPS:            Objection to the form of the
   4     question.      Foundation.
   5           A.    I don't know.           I mean we --
   6           Q.    BY MR. RUDA:          We'll ask Mr. Johnson.
   7           A.    You'll ask Mr. Johnson.
   8           Q.    We'll ask Mr. Johnson.
   9           A.    Yeah.      We worked jointly on this report.
 10            Q.    To what part of the causation analysis did
 11      Mr. Johnson provide opinions, sir?
 12                          MS. PHILLIPS:            Objection to the form of the
 13      question.
 14            A.    Cause and effect; was the wind, was the hail
 15      sufficient in size to damage the shingles, damage the
 16      siding, damage the soft metals on the building.
 17            Q.    BY MR. RUDA:          Next sentence says that you
 18      contributed to the scope of repairs and specific industry
 19      standards and requirements within the building codes and
 20      ordinances.       Did you offer up more opinions other than
 21      merely scope of repairs and specific industry standards
 22      and requirements within the building codes and ordinances
 23      in this report, sir?
 24                          MS. PHILLIPS:            Objection to the form.
 25            A.    Well, yeah, I mean I certainly have --

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 173 of 221 PageID #:2952
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 173

   1           Q.    BY MR. RUDA:          You have a causation, right?
   2           A.    How can you not have a causation opinion and do
   3     scope?     I mean ...
   4           Q.    Well, scope is the extent of damage.                     It may
   5     have nothing to do with why the damage caused to answer
   6     your question.         But what did you --
   7           A.    Well, why are you doing -- I disagree with you.
   8     Why are you repairing?              Why are you even writing a scope
   9     of repair if there's no damage?
 10            Q.    I didn't say there wasn't damage.
 11            A.    But intuitively I can't get to scope of repair
 12      without damage so you have to have some causation.
 13            Q.    Well, for example, your report reflects certain
 14      comments concerning H clips and sheathing, et cetera,
 15      which has nothing to do with the hail event, correct?
 16            A.    Absolutely.
 17            Q.    So that's a scope of repair that has nothing to
 18      do with why.
 19            A.    Right, that would be if they, if these folks
 20      hired us and they were just redoing their roofs, you
 21      know, what would we recommend.                     Yeah.
 22            Q.    It says here that both, you know, you and
 23      Mr. Johnson reviewed each other other's contributions to
 24      this report.        What was Mr. Johnson's contribution to the
 25      report that you reviewed?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 174 of 221 PageID #:2953
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 174

   1           A.    Mr. Johnson's contributions to the report would
   2     have been starting after, let's see (examining document.)
   3     Starting on page 25 until the end of the report, page 37,
   4     would have typically been the co-authored sections of the
   5     report where we are reviewing each other's work and peer
   6     reviewing back and forth.
   7           Q.    How would you be peer reviewing an engineer's
   8     work, sir?       You're not an engineer.                    I'm just --
   9           A.    Well, show me --
 10            Q.    Sir, I'm asking because you said you peer
 11      reviewed it.        Technically you're not his peer, you're not
 12      an engineer.
 13            A.    I'm not his peer.
 14            Q.    Okay.      So you didn't correct any of his
 15      engineering work, I take that, or comment on it?
 16            A.    Well, there are no engineering calculations that
 17      are done on this report.
 18            Q.    Okay, all right.
 19            A.    So from that standpoint I'm not correcting or
 20      reviewing his engineering calculations.                         I'm reviewing
 21      photographs with him, we're looking and saying do you
 22      agree that this is in fact hail damage, did this match
 23      what you saw when you went to the inspection.
 24            Q.    Okay.
 25            A.    We compared photographs, we compared our take on

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 175 of 221 PageID #:2954
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 175

   1     looking at things.
   2           Q.    Let me ask --
   3           A.    Does this look like mechanical damage to the
   4     siding or does this look like hail damage to you.
   5           Q.    Does Mr. Johnson, as you understand it, since
   6     you consulted with him, does he use a different analysis
   7     than you did in regard to determining whether there was
   8     hail damage to the structure?
   9                         MS. PHILLIPS:            Objection to the form of the
 10      question.
 11            A.    You will have to ask him.
 12            Q.    BY MR. RUDA:          Did Mr. Johnson do any analysis as
 13      to the aging of the hail strikes, if you know?
 14                          MS. PHILLIPS:            Objection, foundation.
 15            A.    You will have to ask him.
 16            Q.    BY MR. RUDA:          Okay.        So as far as you know, in
 17      this report in terms of the part of it that says the
 18      events that, that is the hail events that predated the
 19      April 5th, 2010 event, you're unaware if Mr. Johnson
 20      holds that opinion or not, is that correct?
 21                          MS. PHILLIPS:            Objection to the form.
 22            A.    Again, you will have to ask him that question.
 23            Q.    BY MR. RUDA:          You never asked him, sir?
 24            A.    That part of the report, as I indicated, was
 25      joint authored by both of us.                    We talked about those

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 176 of 221 PageID #:2955
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 176

   1     events, we reviewed the weather data on those events.                            I
   2     certainly believe, as I sit here today, that he has the
   3     same opinion that I have, that in fact the most logical
   4     storm date that caused the damage that we saw was the
   5     April 5th, 2010 date and not dates that preceded that and
   6     not dates that postdated that.                     And the reason we ruled
   7     out the 2013 storm is because 16 of the roofs had been
   8     replaced already and we saw no indication of damage at
   9     all on those new roofs.               If the storm event after the
 10      fact had caused damage, we would have anticipated at
 11      least seeing subtle, some kind of damage.                       We didn't see
 12      any.
 13            Q.    Did you examine all of the roofs that had been
 14      reroofed?
 15            A.    Yes, we walked all of them.                     There was no
 16      physical damage to the new roofs at all.
 17            Q.    That's reflected in your report, correct?
 18            A.    It indicates that we walked all the roofs.                        Yes,
 19      it does say that.
 20            Q.    Where does it say that in your report?
 21            A.    Just a second.
 22            Q.    What page?
 23            A.    (Examining document.)                  Very first paragraph
 24      basically says, "Our inspection was limited to damage."
 25      It says we inspected, "FBS was retained by Childress

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 177 of 221 PageID #:2956
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 177

   1     Duffy to provide an inspection of the above-mentioned
   2     properties to ascertain the extent of damage caused by
   3     wind and hail, which was reported to have occurred on
   4     April 5th, 2010.          Our inspection was limited to damage to
   5     the roofs, exterior cladding, windows and some attics."
   6           Q.    So is that what you're referencing, saying that
   7     you looked at the roofs that had already been replaced?
   8           A.    Yes.
   9           Q.    That means that you were able to look at those
 10      roofs, is that right?
 11            A.    Yes.
 12            Q.    Okay.      Are there any notes or records that are
 13      contained in your file there that reflect any assessment
 14      of damage to the roofs that had been replaced, those 16
 15      roofs?
 16            A.    Yeah, there was no damage.
 17            Q.    But are there notes that reflect that somewhere?
 18      Not in here, other than what you read, but notes that
 19      anybody made?
 20            A.    No.
 21            Q.    Okay.      Almost done here.                Page 2 at the bottom,
 22      sir, where there's the opinion expressed as to a
 23      reasonable degree of engineering certainty about the
 24      damages at the complex?
 25            A.    Yes.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 178 of 221 PageID #:2957
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 178

   1           Q.    All right.         That's, that part of it, that
   2     engineering certainty, that's Mr. Johnson's opinion,
   3     correct?      That's one of his?
   4           A.    Specific to the term "engineering" --
   5           Q.    Yes.
   6           A.    -- yes.
   7           Q.    Okay.      Do you know how he, as an engineer, would
   8     determine that the hail events in '03, '04 and '06 did
   9     not cause any damage?             Do you know how he does that?                Has
 10      he ever explained it to you?
 11            A.    Yes.
 12            Q.    How does he do it?
 13            A.    Exactly the same way I explained that I do it.
 14            Q.    Okay.
 15            A.    By eliminating, by looking at the weather
 16      pattern and looking at the, how the shingle itself, how
 17      the hail impact presents itself.
 18            Q.    Basically the weathering of it?
 19            A.    It's a visual, it's a visual identification,
 20      yep.
 21            Q.    In Exhibit 5 here, turn to Bates page stamped
 22      89.
 23            A.    Are you done with 1 here?
 24            Q.    We're almost done.               Beginning at page 89 and
 25      thereafter, it looks like a bunch of notes on, looks like

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 179 of 221 PageID #:2958
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 179

   1     legal, maybe not legal size, 11 by --
   2                         MS. PHILLIPS:            8 1/2 by 11.
   3                         MR. RUDA:         8 1/2 by 11.          Thank you.
   4           Q.    BY MR. RUDA:          Whose notes are those?
   5           A.    Jim Irmiter and Josh Long's.
   6           Q.    And what do those notes pertain to?
   7           A.    These are site visit notes that they took while
   8     they were on each building.
   9           Q.    Okay.      And are these notes used then to plug
 10      information into the report that you authored?
 11            A.    Yeah.      Martha Miller takes these notes,
 12      transposes them into the site observations per building,
 13      and then that is reviewed by the person who took the
 14      actual notes and comparisons to make sure that nothing is
 15      omitted or put in incorrectly.
 16            Q.    So from Bates stamp page 89 through 110, are
 17      these all of the notes from Jim Irmiter and Josh Long?
 18            A.    Well, these two are right here, so.                    (Examining
 19      document.)       Yes.
 20            Q.    All right.         Are there any other notes that you
 21      have in your file other than these notes --
 22            A.    Nope.
 23            Q.    -- that they prepared?
 24            A.    Nope.
 25            Q.    Okay.      The 2/13 disclosure reflects that your

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 180 of 221 PageID #:2959
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 180

   1     opinions are based upon witness interviews.                       I'm not
   2     exactly sure what that means.                    You mentioned that you
   3     talked with Mr. Peterson and you talked to Joshua Moe at
   4     some point.
   5           A.    Hm-hmm.
   6           Q.    Other than those two gentlemen, are there any
   7     other witnesses that you interviewed?
   8           A.    I know that when Jim and Josh were there
   9     inspecting for the two weeks that they were there off and
 10      on, that there were individual tenants who might come out
 11      and say, hey, you know, what are you putting a ladder up
 12      for, so there, I mean our standard practice would be to
 13      engage that person.            If you came out of your condo and,
 14      you know, hey.
 15            Q.    So if I said what are you doing here, you would
 16      probably talk to me?
 17            A.    I would say, yeah, I'm seeing some hits here,
 18      can you tell me when that occurred.
 19            Q.    All right.
 20            A.    And the consistent theme we heard was that
 21      occurred with that storm three years ago.                      That occurred
 22      with that storm three years ago.
 23            Q.    Where are --
 24            A.    We can't identify, we don't identify who those
 25      people are.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 181 of 221 PageID #:2960
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 181

   1           Q.    Is any of that in the notes?                      Are there any
   2     witness interviews or notations regarding speaking to
   3     occupants of the various townhomes?
   4           A.    I don't know.           Sometimes Josh puts them in, and
   5     I don't know if he did here.                   (Examining document.)          At
   6     first blush I'm not seeing any here.                         Yeah, here's -- I
   7     mean I would consider this to be a note.
   8           Q.    Which Bates stamp page, sir?
   9           A.    This would be Bates stamped --
 10                          MS. PHILLIPS:            102.
 11            A.    -- 102.
 12            Q.    BY MR. RUDA:          And which line?
 13            A.    I would look at 593 East.                       See, the first, it
 14      says, "Leak in Unit 593."                 The only way we're going to
 15      know if there's a leak in 593 is if the person in 593 was
 16      standing there and told us, oh, yeah, I've got a leak.
 17      So, yeah, those kinds of things would typically be as
 18      much as you're going to get in terms of our conversations
 19      with them.
 20            Q.    Turn to page 103 for a second.
 21            A.    Sure.
 22            Q.    On the side of that page, you see it follows the
 23      same pattern, there's a date and then buildings are
 24      identified, or addresses, pardon me, not buildings.
 25            A.    Yeah.

800-545-9668                       Paradigm Reporting & Captioning                          #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 182 of 221 PageID #:2961
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 182

   1           Q.    209-301.       But to the side it's written, "roof
   2     repaired," and then it's written, "all buildings have had
   3     roof repaired."
   4           A.    Correct.
   5           Q.    Do you see that?              What's that in reference to?
   6           A.    Roof replaced.
   7           Q.    So which buildings -- are they all the ones that
   8     on identified on this page?
   9           A.    Well, these are some of the ones, yeah.                      So 226
 10      Ivy, 509 East, 503 East, these are roofs that would have
 11      been done already.
 12            Q.    Okay.      So at the time you were out there they
 13      were done?
 14            A.    Yeah.
 15            Q.    And these roofs reflect impact damage; for
 16      example, 226 Ivy reflects impact damage to west-facing
 17      pillars, multiple impacts to siding and west-facing LE
 18      elevation 20-plus, is that correct?
 19            A.    Yep, 20-plus hits on the siding, yep.
 20            Q.    Okay.      Do you know if they went on the roofs of
 21      these buildings?
 22            A.    They did.        Yes, I know that they did.
 23            Q.    And you know that based upon what you indicated
 24      in the report?
 25            A.    Our conversations with them as well.                     They were

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 183 of 221 PageID #:2962
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 183

   1     instructed to look at each one of the roofs, even the
   2     ones that had been replaced, albeit they didn't spend a
   3     lot of time on those roofs.                  There was no reason to.
   4           Q.    Would you look at 209?                  At the very top it says,
   5     "Roof repaired, not covered, damage to siding on front."
   6     Do you see that?
   7           A.    Hm-hmm.
   8           Q.    What does "Roof repaired, not covered, damage to
   9     siding on front" mean?
 10            A.    I don't know.           I don't know what the "not
 11      covered" means.         Unless this is one where temporary
 12      repair work was done.             That's how I would interpret that
 13      based on how our guys take field notes, that 209 is one
 14      that the roof had not been replaced yet and, but some
 15      repairs had been done after the storm event.
 16            Q.    Are you aware of any repairs being done after
 17      the storm event?
 18            A.    Other than what I just read to you, no.
 19            Q.    No one's told you that any repairs were done at
 20      the association, right?
 21            A.    No, they have not.
 22            Q.    Which building code do you think applies to this
 23      complex, sir, that is Southgate?                      The International
 24      Residential Code or the International Building Code?
 25            A.    I think there's three codes that apply; the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 184 of 221 PageID #:2963
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 184

   1     International existing Building Code applies, the
   2     International Residential Code applies to parts of it and
   3     the International Building Code applies to other parts of
   4     it.
   5           Q.    What parts of the International Residential Code
   6     apply to as relevant to any opinions you've offered?
   7           A.    The siding and the roofing, the sheathing, the
   8     wall sheathing, window flashings.
   9           Q.    How does the International Building Code, in
 10      your opinion, apply at all to the structure?
 11            A.    Anything that is not within the, the only reason
 12      the International Building Code ever applies to anything
 13      that has a residential code to it is if there is nothing
 14      in the prescriptive -- the International Residential Code
 15      is prescriptive.          It is a step-by-step how to build
 16      something.       If it is not listed in the prescriptive path,
 17      then engineering is required under the rules of the
 18      International Residential Code.                     That flips it to the
 19      International Building Code, which is all engineered.
 20            Q.    Is any part of your opinion then based upon the
 21      International Building Code in regard to this matter or
 22      does it entirely, in terms of your opinion, fall within
 23      the International Residential Code?
 24            A.    The only reason it falls tangentially into the
 25      International Building Code is because of the zoning of

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 185 of 221 PageID #:2964
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 185

   1     these buildings and how they're put into the zoning part
   2     of the code in terms of --
   3           Q.    Meaning what?           I mean explain what you mean.
   4           A.    Mixed-used building -- I mean it's not a
   5     mixed-use, it's a multi-family residence.                      That's the
   6     reason.
   7           Q.    But under Streamwood's code, doesn't it still
   8     fall under the International Residential Code --
   9           A.    That's how they --
 10            Q.    -- based upon how they have placed it and the
 11      descriptive nature of the code?
 12            A.    Yes.
 13            Q.    Okay.      So it is basically all International
 14      Residential Code?
 15            A.    Yes.
 16            Q.    All your opinions are based upon that, not
 17      anything to do with the International Building Code --
 18            A.    No.
 19            Q.    -- yes or no?           Meaning -- I apologize to the
 20      form of the question.
 21            A.    My opinions will follow in lockstep with what
 22      the City of Streamwood has classified these buildings as.
 23      How's that for a simple answer?
 24            Q.    All right.         So then your opinions are based upon
 25      the International Residential Code and not the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 186 of 221 PageID #:2965
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 186

   1     International Building Code in terms of what's in your
   2     report and what you've offered up here in the deposition
   3     today then?
   4           A.    Correct.
   5           Q.    Okay.      All right.
   6                         MR. RUDA:         I have no other questions.
   7     Christina?
   8                         MS. PHILLIPS:            Can I have a sticker?
   9                         (Irmiter Exhibit 13 marked.)
 10                          MS. PHILLIPS:            I don't have another copy of
 11      this, but this is a document that Matt produced last week
 12      at Howard's deposition.
 13                                        EXAMINATION
 14      BY MS. PHILLIPS:
 15            Q.    Tom, I'm going to show you a document marked as
 16      Exhibit No. 13.         Can you tell me what that document is?
 17            A.    This is a storm events database.                      I've seen
 18      these before.        You can order these up from NOAA, and you
 19      can go back, I think ten years roughly, and you can order
 20      it up for, generally for counties.                          It's cities or
 21      counties.      You can't go to NOAA and say give me 1495
 22      Selby Avenue as an address.                  They don't do that, okay?
 23      These are general area maps.
 24            Q.    And in fact, that website is the same website
 25      that you would have utilized in pulling the weather data

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 187 of 221 PageID #:2966
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 187

   1     from 2003, '4 and '6 that's in your report, correct?
   2           A.    Yes, we did, correct.
   3           Q.    So you're familiar with this database and
   4     website?
   5           A.    Yes.
   6           Q.    Counsel earlier directed your attention here to
   7     Exhibit No. 2 and the EagleView documents that referenced
   8     a July 21st, 2013 hail event.                    If you look at Exhibit
   9     No. 13, is that hail event listed therein?
 10            A.    No.
 11            Q.    What's the ending date of the event data listed
 12      within Exhibit No. 13?
 13            A.    11/17/2013.
 14            Q.    Okay.      So the date of July 21st, 2013 presumably
 15      would be consumed within the dates from April 5th, 2010
 16      to November 17th, 2013?
 17            A.    Yes, that's one of the reasons we don't use the
 18      EagleView hail count or hail information.                      We have found
 19      it to be consistently unreliable.                       I don't know why
 20      EagleView even lists it because it's not -- anyway, we
 21      don't use it.
 22            Q.    Okay.      And earlier, when Mr. Ruda was asking you
 23      some questions, you had said it's really important to
 24      understand how these are interpreted.                       What did you mean
 25      by that?      And when I mean "these," I'm referring back to

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 188 of 221 PageID #:2967
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 188

   1     the EagleView as part of Exhibit No. 2 from Mr. Moe's
   2     deposition yesterday.
   3           A.    Yeah, and this is one of the things we found
   4     when we've actually been to sites and looked at these.
   5     Because we do estimating so we order EagleView all the
   6     time, and it says that -- on here they say, "within a
   7     one-mile radius."          What they don't tell you is how far
   8     out they go.        So these 19 events, they typically start at
   9     a one-mile radius and they go out 20 miles.                       So you could
 10      have 18 of these that could be 17 miles away from this
 11      property, and it would mislead you to think, if you
 12      didn't understand how to interpret them, that on 7/21/13
 13      there were 19 hail events at this property.                       That's not
 14      what this says, okay?
 15            Q.    All right.         We talked a lot today about the
 16      difference in what a hail strike on an asphalt shingle
 17      that's seven years old looks like compared to a strike
 18      that's, you know, three years old, correct?
 19            A.    Hm-hmm.
 20            Q.    Yes?
 21            A.    Yes, excuse me.
 22            Q.    Thank you.         Is there a difference between a hail
 23      strike that's three years old and, let's say, this
 24      July 21st, 2013 storm actually happened and you guys went
 25      out on July 30th, so that's nine days; is there a

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 189 of 221 PageID #:2968
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 189

   1     difference between a nine-day-old hail strike and a
   2     three-year-old hail strike?
   3           A.    Yes.
   4           Q.    And can you tell me what the difference is?
   5           A.    Well, one of the terms that is bantered around
   6     in the industry is it's still hot.                          It looks like hot
   7     tar.    I mean it literally is still very, very dark.                         What
   8     happens with these is, if you look at your coffee cup
   9     here in front of you and it's very black in color, that's
 10      really what your mat looks like at the time it's being
 11      manufactured before the granules are being put onto it,
 12      because that's the color of the asphalt material, it's a
 13      shiny black material.             The granules get put onto it in
 14      the manufacturing process.                 So when those are immediately
 15      brushed off, this is the color that occurs, and this is
 16      actually a pretty good representation, because then you
 17      look at your laptop in front of you and you look at the
 18      typing board here and you see this color that I'm
 19      pointing to (indicating), which is another shade of
 20      black, and then you look at her HP right here and you see
 21      this gray (indicating).               If I were to compare these, I
 22      would say this is a fresh hail hit (indicating), this is
 23      a hail hit that's been sometime within the last two years
 24      (indicating), this is a hail hit that's probably five
 25      years or older (indicating).

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 190 of 221 PageID #:2969
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 190

   1           Q.    The five-year-older, you're pointing to the
   2     grayish color in the room?
   3           A.    Yeah.      I mean it's really that easy to
   4     distinguish when you're looking at it.                      Where it gets to
   5     be problematic is when you're in areas in Texas and areas
   6     in Phoenix where we get a lot of dust storms, so we get
   7     dust and things into those, so in those inspections you
   8     actually have to have a whisk broom with you and a rag to
   9     clean dust out so you can see what's going on.
 10            Q.    And this concept that you've discussed of
 11      identifying the aging, that's something that you've
 12      picked up in your background, training and experience in
 13      performing these types of investigations?
 14            A.    Yes.
 15            Q.    As well as your knowledge of the components of a
 16      shingle or things of that nature?
 17            A.    Well, yeah, and I think that's very important.
 18      It's very interesting, when you're sitting on a roof with
 19      an adjustor from an insurance company, or even other
 20      engineers who practice in this, or consultants who
 21      practice, and you ask them, well, geez, have you ever
 22      been to the factory, have you ever seen how these things
 23      are made?      No.     They have no concept.                To me, that's a
 24      very important part of this is understanding the
 25      products, feeling the products and working with the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 191 of 221 PageID #:2970
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 191

   1     products, and I've done that with these kinds of shingles
   2     and siding and these things before.
   3           Q.    How many hail inspections in your career have
   4     you performed?
   5           A.    Over 7,000.
   6           Q.    Over what period of time have those inspections
   7     been performed?
   8           A.    As I said before, when I first started roofing
   9     we were doing hail things, so it's over 40 years.
 10            Q.    I believe earlier you said you had also looked
 11      at photographs of the hailstones from the date of the
 12      loss --
 13            A.    Yes.
 14            Q.    -- and you had those with you?
 15            A.    I do.
 16            Q.    I didn't see them in the file materials.
 17            A.    I think I have them.                 Oh, yeah, here they are.
 18                          MS. PHILLIPS:            Could I have another sticker
 19      please?
 20                          (Irmiter Exhibit 14 marked.)
 21            Q.    BY MS. PHILLIPS:              Looks like these are
 22      photographs previously produced, Southgate 4097, 98 and
 23      96.
 24            A.    Yes.
 25            Q.    Were those parts of your file materials?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 192 of 221 PageID #:2971
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 192

   1           A.     Yes.
   2           Q.     And did you rely on these photographs in
   3     formulating your opinions?
   4           A.     Yes.
   5           Q.     What about those photographs did you rely upon?
   6           A.     Well, the 4097 is, I think, one of the more
   7     telling.      I would estimate that, based on the hand size,
   8     that this hail is inch and a half on its length side by
   9     about an inch and a quarter.                   It's obelisk in shape, it's
 10      not truly round, which is typically what hail -- hail
 11      doesn't always come in a round shape.                       It also, the
 12      person who is holding it, their hand is shiny so it
 13      indicates that it's melting, so that would tell me that
 14      it's actually smaller here in this picture than it was
 15      when it fell.        This next picture, which is shown at
 16      night, it has a flashlight, and it shows varying sizes of
 17      hail.      I think this is important, because a lot of
 18      people, when they look at a hail report, even our, the
 19      person that you've retained as the weather expert on this
 20      thing, he estimates the hail size, and that's one of the
 21      reasons they do that is because not all hail falls at the
 22      same size, so in a pattern of hail you're going to have
 23      some very large, you're going to have some very small, so
 24      when a meteorologist is saying it's between this and
 25      this, they're taking the average of what they think is

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 193 of 221 PageID #:2972
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 193

   1     going to occur.         This is a great picture that shows that.
   2     So we had some pretty large hail and some small hail on
   3     this, which is typical.
   4           Q.    And did the evidence of the impact marks and the
   5     damage that you saw, were those consistent with what you
   6     looked at in those photographs of varying hail sizes?
   7           A.    Yes.     And in particular on the soft metals, when
   8     you look at the soft metals, there are some pea-size hits
   9     but there's also some larger indentations, and that would
 10      be consistent with that dark photo showing the varying
 11      sizes of hail.
 12            Q.    Just so we're clear, you're not serving as an
 13      engineer here today or in regard to the report that's
 14      been authored by Forensic Building Science, correct?
 15            A.    That is correct.
 16            Q.    Your area of expertise is what again?
 17            A.    Building failure causation, what causes
 18      buildings of all kinds to fail.                     That can be defective
 19      construction, it can be improper products, it can be
 20      weather events, it can be manmade causes like fire,
 21      arson, it can be building, vehicles that strike
 22      buildings.       It can be all kinds of different events.
 23            Q.    And in regard to this capacity as a building
 24      causation failure expert, have you been qualified by a
 25      court before?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 194 of 221 PageID #:2973
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 194

   1           A.    Yes.
   2           Q.    Have you been qualified by multiple courts?
   3           A.    Yes, I have.
   4           Q.    And do you know what states?
   5           A.    Colorado, Minnesota -- I think that's it.
   6     Colorado, Minnesota.            Federal and district.
   7           Q.    And in connection with the building causation
   8     failure expertise, have you been qualified as an expert
   9     in events associated with a weather event?
 10            A.    Yes, yes.        The one in the federal court in
 11      Colorado was wind and hail, and it was a three-tab
 12      shingle, and it was on complexes similar to these.
 13            Q.    We talked today about the application of codes,
 14      correct?
 15            A.    Yes.
 16            Q.    And in your report, I actually think, if you
 17      wouldn't mind opening that back up for me again and
 18      looking to page 27 and 28 is going to be where I'm going
 19      to direct your attention.
 20            A.    Yes.
 21            Q.    Okay.      And I note there's a comment that says,
 22      "The above section was amended and was put in place after
 23      the loss."       Do you see that?
 24            A.    On which page?
 25            Q.    I'm on page 28.             My apologies.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 195 of 221 PageID #:2974
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 195

   1           A.    Yes.
   2           Q.    It looks like there was an original code that
   3     was in effect at the time of the loss, is that correct?
   4           A.    That is correct, yes.
   5           Q.    And it looks like -- well, can you tell me,
   6     based on your background and experience in reading the
   7     codes, what the difference is between the two codes?
   8           A.    Very little.
   9           Q.    Okay.
 10            A.    Yeah.
 11            Q.    The original code that was in effect, it looks
 12      like it had a date of 2008?
 13            A.    Yes.
 14            Q.    That does not appear to have the ITEL exceptions
 15      that we see?
 16            A.    Correct.       This is the building code official, in
 17      talking with them about that, they recognize, as they
 18      should, that there is an alternative design approach that
 19      can be used.        This is the building code official and the
 20      city basically, him saying, you know what, I want to go
 21      one step further and I want to have this third-party
 22      source help in making that determination on the siding
 23      issue, and so it relates just to the siding.
 24            Q.    As for the policy in this case, whether the code
 25      at the time of the loss would apply or whether the code

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 196 of 221 PageID #:2975
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 196

   1     at the time of the replacement would apply, you would
   2     agree that the policy would dictate which code would
   3     apply?
   4           A.    Yes, that's in the policy.
   5           Q.    And you're not offering an opinion on that?
   6           A.    No, I haven't reviewed this insurance policy,
   7     I'm not offering an opinion on that.
   8           Q.    So to the extent that the policy applies, the
   9     original code, there is no exception for ITEL?
 10            A.    Right.
 11            Q.    And all the siding would need to be replaced?
 12            A.    Correct.
 13            Q.    As it relates to the idea of the replacement of
 14      the shingles, am I correct that it's the opinion, both of
 15      yourself as well as the opinion of Mr. Johnson, that the
 16      shingles are being replaced because of the direct
 17      physical loss or damage, not the application of the code?
 18            A.    Correct.       Right, correct.                  There's not a code
 19      issue related to those that we saw.                         It's the physical
 20      damage and returning them to a pre-loss condition.
 21            Q.    When you walked the property, was there a
 22      uniformity to the siding of these buildings?
 23            A.    Yes.
 24            Q.    So we had discussed before that the fading was a
 25      little bit different on an elevation depending on

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 197 of 221 PageID #:2976
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 197

   1     shading, do you remember that?
   2           A.    Yes.
   3           Q.    As far as the overall appearance, it appeared as
   4     though the buildings were generally in the same
   5     condition; in other words, one building didn't appear to
   6     be 60 years old and one building appeared to be 12 years
   7     old?
   8           A.    Correct.
   9           Q.    They all appeared to be about the same age and
 10      use and wear, it's just maybe a certain exposure had a
 11      little bit more fading than something else?
 12            A.    Yes.     And the issue with that is really that
 13      standing 10 feet back or 15 feet back and looking at
 14      siding, the blue siding for example, and saying that
 15      there's a degree of fade that's more on one elevation
 16      than the other is virtually impossible to do with the
 17      human eye until you take the siding off of that building
 18      and try and reclaim it and piece it in onto another
 19      being.     That's when you'll notice it.
 20            Q.    Based on your review of the code, you would
 21      agree with me that the, and the review of Mr. Peterson's
 22      deposition, that the city doesn't permit that piecemeal
 23      or patchwork siding to be done?
 24            A.    Right, it's an eyesore as far as they're
 25      concerned.       Talking to the building code official, that's

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 198 of 221 PageID #:2977
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 198

   1     what they don't want to have happen.
   2           Q.    So the, I'm going to use the term "salvage," the
   3     taking off of building A and putting it into building C
   4     and D is not permitted under the code?
   5           A.    It's not permitted under the code.                    Yeah, it's
   6     just not going to happen.
   7           Q.    As it relates to the 16 buildings that were
   8     reroofed, your people went up on those roofs, correct?
   9           A.    Yes.
 10            Q.    All right.         Can I direct your attention in the
 11      report to page 7 of 37?
 12            A.    Yes.
 13            Q.    This section actually began on the, on page 6 of
 14      37, it says "Roof and Siding Inspection Methodology," and
 15      if we turn to 7 of 37, partway through this second
 16      paragraph?
 17            A.    Yep.
 18            Q.    We see a notation that "we worked across the
 19      roof slope from top to bottom in three to four foot
 20      increments circling each impact location or displaced
 21      shingle," do you see that?
 22            A.    Yes.
 23            Q.    That's that process of walking the roof that you
 24      discussed, correct?
 25            A.    Correct.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 199 of 221 PageID #:2978
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 199

   1           Q.    And if we drop down here (indicating), we see
   2     the sentence that says, "The limited inspections were
   3     performed by accessing the roof of each building," do you
   4     see that?
   5           A.    Yes.
   6           Q.    Is that the additional walking of the roof that
   7     you discussed earlier?
   8           A.    And each building, meaning all 56.
   9           Q.    The word "briefly" is used within that sentence;
 10      do you see that?
 11            A.    Yes.
 12            Q.    You had said earlier that the difference in the
 13      inspections was a two-hour inspection versus a four-hour
 14      inspection?
 15            A.    Yes.
 16            Q.    Is that, the use of the word "briefly," is that
 17      the context here?
 18            A.    Yeah, that's the context.
 19            Q.    So it's not a matter that they went up there for
 20      five minutes and walked off?
 21            A.    No.
 22            Q.    You had said earlier that you noticed a mistake
 23      in your review in the estimate of Josh Moe --
 24            A.    I did.
 25            Q.    -- do you remember that?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 200 of 221 PageID #:2979
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 200

   1           A.    Yeah, I did.
   2           Q.    Can you tell me what that is?
   3                         MR. RUDA:         Objection, this is an
   4     undisclosed opinion.
   5           A.    Apparently there are 16 buildings.                    Buildings 1,
   6     9, 10, 13, 15, 16, 21, 22, 26, 32, 45, 51, 52, 53, 55 and
   7     56, that these are the, these represent the 16 buildings
   8     that had new roofs installed on them.                       He failed to
   9     include in his estimate the siding replacement for these.
 10      So even though we have calculated siding damage on these
 11      16 buildings, his estimate does not show that.
 12                          MR. RUDA:         Can I ask, can I -- you were
 13      reading from a document.                What document is that, just so
 14      I know what you're reading from?
 15                          THE WITNESS:           (Indicating.)
 16                          MR. RUDA:         Okay.
 17                          THE WITNESS:           I went through and looked --
 18                          MR. RUDA:         I was just asking because you're
 19      reading from a document.
 20                          MS. PHILLIPS:            We'll mark it.
 21                          MR. RUDA:         You don't have to mark it.              I
 22      was just wondering what it is.
 23                          MS. PHILLIPS:            Can I have a sticker,
 24      please?
 25                          (Irmiter Exhibit 15 marked.)

800-545-9668                       Paradigm Reporting & Captioning                         #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 201 of 221 PageID #:2980
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 201

   1           Q.    BY MS. PHILLIPS:              Okay.       Now we've got
   2     Exhibit 15.       When did you make that document?
   3           A.    I made that last night as I was preparing for my
   4     deposition and doing review.                   Of these, going back then
   5     through his estimate, there are two building sizes.
   6     There's a building size where he has attributed
   7     $26,228.84 RCV cost for siding-related costs, and there's
   8     a building cost where he has come up with a cost of
   9     $25,581.80.       There are two different size buildings on
 10      the structure.         So of the 16 buildings, four of them are
 11      the $26,228.84 size and 12 of them are the $25,581 size,
 12      and when you multiply those together using his numbers,
 13      it comes up to roughly $412,000.                      When you then take the
 14      10 and 10 that he has taken, which is a reasonable markup
 15      for contractors to take, he ends up at just shy of
 16      $500,000 that he is deficient on his estimate.                        That does
 17      not include additional costs for general conditions,
 18      dumpsters, those kinds of things that would be attributed
 19      to that, so I would ballpark it at about $525,000 that
 20      his estimate appears to be deficient.
 21            Q.    That is based on your background, training and
 22      experience in putting together estimates at FBS?
 23            A.    Well, yeah, and my training in Xactimate.                       I was
 24      one of the first people in the country to use Xactimate
 25      when it first came out and I've been using it ever since.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 202 of 221 PageID #:2981
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 202

   1     We produce an average of 25 estimates a week through our
   2     office.
   3           Q.    And I'm going to separate back, we've got his
   4     estimate previously marked --
   5           A.    Do you want me to separate this?
   6           Q.    -- so let's not clip that because this is your
   7     copy.
   8           A.    That's mine.
   9           Q.    All right.         I want to touch on something real
 10      quick.     There was a discussion before about the reference
 11      to the Haag materials.              Could you explain to me how it
 12      was that you considered or reviewed the Haag materials
 13      that were addressed earlier?
 14            A.    We sent our people to Haag, and I've
 15      participated in some of the Haag stuff simply because the
 16      industry seems to have attempted to, the insurance
 17      industry seems to have attempted to put them out as the
 18      definitive source for all things to do with roofing.                           I
 19      have heard it stated numerous times that the term "the
 20      Haag standard" is used, trying to indicate that it has
 21      been a standard that has been adopted by either, by
 22      someone, by the building code councils, by ASTM, by ANSI,
 23      by any recognized engineering community in the world.
 24      And based on the research that I did when I started
 25      hearing that, I found no definitive source that has

800-545-9668                       Paradigm Reporting & Captioning                          #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 203 of 221 PageID #:2982
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 203

   1     endorsed what they do as a standard.                        It is simply their
   2     opinion.      It is the things that they do and it is their
   3     opinion.      And we're all entitled to have our opinions,
   4     we're all entitled to shoot ice balls at products and do
   5     all kinds of things and extrapolate from that that this
   6     is what's going to happen, but to call it a standard I
   7     think is improper, and so I thought it was important that
   8     our people should go through some of that just to, just
   9     to see what's being taught.
 10                  I would argue that it's a great course for
 11      someone like you, Counselor, if you wanted to learn
 12      everything there was about roofing products for the first
 13      two or three days and about how to install them and those
 14      kinds of things, it's great.                   I think the second part
 15      that gets into some of their causation theories and what
 16      causes damage is problematic.
 17            Q.    We talked a little bit about wind damage to the
 18      property.      Would it be a fair statement that the majority
 19      of the damage that you and your team discovered was hail
 20      damage?
 21            A.    Yes.
 22            Q.    You also identify a number of the resources and
 23      materials, 3 of 37 and 4 of 37, that were reviewed or
 24      considered in formulating your opinions, correct?
 25            A.    Yes.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 204 of 221 PageID #:2983
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 204

   1           Q.    Even though those materials weren't relied upon
   2     for formulating a specific opinion, they were considered
   3     in putting together your report, is that correct?
   4           A.    Yes, yes.
   5           Q.    We talked a little bit about the application
   6     process.      You would defer to Mr. Johnson as far as what
   7     the city would, the Village of Streamwood would approve
   8     or not approve as far as applications for permits and
   9     whether or not variances would be allowed, correct?
 10            A.    Yes.
 11            Q.    Okay.      And to the extent permits were pulled
 12      with the replacement of the 16 roofs, or partial requests
 13      for partial, were requested for partial replacements, you
 14      would defer to him?
 15            A.    Yes.
 16            Q.    All of the materials that we've looked at today,
 17      as well as those discussed within your report, is it
 18      reasonable and customary for someone such as yourself in
 19      putting together a report like this and formulating
 20      opinions to rely on that information?
 21            A.    Yes.
 22            Q.    Okay.      And have all of the opinions that you've
 23      offered here today, as well as those contained within
 24      your report, been to a reasonable degree of certainty in
 25      the field of building causation failures, as well as

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 205 of 221 PageID #:2984
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 205

   1     based on your experience in estimating?
   2           A.    Yes, yes.
   3                         MS. PHILLIPS:            I don't have anything
   4     further.
   5                                FURTHER EXAMINATION
   6     BY MR. RUDA:
   7           Q.    Mr. Irmiter, what California federal court
   8     qualified you?
   9           A.    Colorado.
 10            Q.    Was it federal or state?
 11            A.    Federal.
 12            Q.    So what was the name of that case that you were
 13      qualified in?
 14            A.    It's in my CV.
 15            Q.    Can you tell me which one it is?
 16            A.    Let me take a look and I'll tell you.
 17      (Examining document.)             Windsor Court, LLC versus American
 18      Family.
 19            Q.    So Windsor Court, LLC versus American Family?
 20            A.    Yep.
 21            Q.    Do you have the number of the case in there,
 22      too?
 23            A.    Yes.     It's Colorado Case
 24      No. 2011-CV-01904-CMA-KLM.
 25            Q.    All right.         And is that the only case in which

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 206 of 221 PageID #:2985
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 206

   1     you've been qualified in court to testify as to a weather
   2     event similar to this one that caused damage because of
   3     wind and hail?
   4           A.    No.     Interlachen Property Owners Association
   5     versus American Family, 2013, Hennepin County, Minnesota
   6     Court, 27-CV-11-12855, Judge Bruce Peterson.
   7           Q.    Well, was that a lawsuit against American Family
   8     or was it a dispute over whether the appraisal was
   9     proper?
 10            A.    That's a lawsuit against American Family.
 11            Q.    Was that after the appraisal was determined to
 12      be --
 13            A.    Yes.
 14            Q.    -- invalid?
 15            A.    It was determined to be invalid and then it went
 16      to the jury and I testified as to causation and damages.
 17            Q.    Let me ask you.             Have you ever been determined
 18      to not be qualified to offer up opinions in any matter in
 19      which you've been retained, sir?
 20            A.    One time, yes.
 21            Q.    What's the name of that case?
 22            A.    Eight years ago.              I don't remember.        Morrissey,
 23      I think.      Something like that.
 24            Q.    That's here in Minnesota, wasn't it?
 25            A.    Yep.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 207 of 221 PageID #:2986
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 207

   1           Q.    Morrissey versus who, do you know?
   2           A.    I can't remember.
   3           Q.    Is it in your CV?
   4           A.    No.
   5           Q.    Can you find that case?                   Do you have a record of
   6     it back at your office somewhere?
   7           A.    I don't know if I do or not.
   8           Q.    Who was the lawyer that retained you in that
   9     case?
 10            A.    Briggs and Morgan.
 11            Q.    Why were you determined not to be an expert in
 12      that case, as you understand it?
 13            A.    As I understand it, it was a fraudulent
 14      concealment case of a contractor who was hired to remodel
 15      a home and during the remodeling process found rot and
 16      mold and covered it over without disclosing it and
 17      finished a massive whole-house remodeling for a client.
 18            Q.    So how is it that you were, as you understand
 19      it, what the court said why you weren't qualified to
 20      offer opinions in that case?                   What was the basis for the
 21      judge's decision?
 22            A.    I was asked to give an opinion on the duties and
 23      responsibilities of a licensed general contractor when I
 24      did not hold a license as a contractor at the time.
 25            Q.    Okay.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 208 of 221 PageID #:2987
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 208

   1           A.    My licensing as a building code official
   2     supersedes that and allows me to make those kind of
   3     opinions today, but back at that period of time I didn't
   4     have one.
   5           Q.    You're not a licensed general contractor in
   6     Illinois, is that correct?
   7           A.    No, no.
   8           Q.    You're not a licensed building official in
   9     Illinois, is that?
 10            A.    No, they don't offer it.                    If they did, I would
 11      be.
 12            Q.    You are not?
 13            A.    I am not, that is correct.
 14            Q.    And you hold no licenses whatsoever in Illinois,
 15      is that correct?
 16            A.    That is correct.
 17            Q.    You mentioned just moments ago that you had,
 18      your opinion in this matter is predicated not upon any
 19      code upgrade requirements, I believe.                       I think your
 20      opinion is that because of the hail event and the
 21      physical loss sustained to the roofs and the siding at
 22      the Southgate complex, that that's why you have the
 23      opinion that they all need to be replaced in order to be
 24      returned to their pre-loss condition; is that a correct
 25      summation of your opinion?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 209 of 221 PageID #:2988
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 209

   1                         MS. PHILLIPS:            Objection to the form.
   2           A.    No, it's not correct.
   3           Q.    BY MR. RUDA:          All right.            Let's go back then.
   4     You agree with me that you are suggesting that shingles
   5     that are undamaged need to be replaced based upon what
   6     we've been discussing?
   7           A.    Well, a roof is a system.
   8           Q.    I understand.
   9           A.    So the entire roofs have to be replaced because
 10      of the physical damage caused by the hail.
 11            Q.    Okay.      So it is your opinion that all the roofs
 12      have to be replaced because of the physical damage caused
 13      by the hail that you and your employees determined, is
 14      that correct?
 15            A.    Yes.
 16            Q.    Even the undamaged shingles need to be replaced,
 17      is that correct?
 18            A.    Yes.
 19            Q.    And in regard to siding, do you have the opinion
 20      that undamaged siding, let's say on the side of the
 21      building, has to be replaced as well?
 22            A.    There are some buildings that have three sides
 23      damaged, there are some buildings that have two sides
 24      damaged, and there are some buildings that have one side
 25      damaged.      We calculated that in our report.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 210 of 221 PageID #:2989
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 210

   1           Q.    So is that --
   2           A.    All of those physically damaged sides must be
   3     replaced as a result of the damage.                         The remaining sides
   4     that are undamaged must be replaced, in my opinion,
   5     because of the fact that the siding is no longer
   6     manufactured and it does not match.
   7           Q.    Okay.      All right.          So let's go to matching.            In
   8     the state of Illinois, is matching of siding required in
   9     your opinion, sir?           Let's say there's an undamaged side
 10      of the building and -- strike that.                         In Illinois, as you
 11      understand it, does it require the matching of siding for
 12      undamaged sides of the building, assuming there's one
 13      side that has some damage?
 14                          MS. PHILLIPS:            Objection to the form of the
 15      question, calls for a legal conclusion.
 16            A.    Yeah.      That's a legal conclusion.                 I don't think
 17      that's been vetted out in your court system yet.
 18            Q.    BY MR. RUDA:          I may disagree, but --
 19            A.    I'm sure you will.
 20            Q.    -- you just offered the opinion that matching is
 21      required.      What do you base your opinion on?
 22            A.    What's that?
 23            Q.    You just offered the opinion that matching --
 24            A.    No, I said the siding is no longer manufactured
 25      so how am I going to put siding that is no longer

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 211 of 221 PageID #:2990
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 211

   1     manufactured into siding that is currently manufactured
   2     and have it work?          It's not tested that way.                The siding
   3     has to be installed per the manufacturer's published
   4     instructions, just like the roofing.                        So tell me,
   5     Counselor, how am I going to take siding that I don't
   6     know who manufactures it, who makes it, and I have no
   7     installation instructions, and now I have new siding made
   8     by Alcoa, or whoever, that is tested for wind resistance,
   9     it's tested for water intrusion resistance, it meets all
 10      of the code requirements, it has an ICC code report on
 11      it, and how am I going to put that on the building and
 12      tie it into something that isn't tested?                        I can take the
 13      insides of her pen and I can take the insides of your pen
 14      and I can take them apart and I can jam them together and
 15      I can get them to work but that's not how they were
 16      designed to work, and they will fail much quicker than if
 17      they were left alone, the way they were tested.                         That's
 18      why the siding needs to be replaced.
 19            Q.    So it's your opinion that undamaged sides to
 20      individual buildings at Southgate have to be replaced
 21      because you have to replace, let's say, one side of one
 22      of the buildings?
 23            A.    Yeah.      Siding is a system.
 24            Q.    Okay.
 25            A.    It's a cladding component system under the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 212 of 221 PageID #:2991
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 212

   1     building code.
   2           Q.    It has nothing to do with matching, sir?
   3           A.    I don't care about the matching issue.                      I'm
   4     not --
   5           Q.    I do.      I'm asking a question.               That has nothing
   6     to do with matching, is that correct?
   7           A.    No.
   8           Q.    Yes or no?
   9           A.    It has nothing to do with matching.
 10            Q.    Okay, you agree with me.                    So your opinion that
 11      in regard to the siding, all of it being replaced, is
 12      because if you replace a single piece of siding on a
 13      building in order for the building, as you've described
 14      it, to be properly secure from water intrusion, et
 15      cetera, all the siding must be replaced, is that correct?
 16            A.    Correct.
 17            Q.    Now you just offered up the opinion that you
 18      don't believe the Illinois courts have spoken as to the
 19      issue of matching.           What do you base that statement on?
 20            A.    Just my, in the practice that I'm in I enjoy, as
 21      an avocation, reading case law.                     It's one of the things I
 22      like doing.       And I haven't found anything in the case law
 23      work that I've done in terms of reviewing stuff in
 24      Illinois that's really addressed the matching issue the
 25      way that Minnesota has, for example, recently.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 213 of 221 PageID #:2992
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 213

   1           Q.    Well, Minnesota has a statute, pardon me,
   2     Minnesota law requires matching, correct?
   3           A.    Yes, it does.
   4           Q.    Is that pursuant to a court opinion or a
   5     statutory --
   6           A.    I think it's been codified by the courts
   7     recently within the last six months.
   8           Q.    And you haven't read in your studies any
   9     Illinois cases that address the concept of matching, is
 10      that correct?
 11            A.    Oh, I have, I just think it's an open question
 12      at this point.         But, again, that's a legal opinion.                    I'm
 13      not an attorney.          That's a layman giving you his take on
 14      it.
 15            Q.    And again, just so we're clear, none of your
 16      opinions are based upon your understanding of, I guess to
 17      use your term, the law of matching as you understand it,
 18      is that correct?
 19                          MS. PHILLIPS:            I'm going to object to the
 20      form of the question, calls for a legal conclusion.
 21            A.    Yeah, I mean I've already said that I think it's
 22      an open question in your state right now.
 23            Q.    BY MR. RUDA:          Are your opinions based upon what
 24      your perspective is concerning matching and the concept
 25      that you just described; that is, obviously we're talking

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 214 of 221 PageID #:2993
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 214

   1     about insurance policies and matching?
   2           A.    No, not in terms of insurance policies.
   3           Q.    Okay.      In your own --
   4           A.    In terms of what makes common sense to a
   5     consumer and the expectation that they might have, and
   6     that I might have as a consumer living at this
   7     association and not wanting to have buildings that all
   8     look different, I have an opinion on that.                      I get to have
   9     that opinion, you know.
 10            Q.    In regard to, you were asked a few questions
 11      moments ago about the permitting process and the building
 12      code requirements.           The building code that was in place
 13      before the amendment, which was, I guess, after this loss
 14      occurred, so would you turn to page 28 of 37 of your
 15      report?
 16            A.    Okay.      28, you said?
 17            Q.    Yeah, 28 of 37 in your report.
 18            A.    Okay.
 19            Q.    You wrote in the middle of the report, that's
 20      the old code provision, correct?
 21            A.    Yes.
 22            Q.    And you said that that requires replacement of
 23      shingles and replacement of siding in the event that
 24      there's any damage, correct?
 25            A.    Right.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 215 of 221 PageID #:2994
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 215

   1           Q.    So did you address the part of this ordinance
   2     that says, "where the covenants and the restrictions on
   3     the property require the exterior of the units to have
   4     consistent colors and materials," is that part of your
   5     assessment in this matter?
   6           A.    Yes.
   7           Q.    Well, did you also assess the fact that the
   8     section states at the end, and I quote, "if the entire
   9     multi-family structure is not replaced at the same time,
 10      and subject to subsection D2 herein, a letter of approval
 11      is required by the other dwelling unit owners prior to
 12      the permit being issued," did you address that in any of
 13      your opinions in this matter?
 14            A.    Well, no, I mean it speaks for itself.
 15            Q.    Right.
 16            A.    Yeah.
 17            Q.    So actually the code provision actually says
 18      that, by saying that you get permission from other unit
 19      owners to do partial replacement contemplates partial
 20      replacement, does it not?
 21            A.    No.
 22                          MS. PHILLIPS:            Objection, form of the
 23      question, foundation.
 24            A.    No, that's not what it says.
 25            Q.    BY MR. RUDA:          Is that your understanding of the

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 216 of 221 PageID #:2995
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 216

   1     section --
   2           A.    That's not my interpretation as a trained
   3     building code official.               No, it just says, you know,
   4     what, you can go ahead and start doing three at a time if
   5     you want, but you can't -- it doesn't say you can do
   6     partials.      It says you can sequence these jobs depending
   7     on your cash flow and your ability to pay for them.                           It's
   8     not saying you have to, you have to be held to do all 56
   9     within a two-week period or something like that.
 10            Q.    And you would agree --
 11            A.    It contemplates that these are going to take a
 12      period of time to do.
 13            Q.    And you agree that on page 27 of 37, which is
 14      the current code requirement, doesn't it say the entire
 15      thing at the end of the first section on page 27, as I
 16      just read, if the entire multi-family structure is not
 17      replaced at the same time, and subject to subsection D2
 18      herein, a letter of approval is required by the other
 19      dwelling unit owners prior to the permit being issued?
 20            A.    Yeah, it says the same thing.                   They both say the
 21      same thing.
 22            Q.    And so I assume your interpretation of that is
 23      it only relates to when you're doing replacements over a
 24      period of time as opposed to at the same time?
 25            A.    Correct.

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 217 of 221 PageID #:2996
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 217

   1           Q.     In a 56 --
   2           A.     It's a cash flow issue.
   3           Q.     In a 56-unit complex, you would agree with me
   4     that not every roof would be replaced the same day,
   5     correct?
   6           A.     Oh, no, they wouldn't at all.
   7           Q.     They would be replaced over a period of time, is
   8     that correct?
   9           A.     Correct.
 10            Q.     So in regard to any roof replacement, are you
 11      saying that with both of these ordinances, the older one
 12      and the current one say that the other owners have to
 13      agree that when roofs are being replaced they have to all
 14      agree to that for the process to take place?
 15            A.     Yes.
 16                          MS. PHILLIPS:            Objection, foundation.
 17            Q.     BY MR. RUDA:         Okay.        Would you look at the new
 18      section of the code a second?                    The line that says, "Where
 19      the structure consists of multi dwelling units, the
 20      improvement for all of the dwelling units shall be
 21      replaced at the same time whenever possible."                        Do you see
 22      that?      Second line of the --
 23            A.     Yes, yep.
 24            Q.     Do you understand that to mean that when it's
 25      possible they should all be replaced at the same time?

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 218 of 221 PageID #:2997
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 218

   1                         MS. PHILLIPS:            Objection, foundation, form
   2     of the question.
   3           A.    They're not talking about 56 buildings in that
   4     sentence.      They're talking about a building that has
   5     eight dwelling units.             So they don't want you to replace
   6     the siding on your dwelling unit and the siding on
   7     Christina's dwelling unit on the other side of the
   8     building but not replace the court reporter's and mine.
   9     They want you to do the whole building.
 10            Q.    BY MR. RUDA:          Okay.        And you would agree that
 11      the --
 12            A.    That's what a dwelling, that's how that's
 13      defined in the building code.                    It's the dwelling unit is
 14      the individual unit.            You can have anywhere from one
 15      dwelling, which is a single-family dwelling, up to a
 16      ten-plex, which is, you know, ten units.
 17            Q.    Sure.      But here we're talking about all four --
 18            A.    Four units, right.               So they're saying, and the
 19      way that I interpret this and our discussions with the
 20      building code official, they're basically saying when you
 21      go ahead and start doing these things and you're going to
 22      do Building No. 35, you're doing Building 35.                        You're not
 23      doing half of Building 35, you're doing the whole thing.
 24            Q.    So you read this ordinance to mean, where it
 25      says, "Where the structure consist of multi dwelling

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 219 of 221 PageID #:2998
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 219

   1     units, the improvement for all the dwelling units," you
   2     construe that to mean that the ordinance is only talking
   3     about a single structure?
   4           A.    Exactly, with how many -- dwelling units and
   5     building structure are two different things within the
   6     building code, yeah.
   7           Q.    And you would agree with me that this, both the
   8     old and the new section of the statutes apply to
   9     single-family homes, correct?
 10            A.    Yes.
 11            Q.    In terms of the opinions you just offered here
 12      about Mr. Moe failing to calculate siding replacement on
 13      certain buildings?
 14            A.    Yeah.
 15            Q.    It's based upon your review of his estimate?
 16            A.    That's all it is, yeah.
 17            Q.    Okay.
 18            A.    Yeah.
 19                          MR. RUDA:         I have no other questions.
 20                          MS. PHILLIPS:            We'll reserve signature.
 21                          (Proceedings concluded at 2:52 p.m.)
 22

 23

 24

 25

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
   Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 220 of 221 PageID #:2999
                                        Thomas Irmiter
                                           5/13/2014                                   Page: 220

   1                               REPORTER'S CERTIFICATE
   2     STATE OF MINNESOTA )
                            ) ss.
   3     COUNTY OF CARVER   )
   4

   5          I hereby certify that I reported the deposition of
         THOMAS IRMITER on the 13th day of May, 2014, in
   6     Minneapolis, Minnesota, and that the witness was by me
         first duly sworn to tell the truth;
   7

   8          That the testimony was transcribed by me and is a
         true record of the testimony of the witness;
   9

 10           That the cost of the original has been charged to
         the party who noticed the deposition, and that all
 11      parties who ordered copies have been charged at the same
         rate for such copies;
 12

 13           That I am not a relative or employee or attorney or
         counsel of any of the parties, or a relative or employee
 14      of such attorney or counsel;
 15           That I am not financially interested in the action
         and have no contract with the parties, attorneys, or
 16      persons with an interest in the action that affects or
         has a substantial tendency to affect my impartiality;
 17

 18           That the right to read and sign the deposition by
         the witness was reserved;
 19

 20            WITNESS MY HAND AND SEAL THIS 18th day of May, 2014.
 21

 22

 23

 24            Elizabeth J. Gangl
               Notary Public, Carver County, Minnesota
 25            My commission expires 01/31/2015

800-545-9668                       Paradigm Reporting & Captioning                        #78869
612-339-0545                         www.paradigmreporting.com
Case: 1:17-cv-04193 Document #: 65-23 Filed: 01/07/19 Page 221 of 221 PageID #:3000
